


EXECUTION COPY
J.P. Morgan
AMENDED AND RESTATED CREDIT AGREEMENT 
 
dated as of
October 29, 2015
among 
 
MICHAEL KORS (USA), INC.
MICHAEL KORS HOLDINGS LIMITED 
 
The Foreign Subsidiary Borrowers Party Hereto
The Guarantors Party Hereto
The Lenders Party Hereto 
 
JPMORGAN CHASE BANK, N.A.
as Administrative Agent 

JPMORGAN CHASE BANK, N.A. and CITIBANK, N.A.
as Co-Syndication Agents
BANK OF AMERICA, N.A. and U.S. BANK NATIONAL ASSOCIATION
as Co-Documentation Agents


and
 
HSBC BANK USA, NATIONAL ASSOCIATION, THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
CAPITAL ONE, NATIONAL ASSOCIATION and WELLS FARGO BANK, NATIONAL ASSOCIATION
as Senior Managing Agents


 




 
J.P. MORGAN SECURITIES LLC and CITIGROUP GLOBAL MARKETS INC.,
as Joint Bookrunners 

J.P. MORGAN SECURITIES LLC, CITIGROUP GLOBAL MARKETS INC.,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED and
U.S. BANK NATIONAL ASSOCIATION
as Joint Lead Arrangers











--------------------------------------------------------------------------------

Table Of Contents



 
 
Page


ARTICLE I
Definitions
1


 
 
 
SECTION 1.01.
DEFINED TERMS
1


SECTION 1.02.
CLASSIFICATION OF LOANS AND BORROWINGS
35


SECTION 1.03.
OTHER INTERPRETIVE PROVISIONS
35


SECTION 1.04.
ACCOUNTING TERMS; GAAP; PRO FORMA CALCULATIONS; EXCHANGE RATES
35


SECTION 1.05.
STATUS OF OBLIGATIONS
37


SECTION 1.06.
CERTIFICATIONS
37


SECTION 1.07.
AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
37


 
 
 
ARTICLE II
The Credits
38


 
 
 
SECTION 2.01.
COMMITMENTS
38


SECTION 2.02.
LOANS AND BORROWINGS
38


SECTION 2.03.
REQUESTS FOR REVOLVING BORROWINGS
39


SECTION 2.04.
DETERMINATION OF DOLLAR AMOUNTS
40


SECTION 2.05.
SWINGLINE LOANS
40


SECTION 2.06.
LETTERS OF CREDIT
42


SECTION 2.07.
FUNDING OF BORROWINGS
47


SECTION 2.08.
INTEREST ELECTIONS
48


SECTION 2.09.
TERMINATION AND REDUCTION OF COMMITMENTS
49


SECTION 2.10.
REPAYMENT OF LOANS; EVIDENCE OF DEBT
50


SECTION 2.11.
PREPAYMENT OF LOANS
51


SECTION 2.12.
FEES
51


SECTION 2.13.
INTEREST
53


SECTION 2.14.
ALTERNATE RATE OF INTEREST
54


SECTION 2.15.
INCREASED COSTS
55


SECTION 2.16.
BREAK FUNDING PAYMENTS
57


SECTION 2.17.
TAXES
57


SECTION 2.18.
PAYMENTS GENERALLY; PRO RATA TREATMENT; SHARING OF SET‑OFFS
61


SECTION 2.19.
MITIGATION OBLIGATIONS; REPLACEMENT OF LENDERS
63


SECTION 2.20.
EXPANSION OPTION
64


SECTION 2.21.
[INTENTIONALLY OMITTED]
65


SECTION 2.22.
JUDGMENT CURRENCY
65


SECTION 2.23.
DESIGNATION OF FOREIGN SUBSIDIARY BORROWERS
66


SECTION 2.24.
DEFAULTING LENDERS
66


SECTION 2.25.
FINANCIAL ASSISTANCE
68


SECTION 2.26.
INTEREST ACT (CANADA)
69


SECTION 2.27.
EXTENSION OF MATURITY DATE.
70


 
 
 
ARTICLE III
Representations and Warranties
71


 
 
 
SECTION 3.01.
ORGANIZATION; POWERS; SUBSIDIARIES
72


SECTION 3.02.
AUTHORIZATION; ENFORCEABILITY
72


SECTION 3.03.
GOVERNMENTAL APPROVALS; NO CONFLICTS
72


SECTION 3.04.
FINANCIAL CONDITION; NO MATERIAL ADVERSE CHANGE
72


SECTION 3.05.
PROPERTIES
72







--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page

SECTION 3.06.
LITIGATION
73


SECTION 3.07.
INVESTMENT COMPANY STATUS
73


SECTION 3.08.
TAXES
73


SECTION 3.09.
ERISA
73


SECTION 3.10.
DISCLOSURE
73


SECTION 3.11.
FEDERAL RESERVE REGULATIONS
73


SECTION 3.12.
NO DEFAULT
73


SECTION 3.13.
ANTI-CORRUPTION LAWS AND SANCTIONS
74


SECTION 3.14.
COMPLIANCE WITH THE SWISS TWENTY NON-BANK RULE
74


 
 
 
ARTICLE IV
Conditions
74


 
 
 
SECTION 4.01.
EFFECTIVE DATE
74


SECTION 4.02.
EACH CREDIT EVENT
75


SECTION 4.03.
DESIGNATION OF A FOREIGN SUBSIDIARY BORROWER
76


 
 
 
ARTICLE V
Affirmative Covenants
76


 
 
 
SECTION 5.01.
FINANCIAL STATEMENTS AND OTHER INFORMATION
76


SECTION 5.02.
NOTICES OF MATERIAL EVENTS
77


SECTION 5.03.
EXISTENCE; CONDUCT OF BUSINESS
78


SECTION 5.04.
PAYMENT OF OBLIGATIONS
78


SECTION 5.05.
MAINTENANCE OF PROPERTIES; INSURANCE
78


SECTION 5.06.
BOOKS AND RECORDS; INSPECTION RIGHTS
78


SECTION 5.07.
COMPLIANCE WITH LAWS AND MATERIAL CONTRACTUAL OBLIGATIONS
79


SECTION 5.08.
USE OF PROCEEDS AND LETTERS OF CREDIT
79


SECTION 5.09.
GUARANTORS
79


SECTION 5.10.
CENTRE OF MAIN INTERESTS AND ESTABLISHMENT
80


SECTION 5.11.
COMPLIANCE WITH THE SWISS TWENTY NON-BANK RULE
80


 
 
 
ARTICLE VI
Negative Covenants
81


 
 
 
SECTION 6.01.
INDEBTEDNESS
81


SECTION 6.02.
LIENS
83


SECTION 6.03.
FUNDAMENTAL CHANGES AND ASSET SALES
85


SECTION 6.04.
INVESTMENTS, LOANS, ADVANCES, GUARANTEES AND ACQUISITIONS
86


SECTION 6.05.
SWAP AGREEMENTS
88


SECTION 6.06.
TRANSACTIONS WITH AFFILIATES
88


SECTION 6.07.
RESTRICTED PAYMENTS
88


SECTION 6.08.
LEVERAGE RATIO
89


 
 
 
ARTICLE VII
Events of Default
89


 
 
 
ARTICLE VIII
The Administrative Agent
91


 
 
 
ARTICLE IX
Miscellaneous
94


 
 
 


2

--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page

SECTION 9.01.
NOTICES
94


SECTION 9.02.
WAIVERS; AMENDMENTS
96


SECTION 9.03.
EXPENSES; INDEMNITY; DAMAGE WAIVER
98


SECTION 9.04.
SUCCESSORS AND ASSIGNS
99


SECTION 9.05.
SURVIVAL
103


SECTION 9.06.
COUNTERPARTS; INTEGRATION; EFFECTIVENESS; ELECTRONIC EXECUTION
103


SECTION 9.07.
SEVERABILITY
104


SECTION 9.08.
RIGHT OF SETOFF
104


SECTION 9.09.
GOVERNING LAW; JURISDICTION; CONSENT TO SERVICE OF PROCESS
104


SECTION 9.10.
WAIVER OF JURY TRIAL
105


SECTION 9.11.
HEADINGS
106


SECTION 9.12.
CONFIDENTIALITY
106


SECTION 9.13.
USA PATRIOT ACT; ANTI-MONEY LAUNDERING LAWS
107


SECTION 9.14.
RELEASES OF GUARANTORS
108


SECTION 9.15.
INTEREST RATE LIMITATION
108


SECTION 9.16.
NO ADVISORY OR FIDUCIARY RESPONSIBILITY
108


SECTION 9.17.
PREPAYMENT OF LOANS UNDER THE EXISTING CREDIT AGREEMENT
109


SECTION 9.18.
ATTORNEY REPRESENTATION
109






3

--------------------------------------------------------------------------------

Table Of Contents
(continued)
Page

SCHEDULES:
Schedule 2.01    – Commitments
Schedule 2.02 – Letter of Credit Commitments
Schedule 2.06    – Existing Letters of Credit
Schedule 3.01    – Subsidiaries
Schedule 3.06    – Litigation
Schedule 6.01    – Existing Indebtedness
Schedule 6.02    – Existing Liens
Schedule 6.04    – Existing Investments
Schedule 6.06    – Existing Transactions with Affiliates

EXHIBITS:
Exhibit A     – Form of Assignment and Assumption
Exhibit B     – [Intentionally Omitted]
Exhibit C     – Form of Increasing Lender Supplement
Exhibit D     – Form of Augmenting Lender Supplement
Exhibit E     – List of Closing Documents
Exhibit F-1     – Form of Borrowing Subsidiary Agreement
Exhibit F-2     – Form of Borrowing Subsidiary Termination
Exhibit G    – Form of Guaranty
Exhibit H-1     – Form of U.S. Tax Certificate (Foreign Lenders That Are Not
Partnerships)
Exhibit H-2     – Form of U.S. Tax Certificate (Foreign Participants That Are
Not Partnerships)
Exhibit H-3     – Form of U.S. Tax Certificate (Foreign Participants That Are
Partnerships)
Exhibit H-4     – Form of U.S. Tax Certificate (Foreign Lenders That Are
Partnerships)
Exhibit I-1     – Form of Borrowing Request
Exhibit I-2    – Form of Interest Election Request
Exhibit J    – Form of Note





4

--------------------------------------------------------------------------------




AMENDED AND RESTATED CREDIT AGREEMENT (this “Agreement”) dated as of October 29,
2015 among MICHAEL KORS (USA), INC., MICHAEL KORS HOLDINGS LIMITED, the FOREIGN
SUBSIDIARY BORROWERS from time to time party hereto, the GUARANTORS from time to
time party hereto, the LENDERS from time to time party hereto, JPMORGAN CHASE
BANK, N.A., as Administrative Agent, JPMORGAN CHASE BANK, N.A. and CITIBANK,
N.A., as Co-Syndication Agents, and BANK OF AMERICA, N.A. and U.S. BANK NATIONAL
ASSOCIATION, as Co-Documentation Agents.
WHEREAS, the Borrowers, the Guarantors, the lenders party thereto and JPMorgan
Chase Bank, N.A., as administrative agent thereunder, are currently party to the
Credit Agreement, dated as of February 8, 2013 (as amended, supplemented or
otherwise modified prior to the Effective Date, the “Existing Credit
Agreement”);
WHEREAS, the Borrowers, the Guarantors, the Lenders party hereto and the
Administrative Agent have entered into this Agreement in order to (i) amend and
restate the Existing Credit Agreement in its entirety; (ii) extend the
applicable maturity date in respect of the existing revolving credit facility
under the Existing Credit Agreement; (iii) re-evidence the “Obligations” under,
and as defined in, the Existing Credit Agreement, which shall be repayable in
accordance with the terms of this Agreement; and (iv) set forth the terms and
conditions under which the Lenders will, from time to time, make loans and
extend other financial accommodations to or for the benefit of the Borrowers;
WHEREAS, it is the intent of the parties hereto that this Agreement not
constitute a novation of the obligations and liabilities of the parties under
the Existing Credit Agreement or be deemed to evidence or constitute full
repayment of such obligations and liabilities, but that this Agreement amend and
restate in its entirety the Existing Credit Agreement and re-evidence the
obligations and liabilities of the Borrowers and the Subsidiaries outstanding
thereunder, which shall be payable in accordance with the terms hereof; and
WHEREAS, it is also the intent of the Borrowers and the Guarantors to confirm
that all obligations under the applicable “Loan Documents” (as referred to and
defined in the Existing Credit Agreement) shall continue in full force and
effect as modified or restated by the Loan Documents (as referred to and defined
herein) and that, from and after the Effective Date, all references to the
“Credit Agreement” contained in any such existing “Loan Documents” shall be
deemed to refer to this Agreement;
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, the parties hereto agree that the Existing Credit Agreement is
hereby amended and restated as follows:


ARTICLE I

Definitions
SECTION 1.01. Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing (other than a Canadian
Loan), refers to a Loan, or the Loans comprising such Borrowing, bearing
interest at a rate determined by reference to the Alternate Base Rate.




--------------------------------------------------------------------------------




“Acquisition” means any acquisition (in one transaction or a series of related
transactions) by MK Holdings or any Subsidiary, on or after the Effective Date
(whether effected through a purchase of Equity Interests or assets or through a
merger, consolidation or amalgamation), of (i) another Person including the
Equity Interests of any Person in which MK Holdings or any Subsidiary owns an
Equity Interest or (ii) the assets constituting all or substantially all of a
business or operating business unit of another Person.
“Adjusted LIBO Rate” means, with respect to any Eurocurrency Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means JPMorgan Chase Bank, N.A. (including its branches
and affiliates), in its capacity as administrative agent for the Lenders
hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agent Parties” has the meaning assigned to such term in Section 9.01(d).
“Aggregate Commitment” means the aggregate of the Commitments of all of the
Lenders, as reduced or increased from time to time pursuant to the terms and
conditions hereof. As of the Effective Date, the Aggregate Commitment is
$1,000,000,000.
“Agreed Currencies” means (i) Dollars, (ii) euro, (iii) Pounds Sterling, (iv)
Japanese Yen, (v) Canadian Dollars, (vi) Swiss Francs and (vii) any other
currency (x) that is a lawful currency (other than Dollars) that is readily
available and freely transferable and convertible into Dollars, (y) for which a
LIBOR Screen Rate is available in the Administrative Agent’s reasonable
determination and (z) that is reasonably acceptable to the Administrative Agent
and each of the Lenders.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the FRBNY Rate in effect on
such day plus ½ of 1% and (c) the Adjusted LIBO Rate for a one month Interest
Period in Dollars on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the LIBO Rate at
approximately 11:00 a.m. London time on such day, subject to the interest rate
floors expressly set forth therein. Any change in the Alternate Base Rate due to
a change in the Prime Rate, the FRBNY Rate or the Adjusted LIBO Rate shall be
effective from and including the effective date of such change in the Prime
Rate, the FRBNY Rate or the Adjusted LIBO Rate, respectively. For the avoidance
of doubt, if the Alternate Base Rate shall be less than zero, such rate shall be
deemed to be zero for purposes of this Agreement.
“Alternative Rate” has the meaning assigned to such term in Section 2.14(a).
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to MK Holdings or its Subsidiaries from time to time
concerning or relating to money laundering, bribery or corruption.
“Applicable Maturity Date” has the meaning assigned to such term in Section
2.27.

2

--------------------------------------------------------------------------------




“Applicable Payment Office” means, (a) in the case of a Canadian Borrowing, the
Canadian Payment Office and (b) in the case of a Eurocurrency Borrowing, the
applicable Eurocurrency Payment Office.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Aggregate Commitment represented by such Lender’s Commitment; provided that, in
the case of Section 2.24 when a Defaulting Lender shall exist, “Applicable
Percentage” shall mean the percentage of the Aggregate Commitment (disregarding
any Defaulting Lender’s Commitment) represented by such Lender’s Commitment. If
the Commitments have terminated or expired, the Applicable Percentages shall be
determined based upon the Commitments most recently in effect, giving effect to
any assignments and to any Lender’s status as a Defaulting Lender at the time of
determination.
“Applicable Rate” means, for any day, with respect to any Eurocurrency Revolving
Loan, any ABR Revolving Loan, any BA Equivalent Loan or any Canadian Base Rate
Loan or with respect to the commitment fees payable hereunder or with respect to
any Commercial Letter of Credit, as the case may be, the applicable rate per
annum set forth below under the caption “Eurocurrency Spread”, “ABR Spread”, “BA
Rate Spread”, “Canadian Base Rate Spread”, “Commitment Fee Rate” or “Commercial
Letter of Credit Rate”, as the case may be, based upon the Leverage Ratio
applicable on such date:
 
 
 
Leverage Ratio:
Eurocurrency Spread
 
ABR
Spread


 
BA Rate
Spread


Canadian Base Rate
Spread
Commercial
Letter of Credit Rate
Commitment
Fee Rate
Category 1:


< 1.00 to 1.00
1.00%
0.00%
1.00%
0.00%
0.50%
0.10%
Category 2:
> 1.00 to 1.00 but  
< 1.50 to 1.00
1.125%
0.125%
1.125%
0.125%
0.5625%
0.125%
Category 3:
> 1.50 to 1.00 but  
< 2.00 to 1.00
1.25%
0.25%
1.25%
0.25%
0.625%
0.15%
Category 4:
> 2.00 to 1.00
1.375%
0.375%
1.375%
0.375%
0.6875%
0.175%



For purposes of the foregoing,
(i) if at any time the Company fails to deliver the Financials on or before the
date the Financials are due pursuant to Section 5.01, Category 4 shall be deemed
applicable for the period commencing three (3) Business Days after the required
date of delivery and ending on the date which is three (3) Business Days after
the Financials are actually delivered, after which the Category shall be
determined in accordance with the table above as applicable;
(ii) adjustments, if any, to the Category then in effect shall be effective
three (3) Business Days after the Administrative Agent has received the
applicable Financials (it being understood and agreed that each change in
Category shall apply during the period commencing on the effective date of such
change and ending on the date immediately preceding the effective date of the
next such change); and

3

--------------------------------------------------------------------------------




(iii) notwithstanding the foregoing, Category 2 shall be deemed to be applicable
until the Administrative Agent’s receipt of the applicable Financials for MK
Holdings’ fiscal quarter ending on or about September 30, 2015 (unless such
Financials demonstrate that a higher Category should have been applicable during
such period, in which case such higher Category shall be deemed to be applicable
during such period) and adjustments to the Category then in effect shall
thereafter be effected in accordance with the preceding paragraphs.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Augmenting Lender” has the meaning assigned to such term in Section 2.20.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Available Revolving Commitment” means, at any time with respect to any Lender,
the Commitment of such Lender then in effect minus the Revolving Credit Exposure
of such Lender at such time; it being understood and agreed that any Lender’s
Swingline Exposure shall not be deemed to be a component of the Revolving Credit
Exposure for purposes of calculating the commitment fee under Section 2.12(a).
“BA Equivalent Borrowing” means a Canadian Borrowing that bears interest at a
rate per annum determined by reference to the BA Rate.
“BA Equivalent Loan” means a Canadian Loan that bears interest at a rate per
annum determined by reference to the BA Rate.
“BA Rate” means, with respect to any Interest Period for any BA Equivalent Loan
(a) in the case of any Lender named in Schedule I of the Bank Act (Canada), the
rate per annum determined by the Administrative Agent by reference to the
average annual rate applicable to Canadian Dollar bankers’ acceptances having a
term comparable to such Interest Period quoted on the Reuters Screen “CDOR Page”
(or, in the event such rate does not appear on such page or screen on such day,
on any successor or substitute page or screen that displays such rate, or on the
appropriate page or screen of such other information service that publishes such
rate from time to time, as selected by the Administrative Agent in its
reasonable discretion (the “Alternate Screen”)) at 10:15 a.m. (Toronto time) on
the date of the commencement of such Interest Period (the “CDOR Rate”) and (b)
in the case of any other Lender, the CDOR Rate plus 0.10%; provided that, if the
CDOR Rate shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. If such rates do not appear on the Reuters Screen or
the Alternate Screen at such time, the CDOR Rate shall be the rate of interest
determined by the Administrative Agent that is equal to the average (rounded
upwards to the nearest 1/100 of 1%) of rates per annum quoted by the banks
listed in Schedule I of the Bank Act (Canada) (the “Schedule I Banks”) that are
also Lenders in respect of Canadian Dollar bankers’ acceptances with a term
comparable to such interest period; provided that if there are not at least two
Lenders that are Schedule I Banks, the CDOR Rate shall be the rate of interest
determined by the Administrative Agent that is equal to the average (rounded
upwards to the nearest 1/100 of 1%) of rates per annum quoted by the largest
five Schedule I Banks in respect of Canadian Dollar bankers’ acceptances with a
term comparable to such interest period.

4

--------------------------------------------------------------------------------




“Banking Services” means each and any of the following bank services provided to
any Loan Party or any Subsidiary by any Lender or any of its Affiliates:
(a) credit cards for commercial customers (including, without limitation,
commercial credit cards and purchasing cards), (b) stored value cards,
(c) merchant processing services and (d) treasury management services
(including, without limitation, controlled disbursement, automated clearinghouse
transactions, return items, any direct debit scheme or arrangement, overdrafts
and interstate depository network services).
“Banking Services Agreement” means any agreement entered into by any Loan Party
or any Subsidiary in connection with Banking Services.
“Banking Services Obligations” means any and all obligations of any Loan Party
or any Subsidiary, whether absolute or contingent and howsoever and whensoever
created, arising, evidenced or acquired (including all renewals, extensions and
modifications thereof and substitutions therefor) in connection with Banking
Services.
“Bankruptcy Event” means, with respect to any Person, such Person becomes the
subject of a bankruptcy or insolvency proceeding, or has had a receiver,
liquidator, conservator, trustee, administrator, custodian, monitor, assignee
for the benefit of creditors or similar Person charged with the preservation,
reorganization or liquidation of its business appointed for it, or, in the good
faith determination of the Administrative Agent, has taken any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any such proceeding or appointment, provided that a Bankruptcy Event shall not
result solely by virtue of (i) any ownership interest, or the acquisition of any
ownership interest, in such Person by a Governmental Authority or
instrumentality thereof or (ii) an Undisclosed Administration that is not
expected to impair or delay a Lender’s ability to satisfy its funding
obligations hereunder, provided, further, that such ownership interest does not
result in or provide such Person with immunity from the jurisdiction of courts
within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Person (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made by such Person.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Company, MK Holdings or any Foreign Subsidiary Borrower.
“Borrowing” means (a) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurocurrency Loans and BA
Equivalent Loans, as to which a single Interest Period is in effect or (b) a
Swingline Loan.
“Borrowing Request” means a request by any Borrower for a Revolving Borrowing in
accordance with Section 2.03 in the form attached hereto as Exhibit I-1.
“Borrowing Subsidiary Agreement” means a Borrowing Subsidiary Agreement
substantially in the form of Exhibit F-1.
“Borrowing Subsidiary Termination” means a Borrowing Subsidiary Termination
substantially in the form of Exhibit F-2.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed; provided that, (i) when used in connection with a Eurocurrency
Loan, the term “Business Day” shall also exclude any day on

5

--------------------------------------------------------------------------------




which banks are not open for dealings in the relevant Agreed Currency in the
London interbank market or the principal financial center of such Agreed
Currency (and, if the Borrowings or LC Disbursements which are the subject of a
borrowing, drawing, payment, reimbursement or rate selection are denominated in
euro, the term “Business Day” shall also exclude any day on which the TARGET2
payment system is not open for the settlement of payments in euro); and (ii)
when used in connection with a Canadian Loan, the term “Business Day” shall also
exclude any day on which banks are required or authorized by law to close in
Toronto, Canada.
“BVI Insolvency Event” means any one or more of the following with respect to
any BVI Loan Party: (a) the value of its liabilities (including its contingent
and prospective liabilities) exceeds the value of its assets; (b) it fails to
comply with the requirements of a statutory demand that has not been set aside
under Section 157 of the Insolvency Act, 2003 of the British Virgin Islands (the
“BVI Insolvency Act”); (c) execution or other process issued on a judgment,
decree or order of a court in favour of a creditor of it is returned wholly or
partly unsatisfied; (d) it has taken any action or steps have been taken or
legal proceedings have been started or threatened against it for (i) its winding
up, liquidation, administration, dissolution, amalgamation, reconstruction,
reorganisation, arrangement, adjustment, consolidation or protection or relief
of creditors (whether by way of voluntary arrangement, scheme of arrangement or
otherwise), or (ii) the enforcement of any security interest over any or all of
its assets; or (iii) the appointment of a liquidator, receiver, controller,
inspector, manager, supervisor, administrative receiver, administrator, trustee
or similar officer or official of it or of any or all of its assets; (e) a
compromise or arrangement has been proposed, agreed to or sanctioned under any
of Sections 177, 178 and 179A of the BVI Business Companies Act, 2004 of the
British Virgin Islands (the “BVI Companies Act”) in respect of it, or an
application has been made to, or filed with, a court for permission to convene a
meeting to vote on a proposal for any such compromise or arrangement; (f) a
merger or consolidation is proposed, approved, agreed to or sanctioned under any
of Sections 170 to 174 (inclusive) of the BVI Companies Act in respect of it;
(g) action is being taken by the Registrar of Corporate Affairs pursuant to
Section 213 of the BVI Companies Act to dissolve or strike it off the British
Virgin Islands register of companies; or (h) action is approved, agreed to or
being taken pursuant to Section 184 of the BVI Companies Act to (without the
prior consent of the Administrative Agent) continue it as a company incorporated
under the laws of a jurisdiction outside the British Virgin Islands.
“BVI Loan Party” means any Loan Party incorporated under the laws of the British
Virgin Islands.
“Canadian Base Rate Borrowing” means a Canadian Borrowing that bears interest at
a rate per annum determined by reference to the Canadian Prime Rate.
“Canadian Base Rate Loan” means a Canadian Loan that bears interest at a rate
per annum determined by reference to the Canadian Prime Rate.
“Canadian Borrower” means (i) MK Canada Holdings and (ii) any other Borrower
organized under the laws of Canada or any province or territory thereof.
“Canadian Borrowing” means a Borrowing of Canadian Loans.
“Canadian Dollar” and/or “CAD” means the lawful currency of Canada.
“Canadian Loan” means a Loan made to a Canadian Borrower denominated in Canadian
Dollars.

6

--------------------------------------------------------------------------------




“Canadian Payment Office” of the Administrative Agent means the office, branch,
affiliate or correspondent bank of the Administrative Agent for Canadian Dollars
as specified from time to time by the Administrative Agent to the Company and
each Lender.
“Canadian Plans” means, all Canadian pension plans that are considered to be
pension plans for the purposes of, and are required to be registered under, the
ITA or any applicable pension benefits standards statute or regulation in Canada
and that are established, maintained or contributed to by any Loan Party, all
plans or arrangements which provide or promise health, dental, or any other
welfare benefits governed by the laws of Canada, to current employees or former
employees who have retired or terminated from employment with any Loan Party;
the term “Canadian Plans” shall not include any multi-employer pension plans as
that term is defined under applicable Canadian pension and benefits standards
statute or regulation, Canadian Plans administered by an entity other than a
Loan Party under a collective bargaining agreement or any statutory plans with
which any Loan Party thereof is required to comply, including the Canada/Quebec
Pension Plan and plans administered pursuant to applicable provincial health
tax, workers’ compensation and workers’ safety and employment insurance
legislation.
“Canadian Prime Rate” means, for any day, the rate determined by the
Administrative Agent to be the greater of (a) the rate equal to the PRIMCAN
Index rate that appears on the Bloomberg screen (or, in the event that the
PRIMCAN Index is not published by Bloomberg on such day, any other information
services that publishes such index from time to time, as selected by the
Administrative Agent in its reasonable discretion) at 10:15 a.m. (Toronto time)
on such day (or, if such day is not a Business Day, the immediately preceding
Business Day) and (b) the sum of (x) the CDOR Rate for an Interest Period of one
month on such day (or, if such day is not a Business Day, the immediately
preceding Business Day) plus (y) 1.0% per annum; provided, that if any of the
above rates shall be less than zero, such rate shall be deemed to be zero for
purposes of this Agreement. Any change in the Canadian Prime Rate due to a
change in the PRIMCAN Index or the CDOR Rate shall be effective from and
including the effective date of such change in the PRIMCAN Index or CDOR Rate,
respectively.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and, for the purposes of this
Agreement, the amount of such obligations at any time shall be the capitalized
amount thereof at such time determined in accordance with GAAP; provided that
Capital Lease Obligations shall not include any obligations of any Person to pay
rent or other amounts under any lease (or other arrangement conveying the right
to use) of real or personal property, or a combination thereof, which
obligations would be required to be classified and accounted for as an operating
lease under GAAP as in effect on the Effective Date.
“CDOR Rate” has the meaning assigned to such term in the definition of BA Rate.
“CFC” means a “controlled foreign corporation” within the meaning of section
957(a) of the Code.
“CFC Holding Company” means any Domestic Subsidiary substantially all of the
assets of which are one or more CFCs, either directly or indirectly through
other entities that are disregarded entities or partnerships for U.S. federal
income tax purposes, and all such entities (i) have no material assets
(excluding equity interests in each other) other than equity interests of such
CFCs, (ii) do not incur, and are not otherwise liable for, any material
Indebtedness (other than intercompany indebtedness permitted pursuant  to
Section

7

--------------------------------------------------------------------------------




6.01(c)), and (iii) do not conduct any material business or activities other
than the ownership of such equity interests and/or receivables and other
immaterial assets and activities reasonably related or ancillary thereto.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) of Equity Interests representing
more than 35% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of MK Holdings; (b) occupation of a majority of
the seats (other than vacant seats) on the board of directors of MK Holdings by
Persons who were neither (i) nominated, appointed or approved for election by
the board of directors of MK Holdings nor (ii) appointed by directors so
nominated, appointed or approved for election; or (c) MK Holdings ceases to own,
directly or indirectly, and Control 100% (other than directors’ qualifying
shares) of the ordinary voting and economic power of any other Borrower (other
than, in the case of a Foreign Subsidiary Borrower, (x) directors’ qualifying
shares or (y) nominal shares issued to foreign nationals to the extent required
by applicable law).
“Change in Law” means the occurrence, after the date of this Agreement (or with
respect to any Lender, if later, the date on which such Lender becomes a
Lender), of any of the following: (a) the adoption or taking effect of any law,
rule, regulation or treaty, (b) any change in any law, rule, regulation or
treaty or in the administration, interpretation, implementation or application
thereof by any Governmental Authority, or (c) the making or issuance of any
request, rules, guideline, requirement or directive (whether or not having the
force of law) by any Governmental Authority; provided however, that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines,
requirements and directives thereunder, issued in connection therewith or in
implementation thereof, and (ii) all requests, rules, guidelines, requirements
and directives promulgated by the Bank for International Settlements, the Basel
Committee on Banking Supervision (or any successor or similar authority) or the
United States or foreign regulatory authorities, in each case pursuant to Basel
III, shall in each case be deemed to be a “Change in Law” regardless of the date
enacted, adopted, issued or implemented.
“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans or Swingline
Loans.
“Code” means the Internal Revenue Code of 1986, as amended.
“Co-Documentation Agent” means each of Bank of America, N.A. and U.S. Bank
National Association, in its capacity as co-documentation agent for the credit
facility evidenced by this Agreement.
“Co-Syndication Agent” means each of JPMorgan Chase Bank, N.A. and Citibank,
N.A., in its capacity as co-syndication agent for the credit facility evidenced
by this Agreement.
“Commercial Letter of Credit” means a commercial documentary letter of credit
issued pursuant to this Agreement by any Issuing Bank for the account of any
Borrower for the purchase of goods in the ordinary course of business.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and to acquire participations in Letters of Credit and
Swingline Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Revolving Credit Exposure hereunder, as such
commitment may be (a) reduced or terminated from time to time pursuant to
Section 2.09, (b) increased from time to time pursuant to Section 2.20 and
(c) reduced or increased from time to time pursuant to assignments by or to such
Lender pursuant to Section 9.04. The initial amount of each Lender’s

8

--------------------------------------------------------------------------------




Commitment is set forth on Schedule 2.01, or in the Assignment and Assumption or
other documentation contemplated hereby pursuant to which such Lender shall have
assumed its Commitment, as applicable.
“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.
“Communications” has the meaning assigned to such term in Section 9.01(d).
“Company” means Michael Kors (USA), Inc., a Delaware corporation.
“Computation Date” is defined in Section 2.04.
“Connection Income Taxes” means Other Connection Taxes that are imposed on or
measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.
“Consolidated EBITDAR” means, with respect to MK Holdings and its Subsidiaries
on a consolidated basis for any period, Consolidated Net Income for such period,
plus
(a) without duplication and to the extent deducted from revenues in arriving at
such Consolidated Net Income for such period, the sum of the following amounts
for such period:
(i) Consolidated Interest Expense,
(ii) provision for taxes based on income, profits or capital, including federal,
state, local and foreign franchise, excise and similar taxes paid or accrued
(including withholding tax payments) during such period (including in respect of
repatriated funds),
(iii) depreciation and amortization (including amortization of deferred
financing fees or costs),
(iv) other non-cash losses, charges or expenses, including impairment of
long-lived assets, and
(v) Consolidated Lease Expense,
minus
(b) without duplication and to the extent included in arriving at such
Consolidated Net Income, the sum of the following amounts for such period:
(i) interest income,
(ii) non-cash gains,
(iii) extraordinary cash gains,
(iv) tax credits for any of the taxes of a type described in clause (a)(ii)
above (to the extent not netted from the tax expense described in such clause
(a)(ii)),

9

--------------------------------------------------------------------------------




(v) any cash payments made during such period in respect of non-cash items
described in clause (a)(iv) above subsequent to the fiscal quarter in which the
relevant non-cash expenses or losses were incurred,
in each case, as determined on a consolidated basis for MK Holdings and its
Subsidiaries in accordance with GAAP.
“Consolidated Interest Expense” means, with respect to MK Holdings and its
Subsidiaries for any period, the total interest expense of MK Holdings and its
Subsidiaries during such period determined on a consolidated basis, in
accordance with GAAP, and shall in any event include interest on any Capital
Lease Obligation which shall be deemed to accrue at an interest rate reasonably
determined by MK Holdings to be the rate of interest implicit in such Capital
Lease Obligation in accordance with GAAP. For purposes of the foregoing, gross
interest expense shall be determined after giving effect to any net payments
made or received and costs incurred by MK Holdings and the Subsidiaries with
respect to Swap Agreements in respect of interest rates.
“Consolidated Lease Expense” means, for any period, the aggregate amount of
fixed and contingent rentals payable by MK Holdings and its Subsidiaries for
such period with respect to leases of real and personal property, determined on
a consolidated basis in accordance with GAAP; provided that payments in respect
of Capital Lease Obligations shall not constitute Consolidated Lease Expense.
“Consolidated Net Income” means for any period, the consolidated net income (or
loss) of MK Holdings and its Subsidiaries, determined on a consolidated basis in
accordance with GAAP; provided that there shall be excluded (a) the income (or
deficit) of any Person accrued prior to the date it becomes a Subsidiary of MK
Holdings or is merged into or amalgamated or consolidated with MK Holdings or
any of its Subsidiaries, (b) the income (or deficit) of any Person (other than a
Subsidiary of MK Holdings) in which MK Holdings or any of its Subsidiaries has
an ownership interest, except to the extent that any such income is actually
received by MK Holdings or such Subsidiary in the form of dividends or similar
distributions and (c) the undistributed earnings of any Subsidiary of MK
Holdings to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation (other than under any Loan Document) or Requirement
of Law applicable to such Subsidiary.
“Consolidated Net Worth” means as of any date of determination thereof, the
excess of (a) the aggregate consolidated net book value of the assets of MK
Holdings and its Subsidiaries after all appropriate adjustments in accordance
with GAAP (including, without limitation, reserves for doubtful receivables,
obsolescence, depreciation and amortization) over (b) all of the aggregate
liabilities of MK Holdings and its Subsidiaries, including all items which, in
accordance with GAAP, would be included on the liability side of the balance
sheet (other than Equity Interests, treasury stock, capital surplus and retained
earnings), in each case determined on a consolidated basis (after eliminating
all inter-company items) in accordance with GAAP; provided, however, that in
calculating Consolidated Net Worth the effects of the Statement of Financial
Accounting Standards No. 142 (or the corresponding Accounting Standards
Codification Topic, as applicable) shall be disregarded.
“Consolidated Total Assets” means, as of the date of any determination thereof,
total assets of MK Holdings and its Subsidiaries calculated in accordance with
GAAP on a consolidated basis as of such date.
“Consolidated Total Indebtedness” means at any time, the aggregate principal
amount of outstanding Indebtedness (excluding (i) Indebtedness in respect of
contingent obligations described in clauses (h) and (i) of the definition of
Indebtedness, (ii) Indebtedness described in clause (j) of the definition of

10

--------------------------------------------------------------------------------




Indebtedness, and (iii) Indebtedness described in clause (e) or (f) of the
definition of Indebtedness with respect to Indebtedness of others described in
clause (i) or (ii) above) of MK Holdings and its Subsidiaries calculated on a
consolidated basis as of such time in accordance with GAAP.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. The
terms “Controlling” and “Controlled” have meanings correlative thereto.
“Controlled Affiliate” means, with respect to any Loan Party or any of its
respective Subsidiaries, any of their respective Affiliates of over which any of
the foregoing exercises management control.
“Credit Event” means a Borrowing, the issuance, amendment, renewal or extension
of a Letter of Credit, an LC Disbursement or any of the foregoing.
“Credit Party” means the Administrative Agent, any Issuing Bank, the Swingline
Lender or any other Lender.
“CRR” means the Regulation (EU) No 575/2013 of the European Parliament and of
the Council of 26 June 2013 on prudential requirements for credit institutions
and investment firms and amending Regulation (EU) No 648/2012.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed, within two
(2) Business Days of the date required to be funded or paid, to (i) fund any
portion of its Loans, (ii) fund any portion of its participations in Letters of
Credit or Swingline Loans or (iii) pay over to any Credit Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Administrative Agent in writing that such failure is
the result of such Lender’s good faith determination that a condition precedent
to funding (specifically identified and including the particular default, if
any) has not been satisfied, (b) has notified the Company or any Credit Party in
writing, or has made a public statement to the effect, that it does not intend
or expect to comply with any of its funding obligations under this Agreement
(unless such writing or public statement indicates that such position is based
on such Lender’s good faith determination that a condition precedent
(specifically identified and including the particular default, if any) to
funding a Loan under this Agreement cannot be satisfied) or generally under
other agreements in which it commits to extend credit, (c) has failed, within
three (3) Business Days after request by a Credit Party, acting in good faith,
to provide a certification in writing from an authorized officer of such Lender
that it will comply with its obligations (and is financially able to meet such
obligations) to fund prospective Loans and participations in then outstanding
Letters of Credit and Swingline Loans under this Agreement, provided that such
Lender shall cease to be a Defaulting Lender pursuant to this clause (c) upon
such Credit Party’s receipt of such certification in form and substance
satisfactory to it and the Administrative Agent, or (d) has become the subject
of a Bankruptcy Event.
“Disposition” means with respect to any property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof. The
terms “Dispose” and “Disposed of” shall have correlative meanings.
“Dollar Amount” of any currency at any date means (i) the amount of such
currency if such currency is Dollars or (ii) the equivalent amount thereof in
Dollars if such currency is a Foreign Currency,

11

--------------------------------------------------------------------------------




calculated on the basis of the Exchange Rate for such currency, on or as of the
most recent Computation Date provided for in Section 2.04.
“Dollars” or “$” refers to lawful money of the United States of America.
“Domestic Subsidiary” means a Subsidiary of MK Holdings organized under the laws
of a jurisdiction located in the United States of America.
“Dutch Borrower” means (i) MKE and (ii) any other Foreign Subsidiary Borrower
that is organized under the laws of the Netherlands.
“Dutch Non-Public Lender” means: (i) until the publication of an interpretation
of “public” as referred to in the CRR by the competent authority or authorities:
an entity which (x) assumes existing rights and/or obligations vis-à-vis a Dutch
Borrower, the value of which is at least EUR 100,000 (or its equivalent in
another currency), (y) provides repayable funds for an initial amount of at
least EUR 100,000 (or its equivalent in another currency) or (z) otherwise
qualifies as not forming part of the public; and (ii) as soon as the
interpretation of the term “public” as referred to in the CRR has been published
by the relevant authority or authorities: an entity which is not considered to
form part of the public on the basis of such interpretation.
“ECP” means an “eligible contract participant” as defined in Section 1(a)(18) of
the Commodity Exchange Act or any regulations promulgated thereunder and the
applicable rules issued by the Commodity Futures Trading Commission and/or the
SEC.
“Effective Date” means the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” means an electronic sound, symbol, or process attached
to, or associated with, a contract or other record and adopted by a Person with
the intent to sign, authenticate or accept such contract or record.
“Electronic System” means any electronic system, including e-mail, e-fax,
Intralinks®, ClearPar®, Debt Domain, Syndtrak and any other Internet or
extranet-based site, whether such electronic system is owned, operated or hosted
by the Administrative Agent or any Issuing Bank and any of their respective
Related Parties or any other Person, providing for access to data protected by
passcodes or other security system.
“Eligible Foreign Subsidiary” means (i) any Foreign Subsidiary organized under
the laws of the British Virgin Islands, Canada or any province or territory
thereof, the Netherlands or Switzerland and (ii) any other Foreign Subsidiary
that is approved from time to time by the Administrative Agent and each of the
Lenders in their reasonable discretion.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders or decrees issued, promulgated or entered into by any Governmental
Authority, and any judgments, injunctions, or binding agreements entered against
or into by the Company or any of its Subsidiaries, relating in any way to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Company or any Subsidiary resulting from or
based upon (a) violation of any Environmental Law, (b) the generation,

12

--------------------------------------------------------------------------------




use, handling, transportation, storage, treatment or disposal of any Hazardous
Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any of the
foregoing.
“Equivalent Amount” of any currency with respect to any amount of Dollars at any
date means the equivalent in such currency of such amount of Dollars, calculated
on the basis of the Exchange Rate for such other currency at 11:00 a.m., London
time, on the date on or as of which such amount is to be determined.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Company, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.
“ERISA Event” means (a) any Reportable Event; (b) a determination that any Plan
is, or is expected to be, in “at risk” status (within the meaning of Section 430
of the Code or Section 303 of ERISA); (c) the failure of any Loan Party or any
ERISA Affiliate to make by its due date a required installment under Section
430(j) of the Code with respect to any Plan or the failure by any Plan to
satisfy the minimum funding standards (within the meaning of Section 412 of the
Code or Section 302 of ERISA) applicable to such Plan, whether or not waived;
(d) the filing pursuant to Section 412(c) of the Code or Section 302(c) of ERISA
of an application for a waiver of the minimum funding standard with respect to
any Plan; (e) the receipt by any Loan Party or any ERISA Affiliate from the PBGC
of any notice relating to an intention to terminate any Plan or to appoint a
trustee to administer any Plan, or the incurrence by any Loan Party or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan, including but not limited to the imposition of any
Lien in favor of the PBGC or any Plan; (f) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from any
Loan Party or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability on any Loan Party or any ERISA Affiliate or the incurrence
by any Loan Party or any of its ERISA Affiliates of any liability with respect
to the complete withdrawal or partial withdrawal from any Plan (within the
meaning of Section 4063 of ERISA) or Multiemployer Plan (within the meaning of
Sections 4203 and 4205 of ERISA); (g) the receipt by any Loan Party or any ERISA
Affiliate of any determination that a Multiemployer Plan is, or is expected to
be, Insolvent, in Reorganization, terminated (within the meaning of Section
4041A of ERISA), or in “endangered” or “critical” status (within the meaning of
Section 432 of the Code or Section 305 of ERISA); or (h) any Foreign Plan Event.
“Establishment” means, in respect of any Person, any place of operations where
such Person carries out a non-transitory economic activity with human means and
goods, assets or services.
“euro” and/or “EUR” means the single currency of the Participating Member
States.

13

--------------------------------------------------------------------------------




“Eurocurrency”, when used in reference to a currency means an Agreed Currency
(other than Canadian Dollars) and when used in reference to any Loan or
Borrowing, means that such Loan, or the Loans comprising such Borrowing, bears
interest at a rate determined by reference to the Adjusted LIBO Rate.
“Eurocurrency Payment Office” of the Administrative Agent means, for each
Foreign Currency (other than Canadian Dollars), the office, branch, affiliate or
correspondent bank of the Administrative Agent for such currency as specified
from time to time by the Administrative Agent to the Company and each Lender.
“Event of Default” has the meaning assigned to such term in Article VII.
“Exchange Rate” means, on any day, with respect to any Foreign Currency, the
rate at which such Foreign Currency may be exchanged into Dollars, as set forth
at approximately 11:00 a.m., Local Time, on such date on the Reuters World
Currency Page for such Foreign Currency. In the event that such rate does not
appear on any Reuters World Currency Page, the Exchange Rate with respect to
such Foreign Currency shall be determined by reference to such other publicly
available service for displaying exchange rates as may be agreed upon by the
Administrative Agent and the Company for such purpose or, in the absence of such
agreement, such Exchange Rate shall instead be calculated on the basis of the
arithmetical mean of the buy and sell spot rates of exchange of the
Administrative Agent for such Foreign Currency on the London market at
11:00 a.m., Local Time, on such date for the purchase of Dollars with such
Foreign Currency, for delivery two Business Days later; provided, that if at the
time of any such determination, for any reason, no such spot rate is being
quoted, the Administrative Agent, after consultation with the Company, may use
any reasonable method it deems appropriate to determine such rate, and such
determination shall be conclusive absent manifest error.
“Excluded Swap Obligation” means, with respect to any Loan Party, any Specified
Swap Obligation if, and to the extent that, all or a portion of the Guarantee of
such Loan Party of, or the grant by such Loan Party of a security interest to
secure, such Specified Swap Obligation (or any Guarantee thereof) is or becomes
illegal under the Commodity Exchange Act or any rule, regulation or order of the
Commodity Futures Trading Commission (or the application or official
interpretation of any thereof) by virtue of such Loan Party’s failure for any
reason to constitute an ECP at the time the Guarantee of such Loan Party or the
grant of such security interest becomes effective with respect to such Specified
Swap Obligation. If a Specified Swap Obligation arises under a master agreement
governing more than one swap, such exclusion shall apply only to the portion of
such Specified Swap Obligation that is attributable to swaps for which such
Guarantee or security interest is or becomes illegal.
“Excluded Taxes” means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, (i) U.S.
federal withholding Taxes imposed on amounts payable to or for the account of
such Lender with respect to an applicable interest in a Loan, Letter of Credit
or Commitment pursuant to a law in effect on the date on which (A) such Lender
acquires such interest in the Loan, Letter of Credit or Commitment (other than
pursuant to an assignment request by the Company under Section 2.19(b)) or (B)
such Lender changes its lending office, except in each case to the extent that,
pursuant to Section 2.17, amounts with respect to such Taxes were payable either
to such Lender’s assignor immediately before such Lender acquired the applicable
interest in

14

--------------------------------------------------------------------------------




a Loan, Letter of Credit or Commitment or to such Lender immediately before it
changed its lending office, (ii) Swiss Withholding Taxes to the extent a payment
of interest is increased pursuant to Section 2.13(f) and (iii) Excluded UK
Withholding Taxes imposed on amounts payable to or for the account of such
Recipient with respect to an applicable interest in a Loan, Letter of Credit or
Commitment, (c) Taxes attributable to such Recipient’s failure to comply with
Section 2.17(f) and (d) any U.S. federal withholding Taxes imposed under FATCA.
“Excluded UK Withholding Taxes” means UK withholding Taxes imposed on amounts
payable to or for the account of a Recipient with respect to an applicable
interest in a Loan, Letter of Credit or Commitment, if on the date on which
payment of the amount falls due:
(a)     the payment could have been made to the relevant Recipient without any
deduction for UK withholding Taxes if the Recipient had been a Qualifying
Recipient, but on that date that Recipient is not or has ceased to be a
Qualifying Recipient other than as a result of any change after the date it
became a Recipient under this Agreement in (or in the interpretation,
administration, or application of) any law or Treaty or any published practice
or published concession of any relevant taxing authority; or
(b)     the relevant Recipient is a Qualifying Recipient solely by virtue of
paragraph (a)(ii) of the definition of “Qualifying Recipient” and:
(i)     an officer of H.M. Revenue & Customs has given (and not revoked) a
direction (a “Direction”) under section 931 of the Income Tax Act 2007 which
relates to the payment and that Recipient has received from the person making
the payment or from another UK Loan Party a certified copy of that Direction;
and
(ii)     the payment could have been made to the Recipient without any deduction
for UK withholding Taxes if that Direction had not been made; or
(c)     the relevant Recipient is a Qualifying Recipient solely by virtue of
paragraph (a)(ii) of the definition of “Qualifying Recipient” and:
(i)     the relevant Recipient has not given notice to the Administrative Agent
under Section 2.17(f)(iii) that it is a Qualifying Recipient; and
(ii)     the payment could have been made to the Recipient without any deduction
for UK withholding Taxes if the Recipient had given such notice, on the basis
that the notice would have enabled the payer to have formed a reasonable belief
that the payment was an “excepted payment” for the purpose of section 930 of the
Income Tax Act 2007; or
(d)     the relevant Recipient is a Treaty Recipient and the person making the
payment is able to demonstrate that the payment could have been made to the
Recipient without any deduction for UK withholding Taxes had that Recipient
complied with its obligations under Section 2.17(f)(iii).
“Existing Credit Agreement” is defined in the recitals hereto.
“Existing Letters of Credit” means the Letters of Credit heretofore issued
pursuant to the Existing Credit Agreement and described on Schedule 2.06.
“Existing Revolving Loans” shall have the meaning assigned to such term in
Section 2.01.

15

--------------------------------------------------------------------------------




“Extended Letter of Credit” has the meaning set forth in Section 2.06(c).
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code and any intergovernmental agreements
to implement such Sections of the Code entered into between any relevant
authorities on behalf of the United States and such jurisdiction.
“Federal Funds Effective Rate” means, for any day, the rate calculated by the
FRBNY based on such day’s federal funds transactions by depository institutions
(as determined in such manner as the FRBNY shall set forth on its public website
from time to time) and published on the next succeeding Business Day by the
FRBNY as the federal funds effective rate.
“Financial Officer” means the chief executive officer, president or chief
financial officer of MK Holdings.
“Financials” means the annual or quarterly financial statements, and
accompanying certificates and other documents, of MK Holdings and its
Subsidiaries required to be delivered pursuant to Section 5.01(a) or 5.01(b).
“Foreign Currencies” means Agreed Currencies other than Dollars.
“Foreign Currency LC Exposure” means, at any time, the sum of (a) the Dollar
Amount of the aggregate undrawn and unexpired amount of all outstanding Foreign
Currency Letters of Credit at such time plus (b) the aggregate principal Dollar
Amount of all LC Disbursements in respect of Foreign Currency Letters of Credit
that have not yet been reimbursed at such time.
“Foreign Currency Letter of Credit” means a Letter of Credit denominated in a
Foreign Currency.
“Foreign Kors Person” has the meaning assigned to such term in Section 9.09.
“Foreign Lender” means (a) if the applicable Borrower is a U.S. Person, a
Lender, with respect to such Borrower, that is not a U.S. Person, and (b) if the
applicable Borrower is not a U.S. Person, a Lender, with respect to such
Borrower, that is resident or organized under the laws of a jurisdiction other
than that in which such Borrower is resident for tax purposes.
“Foreign Plan” means any employee pension benefit plan (within the meaning of
Section 3(2) of ERISA, whether or not subject to ERISA) that is not subject to
United States or Canadian law, and any Canadian Plan, that is maintained or
contributed to by any Loan Party or any ERISA Affiliate.
“Foreign Plan Event” means (a) with respect to any Foreign Plan, (i) the failure
to make or, if applicable, accrue in accordance with normal accounting
practices, any employer or employee contributions required by applicable law or
by the terms of such Foreign Plan, (ii) the failure to register or loss of good
standing with applicable regulatory authorities of any such Foreign Plan
required to be registered, or (iii) the failure of any Foreign Plan to comply
with any material provisions of applicable law and regulations or with the
material terms of such Foreign Plan, or (b) a final determination that any Loan
Party is responsible for a deficit or funding shortfall in a multi-employer
pension plan as that term is defined under applicable Canadian pension and
benefits standards statute or regulation or other Canadian Plan administered by
an entity other than a Loan Party under a collective bargaining agreement.

16

--------------------------------------------------------------------------------




“Foreign Subsidiary” means any Subsidiary of MK Holdings which is not a Domestic
Subsidiary.
“Foreign Subsidiary Borrower” means (a) from and after the Effective Date, each
of MK Canada Holdings, MKE and MK Switzerland (collectively, the “Initial
Foreign Subsidiary Borrowers”), so long as no such Subsidiary has ceased to be a
Foreign Subsidiary Borrower pursuant to Section 2.23, and (b) any other Eligible
Foreign Subsidiary that becomes a Foreign Subsidiary Borrower pursuant to
Section 2.23, and that has not ceased to be a Foreign Subsidiary Borrower
pursuant to such Section.
“FRBNY” means the Federal Reserve Bank of New York.
“FRBNY Rate” means, for any day, the greater of (a) the Federal Funds Effective
Rate in effect on such day and (b) the Overnight Bank Funding Rate in effect on
such day; provided that if both such rates are not so published for any day that
is a Business Day, the term “FRBNY Rate” means the rate quoted for such day for
a federal funds transaction at 11:00 a.m. on such day received by the
Administrative Agent from a federal funds broker of recognized standing selected
by it; provided, further, that if any of the aforesaid rates shall be less than
zero, such rate shall be deemed to be zero for purposes of this Agreement.
“GAAP” means generally accepted accounting principles in the United States of
America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state, provincial
or local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided, that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business. For purposes of all
calculations provided for in this Agreement, the amount of any Guarantee of any
guarantor shall be deemed to be the lower of (x) an amount equal to the stated
or determinable amount of the primary obligation in respect of which such
Guarantee is made and (y) the maximum amount for which such guarantor may be
liable pursuant to the terms of the instrument embodying such Guarantee, unless
such primary obligation and the maximum amount for which such guarantor may be
liable are not stated or determinable, in which case the amount of such
Guarantee shall be such guarantor’s maximum reasonably anticipated liability in
respect thereof as determined by MK Holdings in good faith.
“Guarantor” means MK Holdings and each Material Subsidiary that is a party to
the Guaranty. The Guarantors on the Effective Date are identified as such in
Schedule 3.01 hereto.

17

--------------------------------------------------------------------------------




“Guaranty” means (a) that certain Amended and Restated Guarantee Agreement dated
as of the Effective Date in the form of Exhibit G (including any and all
supplements thereto) and executed by each Guarantor party thereto, and (b) in
the case of any Guarantor that is a Foreign Subsidiary, any other guaranty
agreement executed by such Foreign Subsidiary pursuant to clause (1)(y) of
Section 5.09(a).
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Impacted Interest Period” has the meaning assigned to such term in the
definition of “LIBO Rate”.
“Increasing Lender” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan” has the meaning assigned to such term in Section 2.20.
“Incremental Term Loan Amendment” has the meaning assigned to such term in
Section 2.20.
“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person under conditional sale or other title retention agreements relating to
property acquired by such Person, (d) all obligations of such Person in respect
of the deferred purchase price of property or services (excluding accounts
payable incurred in the ordinary course of business and any earnout obligations
or similar deferred or contingent purchase price obligations not overdue, which
are being contested in good faith or which do not appear as a liability on a
balance sheet of such Person incurred in connection with any Acquisition), (e)
all Indebtedness of others secured by any Lien on property owned or acquired by
such Person (to the extent of such Person’s interest in such property), whether
or not the Indebtedness secured thereby has been assumed, (f) all Guarantees by
such Person of Indebtedness of others, (g) all Capital Lease Obligations of such
Person, (h) the principal component of all obligations, contingent or otherwise,
of such Person as an account party in respect of letters of credit and letters
of guaranty, (i) all obligations, contingent or otherwise, of such Person in
respect of bankers’ acceptances and (j) all net payment and performance
obligations of such Person under Swap Agreements. The Indebtedness of any Person
shall include the Indebtedness of any other entity (including any partnership in
which such Person is a general partner) to the extent such Person is liable
therefor as a result of such Person’s ownership interest in or other
relationship with such entity, except to the extent the terms of such
Indebtedness provide that such Person is not liable therefor. For purposes of
all calculations provided for in this Agreement, there shall be disregarded any
Guarantee of any Person in respect of any Indebtedness of any other Person with
which the accounts of such first Person are then required to be consolidated in
accordance with GAAP. For the avoidance of doubt, any amounts available and not
drawn under the Commitments shall be deemed not to be Indebtedness and
“Indebtedness” shall not include the obligations of any Person to pay rent or
other amounts under any lease (or other arrangement conveying the right to use)
real or personal property, or a combination thereof, which obligations would be
required to be classified and accounted for as an operating lease under GAAP as
in effect on the Effective Date. The amount of any net obligation under any Swap
Agreement on any date shall be the Swap Termination Value as of such date.



18

--------------------------------------------------------------------------------




“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) hereof, Other Taxes.
“Ineligible Institution” has the meaning assigned to such term in
Section 9.04(b).
“Initial Foreign Subsidiary Borrower” has the meaning assigned to such term in
the definition of “Foreign Subsidiary Borrower.”
“Insolvent” means, with respect to any Multiemployer Plan, the condition that
such Multiemployer Plan is insolvent within the meaning of Section 4245 of
ERISA.
“Interest Election Request” means a request by the applicable Borrower to
convert or continue a Revolving Borrowing in accordance with Section 2.08
substantially in the form attached hereto as Exhibit I-2.
“Interest Payment Date” means (a) with respect to any ABR Loan (other than a
Swingline Loan denominated in Dollars) or Canadian Base Rate Loan, the last day
of each March, June, September and December and the Maturity Date, (b) with
respect to any Eurocurrency Loan or BA Equivalent Loan, the last day of the
Interest Period applicable to the Borrowing of which such Loan is a part and, in
the case of a Eurocurrency Borrowing or a BA Equivalent Borrowing with an
Interest Period of more than three months’ duration, each day prior to the last
day of such Interest Period that occurs at intervals of three months’ duration
after the first day of such Interest Period and the Maturity Date and (c) with
respect to any Swingline Loan, the day that such Loan is required to be repaid
and the Maturity Date.
“Interest Period” means with respect to any Eurocurrency Borrowing or BA
Equivalent Borrowing, the period commencing on the date of such Borrowing and
ending on the numerically corresponding day in the calendar month that is one,
two, three or six months thereafter (or for a period of 28 to 182 days inclusive
in the case of a BA Equivalent Borrowing), as the applicable Borrower (or the
Company on behalf of the applicable Borrower) may elect; provided, that (i) if
any Interest Period would end on a day other than a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless, in the case
of a Eurocurrency Borrowing or a BA Equivalent Borrowing, such next succeeding
Business Day would fall in the next calendar month, in which case such Interest
Period shall end on the next preceding Business Day and (ii) any Interest Period
pertaining to a Eurocurrency Borrowing or a BA Equivalent Borrowing that
commences on the last Business Day of a calendar month (or on a day for which
there is no numerically corresponding day in the last calendar month of such
Interest Period) shall end on the last Business Day of the last calendar month
of such Interest Period. For purposes hereof, the date of a Borrowing initially
shall be the date on which such Borrowing is made and thereafter shall be the
effective date of the most recent conversion or continuation of such Borrowing.
“Interpolated Rate” means, at any time, for any Interest Period, the rate per
annum determined by the Administrative Agent (which determination shall be
conclusive and binding absent manifest error) to be equal to the rate that
results from interpolating on a linear basis between: (a) the LIBOR Screen Rate
for the longest period (for which the LIBOR Screen Rate is available for the
applicable currency) that is shorter than the Impacted Interest Period and (b)
the LIBOR Screen Rate for the shortest period (for which the LIBOR Screen Rate
is available for the applicable currency) that exceeds the Impacted Interest
Period, in each case, at such time.
“Investment” has the meaning assigned to such term in Section 6.04.
“IRS” means the United States Internal Revenue Service.

19

--------------------------------------------------------------------------------




“Issuing Bank” means JPMorgan Chase Bank, N.A., Citibank, N.A. and each other
Lender designated by the Company as an “Issuing Bank” hereunder that has agreed
to such designation (and is reasonably acceptable to the Administrative Agent),
each in its capacity as an issuer of Letters of Credit hereunder, and its
successors in such capacity as provided in Section 2.06(i). Each Issuing Bank
may, in its discretion, arrange for one or more Letters of Credit to be issued
by Affiliates of such Issuing Bank, in which case the term “Issuing Bank” shall
include any such Affiliate with respect to Letters of Credit issued by such
Affiliate.
“ITA” means the Income Tax Act (Canada), as amended, and any regulations
promulgated thereunder.
“Japanese Yen” means the lawful currency of Japan.
“LC Collateral Account” has the meaning assigned to such term in
Section 2.06(j).
“LC Disbursement” means a payment made by an Issuing Bank pursuant to a Letter
of Credit.
“LC Exposure” means, at any time, the sum of (a) the aggregate undrawn Dollar
Amount of all outstanding Letters of Credit at such time plus (b) the aggregate
Dollar Amount of all LC Disbursements that have not yet been reimbursed by or on
behalf of the applicable Borrower at such time. The LC Exposure of any Lender at
any time shall be its Applicable Percentage of the total LC Exposure at such
time.
“Lead Arranger” means (a) each of J.P. Morgan Securities LLC and Citigroup
Global Markets Inc., in its capacity as a joint bookrunner for the credit
facility evidenced by this Agreement and (b) each of J.P. Morgan Securities LLC,
Citigroup Global Markets Inc., Merrill Lynch, Pierce, Fenner & Smith
Incorporated and U.S. Bank National Association, as a joint lead arranger for
the credit facility evidenced by this Agreement.
“Lenders” means the Persons listed on Schedule 2.01 (including, without
limitation, the Persons that are “Lenders” under the Existing Credit Agreement
immediately prior to the Effective Date) and any other Person that shall have
become a Lender hereunder pursuant to Section 2.20 or pursuant to an Assignment
and Assumption or other documentation contemplated thereby, other than any such
Person that ceases to be a party hereto pursuant to an Assignment and Assumption
or other documentation contemplated thereby. Unless the context otherwise
requires, the term “Lenders” includes the Swingline Lender and each Issuing
Bank.
“Letter of Credit” means any Commercial Letter of Credit or Standby Letter of
Credit, including the Existing Letters of Credit.
“Letter of Credit Commitment” means, with respect to each Issuing Bank, the
commitment of such Issuing Bank to issue Letters of Credit hereunder. The
initial amount of each Issuing Bank’s Letter of Credit Commitment is set forth
on Schedule 2.02, or if an Issuing Bank has entered into an Assignment and
Assumption, the amount set forth for such Issuing Bank as its Letter of Credit
Commitment in the Register maintained by the Administrative Agent. Each Issuing
Bank’s Letter of Credit Commitment may be decreased or increased from time to
time with the written consent of the Company, the Administrative Agent and the
Issuing Banks; provided that any increase in the Letter of Credit Commitment
with respect to any Issuing Bank, or any decrease in the Letter of Credit
Commitment with respect to any Issuing Bank to an amount not less than such
Issuing Bank’s Letter of Credit Commitment as of the Effective Date or such
other date

20

--------------------------------------------------------------------------------




of its initial Letter of Credit Commitment, shall only require the consent of
the Company and such Issuing Bank.
“Leverage Ratio” means the ratio of (i) Consolidated Total Indebtedness as of
the last day of the Test Period ending on the last day of any fiscal quarter
plus 600% of Consolidated Lease Expense for such Test Period to (ii)
Consolidated EBITDAR for such Test Period, all calculated for MK Holdings and
its Subsidiaries on a consolidated basis. In the event that MK Holdings or any
Subsidiary shall have completed a Material Acquisition or a Material Disposition
since the beginning of the relevant Test Period, the Leverage Ratio shall be
determined for such period on a Pro Forma Basis as if such acquisition or
disposition, and any related incurrence or repayment of Indebtedness, had
occurred at the beginning of such Test Period.
“LIBO Rate” means, with respect to any Eurocurrency Borrowing denominated in any
Agreed Currency (other than Canadian Dollars) and for any applicable Interest
Period, the London interbank offered rate as administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) for such Agreed Currency for a period equal in length to such Interest
Period as displayed on pages LIBOR01 or LIBOR02 of the Reuters screen or, in the
event such rate does not appear on either of such Reuters pages, on any
successor or substitute page on such screen that displays such rate, or on the
appropriate page of such other information service that publishes such rate as
shall be selected by the Administrative Agent from time to time in its
reasonable discretion (in each case the “LIBOR Screen Rate”) at approximately
11:00 a.m., London time, on the Quotation Day for such Agreed Currency and
Interest Period; provided that, if the applicable LIBOR Screen Rate shall be
less than zero, such rate shall be deemed to be zero for the purposes of this
Agreement; provided, further, that if a LIBOR Screen Rate shall not be available
at such time for such Interest Period (the “Impacted Interest Period”) with
respect to such Agreed Currency, then the LIBOR Screen Rate for such Agreed
Currency and such Interest Period shall be the Interpolated Rate at such time;
provided, that, if any Interpolated Rate shall be less than zero, such rate
shall be deemed to be zero for the purposes of this Agreement. It is understood
and agreed that all of the terms and conditions of this definition of “LIBO
Rate” shall be subject to Section 2.14.
“LIBOR Screen Rate” has the meaning assigned to such term in the definition of
“LIBO Rate”.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.
“Loan Documents” means this Agreement, each Borrowing Subsidiary Agreement, each
Borrowing Subsidiary Termination, the Guaranty, any promissory notes issued
pursuant to Section 2.10(e), any agreements between the Company and an Issuing
Bank regarding the Issuing Bank’s Letter of Credit Commitment and any Letter of
Credit applications now or hereafter executed by or on behalf of any Loan Party
and delivered to the Administrative Agent or any Lender in connection with this
Agreement or the transactions contemplated hereby. Any reference in this
Agreement or any other Loan Document to a Loan Document shall include all
appendices, exhibits or schedules thereto, and all amendments, restatements,
supplements or other modifications thereto, and shall refer to this Agreement or
such Loan Document as the same may be in effect at any and all times such
reference becomes operative.





21

--------------------------------------------------------------------------------




“Loan Parties” means, collectively, the Borrowers and the Guarantors.
“Loans” means the loans made by the Lenders to the Borrowers pursuant to this
Agreement.
“Local Time” means (i) New York City time in the case of a Loan, Borrowing or LC
Disbursement denominated in Dollars, (ii) Toronto, Canada time in the case of a
Canadian Borrowing and related Loans and (iii) local time in the case of a Loan,
Borrowing or LC Disbursement (other than a Canadian Borrowing) denominated in a
Foreign Currency (it being understood that such local time shall mean London,
England time unless otherwise notified by the Administrative Agent).
“Material Acquisition” means any Acquisition that involves the payment of
consideration by MK Holdings and its Subsidiaries in excess of $20,000,000.
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, property or financial condition of MK Holdings and its
Subsidiaries taken as a whole or (b) the rights and remedies, taken as a whole,
of the Administrative Agent and the Lenders under the Loan Documents.
“Material Disposition” means any Disposition, or a series of related
Dispositions, of (a) all or substantially all of the issued and outstanding
Equity Interests in any Person or (b) assets comprising all or substantially all
of the assets of any Person or a business unit of any Person, in each case in
excess of $20,000,000.
“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), of any one or more of the Company and its Subsidiaries in an aggregate
principal amount exceeding $50,000,000.
“Material Subsidiary” means (a) each Subsidiary that is a Borrower and (b) each
other Subsidiary (i) which, as of the last day of the most recent Test Period
ending with the fiscal period for which financial statements have been delivered
pursuant to Section 5.01(a) or (b) (or, if prior to the date of the delivery of
the first financial statements to be delivered pursuant to Section 5.01(a) or
(b), the most recent financial statements referred to in Section 3.04(a)),
contributed greater than five percent (5%) of Consolidated EBITDAR for such Test
Period or (ii) which contributed greater than five percent (5%) of Consolidated
Total Assets as of such date; provided that, if at any time the aggregate amount
of Consolidated EBITDAR or Consolidated Total Assets attributable to all
Subsidiaries that are not Material Subsidiaries exceeds twenty percent (20%) of
Consolidated EBITDAR for any such Test Period or twenty percent (20%) of
Consolidated Total Assets as of such date, MK Holdings shall, within ten (10)
days after the delivery of the applicable compliance certificate pursuant to
Section 5.01(c), designate sufficient Subsidiaries as “Material Subsidiaries” to
eliminate such excess, and such designated Subsidiaries shall for all purposes
of this Agreement constitute Material Subsidiaries. The failure of MK Holdings
to designate sufficient Subsidiaries as “Material Subsidiaries” in accordance
with the sentence above shall constitute an Event of Default under clause (e) of
Article VII (subject to the grace periods specified therein).
“Maturity Date” means October 29, 2020, as extended (in the case of each Lender
consenting thereto) pursuant to Section 2.27.
“MK Canada Holdings” means Michael Kors (Canada) Holdings Ltd., a company
limited by shares incorporated under the laws of the Province of Nova Scotia.



22

--------------------------------------------------------------------------------




“MK Holdings” means Michael Kors Holdings Limited, a British Virgin Islands
company.
“MKE” means Michael Kors (Europe) B.V., a Dutch besloten vennootschap met
beperkte aansprakelijkheid with its corporate seat in Amsterdam, the Netherlands
and as registered with the trade register of the Dutch Chamber of Commerce under
number 34301064.
“MK Switzerland” means Michael Kors (Switzerland) GmbH, a company organized
under the laws of Switzerland.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA to which any Loan Party or any ERISA Affiliate contributes or has an
obligation to contribute.
“Obligations” means all unpaid principal of and accrued and unpaid interest on
the Loans, all LC Exposure, all accrued and unpaid fees and all expenses,
reimbursements, indemnities and other obligations and indebtedness (including
interest and fees accruing during the pendency of any bankruptcy, insolvency,
receivership or other similar proceeding, regardless of whether allowed or
allowable in such proceeding), obligations and liabilities of any of MK Holdings
and its Subsidiaries to any of the Lenders, the Administrative Agent, any
Issuing Bank or any indemnified party, individually or collectively, existing on
the Original Effective Date or arising thereafter, direct or indirect, joint or
several, absolute or contingent, matured or unmatured, liquidated or
unliquidated, secured or unsecured, arising by contract, operation of law or
otherwise, arising or incurred under this Agreement or any of the other Loan
Documents or to the Lenders or any of their Affiliates under any Swap Agreement
or any Banking Services Agreement or in respect of any of the Loans made or
reimbursement or other obligations incurred or any of the Letters of Credit or
other instruments at any time evidencing any thereof; provided that the
definition of “Obligations” shall not create or include any guarantee by any
Loan Party of (or grant of security interest by any Loan Party to support, as
applicable) any Excluded Swap Obligations of such Loan Party for purposes of
determining any obligations of any Loan Party.
“OFAC” means the Office of Foreign Assets Control of the United States
Department of the Treasury.
“Original Effective Date” means February 8, 2013.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan, Letter of Credit or
Loan Document).
“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.19).
“Overnight Bank Funding Rate” means, for any day, the rate comprised of both
overnight federal funds and overnight Eurodollar borrowings by U.S.–managed
banking offices of depository

23

--------------------------------------------------------------------------------




institutions (as such composite rate shall be determined by the FRBNY as set
forth on its public website from time to time) and published on the next
succeeding Business Day by the FRBNY as an overnight bank funding rate (from and
after such date as the FRBNY shall commence to publish such composite rate).
“Overnight Foreign Currency Rate” means, for any amount payable in a Foreign
Currency, the rate of interest per annum as determined by the Administrative
Agent at which overnight or weekend deposits in the relevant currency (or if
such amount due remains unpaid for more than three (3) Business Days, then for
such other period of time as the Administrative Agent may elect) for delivery in
immediately available and freely transferable funds would be offered by the
Administrative Agent to major banks in the interbank market upon request of such
major banks for the relevant currency as determined above and in an amount
comparable to the unpaid principal amount of the related Credit Event, plus any
taxes, levies, imposts, duties, deductions, charges or withholdings imposed
upon, or charged to, the Administrative Agent by any relevant correspondent bank
in respect of such amount in such relevant currency.
“Parent” means, with respect to any Lender, any Person as to which such Lender
is, directly or indirectly, a subsidiary.
“Participant” has the meaning assigned to such term in Section 9.04.
“Participant Register” has the meaning assigned to such term in Section 9.04(c).
“Participating Member State” means any member state of the European Union that
adopts or has adopted the euro as its lawful currency in accordance with
legislation of the European Union relating to economic and monetary union.
“Patriot Act” has the meaning assigned to such term in Section 9.13(a).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
“Permitted Acquisition” means any Acquisition; provided that (a) the assets so
acquired or, as the case may be, the assets of the Person so acquired shall be
in a Related Line of Business, (b) no Default shall have occurred and be
continuing at the time thereof or would result therefrom, (c) such Acquisition
shall be effected in such manner so that the acquired Equity Interests, assets
or rights are owned either by MK Holdings or a Subsidiary and, if effected by
merger, consolidation or amalgamation, the continuing, surviving or resulting
entity shall be MK Holdings or a Subsidiary, subject to Section 6.03 and (d) the
Leverage Ratio, on a Pro Forma Basis after giving effect to such acquisition,
recomputed as at the last day of the most recently ended fiscal quarter of MK
Holdings for which financial statements are available, as if such acquisition
had occurred on the first day of each relevant period for testing such
compliance, shall not exceed 3.50 to 1.00.
“Permitted Encumbrances” means:
(a) Liens imposed by law for Taxes that are not yet due or are being contested
in compliance with Section 5.04;
(b) landlords’, carriers’, warehousemen’s, mechanics’, shippers’, materialmen’s,
repairmen’s and other like Liens imposed by law, arising in the ordinary course
of business and

24

--------------------------------------------------------------------------------




securing obligations that are not overdue by more than 45 days or are being
contested in compliance with Section 5.04;
(c) pledges and deposits made in connection with workers’ compensation,
unemployment insurance, old age pensions and other social security laws or
regulations, and pledges and deposits securing liability to insurance carriers
under insurance or self-insurance arrangements;
(d) Liens, pledges and deposits to secure the performance of tenders, bids,
trade contracts, leases, public or statutory obligations, warranty requirements,
customs, surety and appeal bonds, bonds posted in connection with actions, suits
or proceedings, performance and bid bonds and other obligations of a like nature
(including those to secure health, safety and environmental obligations), in
each case in the ordinary course of business or letters of credit or guarantees
issued in respect thereof;
(e) Liens incurred in the ordinary course of business in connection with the
sale, lease, transfer or other disposition of any credit card receivables of the
Company or any of its Subsidiaries;
(f) judgment, attachment or other similar liens in respect of judgments that do
not constitute an Event of Default under clause (k) of Article VII;
(g) easements, zoning restrictions, restrictive covenants, encroachments,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not materially detract from
the value of the affected property or interfere with the ordinary conduct of
business of the Company or any Subsidiary;
(h) possessory Liens in favor of brokers and dealers arising in connection with
the acquisition or disposition of Permitted Investments; and
(i) any security and/or right of set-off arising under the general terms and
conditions (algemene bankvoorwaarden) or the equivalent thereof in any
jurisdiction of banking and financing institutions;
provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.
“Permitted Factoring Program” means the sale by MK Holdings or its Subsidiaries
of accounts receivable originated by MK Holdings or such Subsidiaries to a
third-party factor in the ordinary course of business and consistent with past
practice and on a basis that is non-recourse to MK Holdings and its Subsidiaries
other than limited recourse customary for factoring transactions of a similar
kind.
“Permitted Investments” means:
(a) direct obligations of, or obligations the principal of and interest on which
are directly and fully guaranteed or insured by, the United States of America
(or by any agency thereof to the extent such obligations are backed by the full
faith and credit of the United States of America) or any Participating Member
State;
(b) investments in commercial paper having, at such date of acquisition, a
credit rating of at least A-2 from S&P or P-2 from Moody’s;

25

--------------------------------------------------------------------------------




(c) investments in demand deposits, certificates of deposit, eurocurrency time
deposits, banker’s acceptances and time deposits issued or guaranteed by or
placed with, and money market deposit accounts issued or offered by, any Lender
or any commercial bank which has a combined capital and surplus and undivided
profits of not less than $100,000,000;
(d) repurchase agreements with a term of not more than 180 days for securities
described in clause (a) above and entered into with a financial institution
satisfying the criteria described in clause (c) above;
(e) securities with maturities of three years or less from the date of
acquisition issued or fully guaranteed by any state, commonwealth or territory
of the United States or by any political subdivision or taxing authority of any
such state, commonwealth or territory or by any foreign government, the
securities of which state, commonwealth or territory, political subdivision,
taxing authority or foreign government (as the case may be) are rated, at such
date of acquisition, at least A- by S&P or A3 by Moody’s;
(f) securities with maturities of three years or less from the date of
acquisition backed by standby letters of credit issued by any Lender or any
commercial bank satisfying the requirements of clause (c) of this definition;
(g) shares of money market funds that (i) comply with the criteria set forth in
(a) Securities and Exchange Commission Rule 2a-7 under the Investment Company
Act of 1940, as amended or (b) Securities and Exchange Commission Rule 3c-7
under the Investment Company Act of 1940, as amended and (ii) have portfolio
assets of at least (x) in the case of funds that invest exclusively in assets
satisfying the requirements of clause (a) of this definition, $250,000,000 and
(y) in all other cases, $500,000,000;
(h) in the case of investments by any Foreign Subsidiary, obligations of a
credit quality and maturity comparable to that of the items referred to in
clauses (a) through (g) above that are available in local markets;
(i) corporate debt obligations with a Moody’s rating of at least A3 or an S&P
rating of at least A-, or their equivalent, as follows: (i) corporate notes and
bonds and (ii) medium term notes; and
(j) mutual funds which invest primarily in the securities described in clauses
(a) through (d) above.
“Person” means any natural person, corporation, limited liability company,
unlimited company, trust, joint venture, association, company, partnership,
Governmental Authority or other entity.
“Plan” means any employee pension benefit plan (within the meaning of Section
3(2) of ERISA, but not including any Multiemployer Plan) subject to the
provisions of Title IV of ERISA or Section 412 of the Code or Section 302 of
ERISA, and in respect of which any Loan Party or any ERISA Affiliate is (or, if
such plan were terminated, would under Section 4069 of ERISA be deemed to be) an
“employer” (as defined in Section 3(5) of ERISA).
“Platform” means Debt Domain, Intralinks, Syndtrak or a substantially similar
electronic transmission system.
“Pounds Sterling” or “£” means the lawful currency of the United Kingdom.

26

--------------------------------------------------------------------------------




“Prime Rate” means the rate of interest per annum publicly announced from time
to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Pro Forma Basis” means, with respect to compliance with any test, covenant or
calculation of any ratio hereunder, the determination or calculations of such
test, covenant or ratio on a pro forma basis in accordance with Section 1.04(b).
“Priority Indebtedness” means (a) Indebtedness of MK Holdings or any Subsidiary
(other than that described in Section 6.01(e)) secured by any Lien on any
asset(s) of MK Holdings or any Subsidiary and (b) Indebtedness of any Subsidiary
of MK Holdings which is not a Loan Party, in each case owing to a Person other
than MK Holdings or any Subsidiary.
“Qualifying Recipient” means:
(a)     a Recipient which is beneficially entitled to interest payable to that
Recipient in respect of an applicable interest in a Loan, Letter of Credit or
Commitment and is:
(i)    a Recipient:
(A)     which is a bank (as defined for the purpose of section 879 of the Income
Tax Act 2007) making an advance made under an applicable interest in a Loan,
Letter of Credit or Commitment and is within the charge to United Kingdom
corporation tax as respects any payments of interest made in respect of that
advance or would be within such charge as respects such payment apart from
section 18A of the Corporation Tax Act 2009; or
(B)     in respect of an advance made under an applicable interest in a Loan,
Letter of Credit or Commitment by a person that was a bank (as defined for the
purpose of section 879 of the Income Tax Act 2007) at the time that that advance
was made and within the charge to United Kingdom corporation tax as respects any
payments of interest made in respect of that advance; or
(ii)     a Recipient which is:
(A)     a company resident in the United Kingdom for United Kingdom tax
purposes;
(B)     a partnership each member of which is:
a.     a company so resident in the United Kingdom; or
b.     a company not so resident in the United Kingdom which carries on a trade
in the United Kingdom through a permanent establishment and which brings into
account in computing its chargeable profits (within the meaning of section 19 of
the Corporation Tax Act 2009) the whole of any share of interest payable in
respect of that advance that falls to it by reason of Part 17 of the Corporation
Tax Act 2009;

27

--------------------------------------------------------------------------------




(C) a company not so resident in the United Kingdom which carries on a trade in
the United Kingdom through a permanent establishment and which brings into
account interest payable in respect of that advance in computing the chargeable
profits (within the meaning of section 19 of the Corporation Tax Act 2009) of
that company; or
(iii)     a Treaty Recipient; or
(b)     a Recipient which is a building society (as defined for the purposes of
section 880 of the Income Tax Act 2007) making an advance under an applicable
interest in a Loan, Letter of Credit or Commitment.
“Quotation Day” means, with respect to any Eurocurrency Borrowing for any
Interest Period, (i) if the currency is Pounds Sterling, the first day of such
Interest Period, (ii) if the currency is euro, the day that is two (2) TARGET2
Days before the first day of such Interest Period, and (iii) for any other
currency, two (2) Business Days prior to the commencement of such Interest
Period (unless, in each case, market practice differs in the relevant market
where the LIBO Rate for such currency is to be determined, in which case the
Quotation Day will be determined by the Administrative Agent in accordance with
market practice in such market (and if quotations would normally be given on
more than one day, then the Quotation Day will be the last of those days)).
“Recipient” means (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank, as applicable.
“Reference Bank Rate” means the arithmetic mean of the rates (rounded upwards to
four decimal places) supplied to the Administrative Agent at its request by the
Reference Banks (as the case may be) as of the applicable time on the Quotation
Day for Loans in the applicable currency and the applicable Interest Period as
the rate at which the relevant Reference Bank could borrow funds in the London
(or other applicable) interbank market in the relevant currency and for the
relevant period, were it to do so by asking for and then accepting interbank
offers in reasonable market size in that currency and for that period.
“Reference Banks” means the principal London (or other applicable) offices of
JPMorgan Chase Bank, N.A. and such other banks as may be appointed by the
Administrative Agent in consultation with the Company. No Lender shall be
obligated to be a Reference Bank without its consent.
“Register” has the meaning assigned to such term in Section 9.04.
“Regulation” means the Council of the European Union Regulation No. 1346/2000 on
Insolvency Proceedings.
“Related Line of Business” means: (a) any line of business in which MK Holdings
or any of its Subsidiaries is engaged as of, or immediately prior to, the
Effective Date, (b) any wholesale, retail or other distribution of products or
services under any domestic or foreign patent, trademark, service mark, trade
name, copyright or license or (c) any similar, ancillary or related business and
any business which provides a service and/or supplies products in connection
with any business described in clause (a) or (b) above.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.

28

--------------------------------------------------------------------------------




“Reorganization” means, with respect to any Multiemployer Plan, the condition
that such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event” means any “reportable event,” as defined in Section 4043(c)
of ERISA or the regulations issued thereunder, with respect to a Plan, other
than those events as to which notice is waived pursuant to DOL Regulation
Section 4043 as in effect on the date hereof (no matter how such notice
requirement may be changed in the future).
“Required Lenders” means, subject to Section 2.24, at any time, Lenders having
Revolving Credit Exposures and unused Commitments representing more than 50% of
the sum of the total Revolving Credit Exposures and unused Commitments at such
time.
“Requirement of Law” means, as to any Person, the Articles or Certificate of
Incorporation and By-Laws, Articles or Certificate of Formation and Operating
Agreement, or Certificate of Partnership or partnership agreement or other
organizational or governing documents of such Person, and any law, treaty, rule
or regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interests in MK
Holdings or any Subsidiary, or any payment (whether in cash, securities or other
property), including any sinking fund or similar deposit, on account of the
purchase, redemption, retirement, acquisition, cancellation or termination of
any such Equity Interests in MK Holdings or any Subsidiary or any option,
warrant or other right to acquire any such Equity Interests in MK Holdings or
any Subsidiary.
“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of the outstanding principal amount of such Lender’s Revolving Loans and its
LC Exposure and Swingline Exposure at such time.
“Revolving Loan” means a Loan made pursuant to Section 2.01.
“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself the subject or target of any Sanctions (as of the Effective Date,
including, Crimea, Cuba, Iran, North Korea, Sudan and Syria).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person operating, organized or resident
in a Sanctioned Country or (c) any Person owned or controlled by any such Person
or Persons described in the foregoing clauses (a) or (b).
“Sanctions” means all economic or financial sanctions or trade embargoes
imposed, administered or enforced from time to time by (a) the U.S. government,
including those administered by OFAC or the U.S. Department of State, (b) the
United Nations Security Council, the European Union, any European Union member
state or Her Majesty’s Treasury of the United Kingdom or (c) any other
applicable sanctions authority.

29

--------------------------------------------------------------------------------




“SEC” means the United States Securities and Exchange Commission.
“Senior Managing Agent” means each of HSBC Bank USA, National Association, The
Bank of Tokyo-Mitsubishi UFJ, Ltd., Capital One, National Association and Wells
Fargo Bank, National Association, in its capacity as senior managing agent for
the credit facility evidenced by this Agreement.
“Specified Swap Obligation” means, with respect to any Loan Party, any
obligation to pay or perform under any agreement, contract or transaction that
constitutes a “swap” within the meaning of Section 1a(47) of the Commodity
Exchange Act or any rules or regulations promulgated thereunder.
“Standby Letter of Credit” means an irrevocable letter of credit issued pursuant
to this Agreement by an Issuing Bank pursuant to which such Issuing Bank agrees
to make payments in an Agreed Currency for the account of any Borrower, or,
subject to Section 2.06(a), any Subsidiary or other Loan Party, in respect of
obligations of such Person incurred pursuant to contracts made or performances
undertaken or to be undertaken or like matters relating to contracts to which
such Person is or proposes to become a party in furtherance of such Person’s
good faith business purposes, including, but not limited to, for insurance
purposes and in connection with lease transactions.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve, liquid asset, fees or similar
requirements (including any marginal, special, emergency or supplemental
reserves or other requirements) established by any central bank, monetary
authority, the Board, the Financial Conduct Authority, the Prudential Regulation
Authority, the European Central Bank or other Governmental Authority for any
category of deposits or liabilities customarily used to fund loans in the
applicable currency, expressed in the case of each such requirement as a
decimal. Such reserve, liquid asset, fees or similar requirements shall include
those imposed pursuant to Regulation D of the Board. Eurocurrency Loans shall be
deemed to be subject to such reserve, liquid asset, fee or similar requirements
without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under any applicable law, rule or
regulation, including Regulation D of the Board. The Statutory Reserve Rate
shall be adjusted automatically on and as of the effective date of any change in
any reserve, liquid asset or similar requirement.
“Subordinated Indebtedness” means Indebtedness that is subordinated in right of
payment to the Obligations.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, Controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent.
“Subsidiary” means, unless the context otherwise requires, any subsidiary of MK
Holdings.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option, cap or collar agreements or similar
agreement involving, or settled by reference to, one or more interest or
exchange rates, currencies, commodities, equity or debt instruments or

30

--------------------------------------------------------------------------------




securities, or economic, financial or pricing indices or measures of economic,
financial or pricing risk or value or any similar transaction or any combination
of these transactions; provided that no phantom stock or similar plan providing
for payments only on account of services provided by current or former
directors, officers, employees or consultants of the Company or the Subsidiaries
shall be a Swap Agreement.
“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and termination value(s)
determined in accordance therewith, such termination value(s), and (b) for any
date prior to the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Agreements, as determined based upon one
or more mid-market or other readily available quotations provided by any
recognized dealer in such Swap Agreements (which may include a Lender or any
Affiliate of a Lender).
“Swingline Exposure” means, at any time, the aggregate principal Dollar Amount
of all Swingline Loans outstanding at such time. The Swingline Exposure of any
Lender at any time shall be its Applicable Percentage of the total Swingline
Exposure at such time.
“Swingline Lender” means JPMorgan Chase Bank, N.A., in its capacity as lender of
Swingline Loans hereunder, and its successors in such capacity.
“Swingline Loan” means a Loan made pursuant to Section 2.05 (for the avoidance
of doubt, each Swiss Swingline Loan is a Swingline Loan).
“Swiss Borrower” means (i) MK Switzerland and (ii) any other Borrower
incorporated in Switzerland and/or qualifying as a Swiss resident pursuant to
Article 9 of the Swiss Federal Withholding Tax Act.
“Swiss Federal Withholding Tax Act” means the Swiss Federal Withholding Tax Act
(Bundesgesetz über die Verrechnungssteuer vom 13. Oktober 1965); together with
the related ordinances, regulations and guidelines, all as amended and
applicable from time to time.
“Swiss Francs” means the lawful currency of Switzerland.
“Swiss Guidelines” means, together, the guideline “Interbank Loans” of 22
September 1986 (S- 02.123) (Merkblatt “Verrechnungssteuer auf Zinsen von
Bankguthaben, deren Gläubiger Banken sind (Interbankguthaben)” vom 22. September
1986), the guideline “Syndicated Loans” of January 2000 (S-02.128) (Merkblatt
“Steuerliche Behandlung von Konsortialdarlehen, Schuldscheindarlehen, Wechseln
und Unterbeteiligungen” vom Januar 2000), the guideline S-02.130.1 in relation
to money market instruments and book claims of April 1999 (Merkblatt vom April
1999 betreffend Geldmarktpapiere und Buchforderungen inländischer Schuldner),
the guideline “Bonds” of April 1999 (S-02.122.1) (Merkblatt “Obligationen” vom
April 1999), the circular letter No. 34 “Customer Credit Balances” of 26 July
2011 (1-034-V-2011) (Kreisschreiben Nr. 34 “Kundenguthaben” vom 26. Juli 2011),
the circular letter No. 15 of 7 February 2007 (1-015-DVS-2007) in relation to
bonds and derivative financial instruments as subject matter of taxation of
Swiss federal income tax, Swiss Federal Withholding Tax and Swiss Federal Stamp
Taxes (Kreisschreiben Nr. 15 “Obligationen und derivative Finanzinstrumente als
Gegenstand der direkten Bundessteuer, der Verrechnungssteuer und der
Stempelabgaben” vom 7. Februar 2007); all as issued, and as amended or replaced
from time to time, by the Swiss Federal Tax Administration or as substituted or
superseded and overruled by any law, statute, ordinance, regulation, court
decision or the like.



31

--------------------------------------------------------------------------------




“Swiss Insolvency Event” means any one or more of the following with respect to
any Swiss Loan Party: it is unable or admits in writing its inability to pay its
debts as they fall due or otherwise is, or admits in writing that it is,
insolvent (zahlungsunfähig), suspends making payments on any of its debts within
the meaning of Article 190 section (1) no. (1) of the Swiss Federal Law
Concerning Debt Enforcement and Bankruptcy (Bundesgesetz über Schuldbetreibung
und Konkurs) or, by reason of actual or anticipated financial difficulties,
commences negotiations with one or more of its creditors with a view to
rescheduling any of its indebtedness or files a petition for the opening of
bankruptcy proceedings because of insolvency (Zahlungsunfähigkeit) pursuant to
Article 191 section (1) of the Swiss Federal Law Concerning Debt Enforcement and
Bankruptcy (Bundesgesetz über Schuldbetreibung und Konkurs).
“Swiss Loan Party” means any Loan Party incorporated under the laws of
Switzerland.
“Swiss Non-Bank Rules” means the Swiss Ten Non-Bank Rule and the Swiss Twenty
Non-Bank Rule.
“Swiss Non-Qualifying Bank” means a financial institution or other entity which
does not qualify as a Swiss Qualifying Bank.
“Swiss Qualifying Bank” means any person or entity acting on its own account
which has a banking license in force and effect issued in accordance with the
banking laws in its jurisdiction of incorporation, or if acting through a
branch, issued in accordance with the banking laws in the jurisdiction of such
branch, and which, in both cases, effectively conducts banking activities as its
principal purpose with its own infrastructure, staff and authority of decision
making, all in accordance with the Swiss Guidelines.
“Swiss Subsidiary” means any Subsidiary incorporated in Switzerland.
“Swiss Swingline Loan” means a Loan made to MK Switzerland in an Agreed Currency
(other than Canadian Dollars) bearing interest at the Overnight Foreign Currency
Rate pursuant to Section 2.05.
“Swiss Ten Non-Bank Rule” means the rule that the aggregate number of creditors
or deemed creditors (other than Swiss Qualifying Banks) of any Swiss Borrower
under this Agreement must not at any time exceed 10 (ten), all in accordance
with the meaning of the Swiss Guidelines.
“Swiss Twenty Non-Bank Rule” means the rule that (without duplication) the
aggregate number of creditors or deemed creditors (including the Lenders), other
than Swiss Qualifying Banks, of any Swiss Borrower under all outstanding debts
relevant for classification as debenture (Kassenobligation) (including debt
arising under this Agreement and intra-group loans (if and to the extent
intra-group loans are not exempt in accordance with the ordinance of the Swiss
Federal Council of 18 June 2010 amending the Swiss Federal Ordinance on
withholding tax and the Swiss Federal Ordinance on stamp duties with effect as
of 1 August 2010), loans, facilities and/or private placements (including under
this Agreement) must not, at any time, exceed twenty (20); all in accordance
with the meaning of the Swiss Guidelines.
“Swiss Withholding Tax” means any Taxes levied pursuant to the Swiss Federal
Withholding Tax Act.
“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer (TARGET2) payment system (or, if such payment system ceases to be
operative, such other payment

32

--------------------------------------------------------------------------------




system (if any) reasonably determined by the Administrative Agent to be a
suitable replacement) for the settlement of payments in euro.
“TARGET2 Day” means a day that TARGET2 is open for the settlement of payments in
euro.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Test Period” means, as of any date of determination, the period of four
consecutive fiscal quarters of MK Holdings most recently ended on or prior to
such date.
“Transactions” means the execution, delivery and performance by the Loan Parties
of this Agreement and the other Loan Documents, the borrowing of Loans and other
credit extensions, the use of the proceeds thereof and the issuance of Letters
of Credit hereunder.
“Treaty Recipient” means a Recipient which:
(a)     is treated as a resident of a Treaty State for the purposes of a Treaty;
(b)     does not carry on a business in the United Kingdom through a permanent
establishment with which that Recipient’s participation in the Loan is
effectively connected; and
(c)     qualifies for full exemption from UK income tax on payments of interest
to or for the account of a Recipient with respect to an applicable interest in a
Loan, Letter of Credit or Commitment, subject to the completion of necessary
procedural formalities.
“Treaty State” means a jurisdiction having a double taxation agreement (a
“Treaty”) with the United Kingdom which makes provision for full exemption from
UK income tax on interest.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate, the Alternate Base Rate, the
BA Rate or the Canadian Prime Rate.
“UK Insolvency Event” means:
(a)    a UK Relevant Entity is unable or admits inability to pay its debts as
they fall due (other than debts owed to MK Holdings or a Subsidiary or solely by
reason of balance sheet liabilities exceeding balance sheet assets), suspends
making payments on any of its material debts or, by reason of actual or
anticipated financial difficulties, commences negotiations with one or more
class of creditors (other than pursuant to the Loan Documents) with a view to
rescheduling any of its material indebtedness;
(b)    any corporate action, legal proceedings or other procedure or step is
taken in relation to:
(i)    the suspension of payments, a moratorium of any indebtedness, winding‑up,
dissolution, administration or reorganization (by way of voluntary arrangement,
scheme of arrangement or otherwise) of any UK Relevant Entity;

33

--------------------------------------------------------------------------------




(ii)    (by reason of actual or anticipated financial difficulties) a
composition, compromise, assignment or arrangement with any class of creditors
of any UK Relevant Entity;
(iii)    the appointment of a liquidator, receiver, administrative receiver,
administrator, compulsory manager or other similar officer in respect of any UK
Relevant Entity, or all or substantially all of its assets; or
(iv)    enforcement of any Lien over any material asset of any UK Relevant
Entity,
or any analogous procedure or step is taken in any jurisdiction, save that this
paragraph (b) shall not apply to (i) any involuntary proceeding or procedure
that is discharged or dismissed within 60 days of commencement, or (ii) any
solvent liquidation or reorganization of any Subsidiary incorporated under the
laws of England and Wales which is not a Loan Party so long as any payments or
assets distributed as a result of such liquidation or reorganization are
distributed to other Subsidiaries; and
(c)    any expropriation, attachment, sequestration, distress or execution
affects any asset or assets of a UK Relevant Entity, except where such action
does not, and would not reasonably be expected to, have a Material Adverse
Effect.
“UK Loan Party” means any Loan Party that is:
(a)
incorporated under the laws of England and Wales;

(b)
resident for tax purposes in the UK; or

(c)not so resident in the UK which carries on a trade in the UK through a
permanent establishment and which brings into account interest payable in
respect of an applicable interest in a Loan, Letter of Credit or Commitment in
computing its chargeable profits (within the meaning of section 19 of the
Corporation Tax Act 2009).
“UK Relevant Entity” means any UK Loan Party or any Loan Party capable of
becoming subject of an order for winding-up or administration under the
Insolvency Act 1986 of the United Kingdom.
“U.S. Person” means a “United States person” within the meaning of
Section 7701(a)(30) of the Code.
“U.S. Tax Compliance Certificate” has the meaning assigned to such term in
Section 2.17(f)(ii)(B)(3).
“Undisclosed Administration” means the appointment of an administrator,
provisional liquidator, conservator, receiver, trustee, custodian or other
similar official by a supervisory authority or regulator with respect to a
Lender or its Parent under the Dutch Financial Supervision Act 2007 (as amended
from time to time and including any successor legislation).
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.



34

--------------------------------------------------------------------------------




SECTION 1.02.     Classification of Loans and Borrowings. For purposes of this
Agreement, Loans may be classified and referred to by Class (e.g., a “Revolving
Loan”) or by Type (e.g., a “Eurocurrency Loan”) or by Class and Type (e.g., a
“Eurocurrency Revolving Loan”). Borrowings also may be classified and referred
to by Class (e.g., a “Revolving Borrowing”) or by Type (e.g., a “Eurocurrency
Borrowing”) or by Class and Type (e.g., a “Eurocurrency Revolving Borrowing”).
SECTION 1.03. Other Interpretive Provisions. (a) The definitions of terms herein
shall apply equally to the singular and plural forms of the terms defined.
Whenever the context may require, any pronoun shall include the corresponding
masculine, feminine and neuter forms. The words “include”, “includes” and
“including” shall be deemed to be followed by the phrase “without limitation”.
The word “will” shall be construed to have the same meaning and effect as the
word “shall”. The word “law” shall be construed as referring to all statutes,
rules, regulations, codes and other laws (including official rulings and
interpretations thereunder having the force of law or with which affected
Persons customarily comply), and all judgments, orders and decrees, of all
Governmental Authorities. Unless the context requires otherwise (i) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, restatements, supplements or
modifications set forth herein), (ii) any definition of or reference to any
statute, rule or regulation shall be construed as referring thereto as from time
to time amended, supplemented or otherwise modified (including by succession of
comparable successor laws), (iii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns (subject to any
restrictions on assignment set forth herein) and, in the case of any
Governmental Authority, any other Governmental Authority that shall have
succeeded to any or all functions thereof, (iv) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (v) all
references herein to Articles, Sections, Exhibits and Schedules shall be
construed to refer to Articles and Sections of, and Exhibits and Schedules to,
this Agreement and (vi) the words “asset” and “property” shall be construed to
have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
(b)    For the avoidance of doubt, any Indebtedness, Lien or Investment incurred
in compliance with a ratio shall be permitted notwithstanding any changes to
such ratio subsequent to such transaction.
(c)    For the avoidance of doubt, in this Agreement, when used in reference to
any entity organized under the laws of the Netherlands, a reference to (i)
“security” includes any mortgage (hypotheek), pledge (pandrecht), retention of
title arrangement (eigendomsvoorbehoud), privilege (voorrecht), right of
retention (recht van retentie), right to reclaim goods (recht van reclame), and,
in general, any right in rem (beperkt recht), created for the purpose of
granting security (goederenrechtelijk zekerheidsrecht); (ii) “winding-up,”
“administration” or “dissolution” includes any such entity being declared
bankrupt (failliet verklaard) or dissolved (ontbonden); (iii) “moratorium”
includes “surseance van betaling” and a declaration or occurrence of a
moratorium includes “surseance verleend”; (iv) suspension of payments includes
emergency regulations (noodregeling) under the Act on Financial Supervision (wet
op het financieel toezicht); (v) “trustee” in bankruptcy includes a “curator”;
(vi) “administrator” includes a bewindvoerder; and (vii) “attachment” includes a
“beslag”.
SECTION 1.04.    Accounting Terms; GAAP; Pro Forma Calculations; Exchange Rates.
(a) Except as otherwise expressly provided herein, all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided that, if the Company notifies the

35

--------------------------------------------------------------------------------




Administrative Agent that the Company requests an amendment to any provision
hereof to eliminate the effect of any change occurring after the date hereof in
GAAP or in the application thereof on the operation of such provision (or if the
Administrative Agent notifies the Company that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until such notice shall have been withdrawn or such provision amended in
accordance herewith. Notwithstanding any other provision contained herein, all
terms of an accounting or financial nature used herein shall be construed, and
all computations of amounts and ratios referred to herein shall be made
(i) without giving effect to any election under Accounting Standards
Codification 825-10-25 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
Indebtedness or other liabilities of the Company or any Subsidiary at “fair
value”, as defined therein and (ii) without giving effect to any treatment of
Indebtedness in respect of convertible debt instruments under Accounting
Standards Codification 470-20 (or any other Accounting Standards Codification or
Financial Accounting Standard having a similar result or effect) to value any
such Indebtedness in a reduced or bifurcated manner as described therein, and
such Indebtedness shall at all times be valued at the full stated principal
amount thereof. For purposes of computing ratios and related amounts, any amount
in a currency other than Dollars will be converted to Dollars in accordance with
GAAP, in a manner consistent with that used in preparing MK Holdings’ financial
statements.
(b)    All pro forma computations required to be made hereunder giving effect to
any Material Acquisition or Material Disposition, or issuance, incurrence or
assumption of Indebtedness, or other transaction shall in each case be
calculated giving pro forma effect thereto (and, in the case of any pro forma
computation made hereunder to determine whether such Material Acquisition or
Material Disposition, or issuance, incurrence or assumption of Indebtedness, or
other transaction is permitted to be consummated hereunder, to any other such
transaction consummated since the first day of the period covered by any
component of such pro forma computation and on or prior to the date of such
computation) as if such transaction had occurred on the first day of the period
of four consecutive fiscal quarters ending with the most recent fiscal quarter
for which financial statements shall have been delivered pursuant to Section
5.01(a) or 5.01(b) (or, prior to the delivery of any such financial statements,
ending with the last fiscal quarter included in the financial statements
referred to in Section 3.04(a)), and, to the extent applicable, to the
historical earnings and cash flows associated with the assets acquired or
disposed of and any related incurrence or reduction of Indebtedness, all in
accordance with Article 11 of Regulation S-X under the Securities Act. Such
computations may give effect to (i) any projected synergies or cost savings (net
of continuing associated expenses) that are reasonably anticipated by the
Company to be achieved in connection with any such event within the 12-month
period following the consummation of such event, which the Company determines in
good faith are reasonable as of the date of such computation and (ii) all
transactions that are directly related to such Material Acquisition or Material
Disposition and are entered into in connection and substantially
contemporaneously therewith; provided that (x) all adjustments pursuant to this
paragraph will be without duplication of any amounts that are otherwise included
or added back in computing Consolidated EBITDAR in accordance with the
definition of such term and (y) if any cost savings or other adjustments
included in any pro forma calculations based on the anticipation that such cost
savings or other adjustments will be achieved within such 12-month period shall
at any time cease to be reasonably anticipated by the Company to be so achieved,
then on and after such time pro forma calculations required to be made hereunder
shall not reflect such cost savings or other adjustments. If any Indebtedness
bears a floating rate of interest and is being given pro forma effect, the
interest on such Indebtedness shall be calculated as if the rate in effect on
the date of determination had been the applicable rate for the entire period
(taking into account any Swap

36

--------------------------------------------------------------------------------




Agreement applicable to such Indebtedness). Items related to any Indebtedness no
longer outstanding or to be repaid or redeemed on the date of determination
(including, without limitation, for purposes of all pro forma computations made
hereunder, interest, fees, debt discounts, charges and other items) will be
excluded and such Indebtedness shall be deemed to have been repaid or redeemed
as of the first day of the applicable period.
(c)    For purposes of (i) determining the amount of Indebtedness incurred,
outstanding or proposed to be incurred or outstanding under Section 6.01 (but
excluding, for the avoidance of doubt, any calculation of Consolidated Net Worth
or Consolidated EBITDAR), (ii) determining the amount of obligations secured by
Liens incurred, outstanding or proposed to be incurred or outstanding under
Section 6.02, or (iii) determining the amount of Material Indebtedness, the net
assets of a Person or judgments outstanding under paragraphs (f), (g), (h), (i),
(j) or (k) of Article VII, all amounts incurred, outstanding or proposed to be
incurred or outstanding in currencies other than Dollars shall be translated
into Dollars at the Exchange Rate on the applicable date, provided that no
Default shall arise as a result of any limitation set forth in Dollars in
Section 6.01 or 6.02 being exceeded solely as a result of changes in Exchange
Rates from those rates applicable at the time or times Indebtedness or
obligations secured by Liens were initially consummated or acquired in reliance
on the exceptions under such Sections.
SECTION 1.05.    Status of Obligations. In the event that any Loan Party shall
at any time issue or have outstanding any Subordinated Indebtedness, the
applicable Loan Party shall take or cause such other Loan Party to take all such
actions as shall be necessary to cause the Obligations to constitute senior
indebtedness (however denominated) in respect of such Subordinated Indebtedness
and to enable the Administrative Agent and the Lenders to have and exercise any
payment blockage or other remedies available to holders of senior indebtedness
under the express terms of such Subordinated Indebtedness. Without limiting the
foregoing, the Obligations are hereby designated as “senior indebtedness” and as
“designated senior indebtedness” and words of similar import under and in
respect of any indenture or other agreement or instrument under which such
Subordinated Indebtedness is outstanding and are further given all such other
designations as shall be required under the terms of any such Subordinated
Indebtedness in order that the Lenders may have and exercise any payment
blockage or other remedies available to holders of senior indebtedness under the
express terms of such Subordinated Indebtedness.
SECTION 1.06.     Certifications. All certificates and other statements required
to be made by any officer, director or employee of a Loan Party pursuant to any
Loan Document are and will be made on the behalf of such Loan Party and not in
such officer’s, director or employee’s individual capacity.
Section 1.07. Amendment and Restatement of the Existing Credit Agreement. The
parties to this Agreement agree that, on the Effective Date, the terms and
provisions of the Existing Credit Agreement shall be and hereby are amended,
superseded and restated in their entirety by the terms and provisions of this
Agreement. This Agreement is not intended to be, and shall not constitute, a
novation. All Loans made and Obligations incurred under the Existing Credit
Agreement which are outstanding on the Effective Date shall continue as Loans
and Obligations under (and shall be governed by the terms of) this Agreement and
the other Loan Documents. Without limiting the foregoing, upon the effectiveness
of the amendment and restatement contemplated hereby on the Effective Date: (a)
all references in the “Loan Documents” (as defined in the Existing Credit
Agreement) to the “Administrative Agent”, the “Credit Agreement” and the “Loan
Documents” shall be deemed to refer to the Administrative Agent, this Agreement
and the Loan Documents, (b) the “Commitments” (as defined in the Existing Credit
Agreement) shall be redesignated as Commitments hereunder as set forth on
Schedule 2.01, (c) the Administrative Agent shall make such other reallocations,
sales, assignments or other relevant actions in respect of each Lender’s credit
exposure under

37

--------------------------------------------------------------------------------




the Existing Credit Agreement as are necessary in order that each such Lender’s
Revolving Credit Exposure and outstanding Revolving Loans hereunder reflects
such Lender’s Applicable Percentage of the outstanding aggregate Revolving
Credit Exposures on the Effective Date and (d) the Borrowers hereby agree to
compensate each Lender for any and all losses, costs and expenses incurred by
such Lender in connection with the sale and assignment of any Eurocurrency Loans
(including the “Eurocurrency Loans” under the Existing Credit Agreement) and
such reallocation described above, in each case on the terms and in the manner
set forth in Section 2.16 hereof.
ARTICLE II    

The Credits
Section 2.01. Commitments. Prior to the Effective Date, certain “Revolving
Loans” were made to certain of the Borrowers under the Existing Credit Agreement
which remain outstanding as of the Effective Date (such outstanding loans being
hereinafter referred to as the “Existing Revolving Loans”). Subject to the terms
and conditions set forth in this Agreement, each Borrower and each of the
Lenders agree that on the Effective Date, but subject to the reallocation and
other transactions described in Section 1.07, the Existing Revolving Loans shall
be re-evidenced as Revolving Loans under this Agreement and the terms of the
Existing Revolving Loans shall be restated in their entirety and shall be
evidenced by this Agreement. Subject to the terms and conditions set forth
herein, each Lender (severally and not jointly) agrees to make Revolving Loans
to the Borrowers in Agreed Currencies from time to time during the Availability
Period in an aggregate principal amount that will not result in (a) subject to
Section 2.04, the Dollar Amount of such Lender’s Revolving Credit Exposure
exceeding such Lender’s Commitment or (b) subject to Section 2.04, the sum of
the Dollar Amount of the total Revolving Credit Exposures exceeding the
Aggregate Commitment. Within the foregoing limits and subject to the terms and
conditions set forth herein, the Borrowers may borrow, prepay and reborrow
Revolving Loans.
Section 2.02. Loans and Borrowings. (a) Each Revolving Loan shall be made as
part of a Borrowing consisting of Revolving Loans made by the Lenders ratably in
accordance with their respective Commitments. The failure of any Lender to make
any Loan required to be made by it shall not relieve any other Lender of its
obligations hereunder; provided that the Commitments of the Lenders are several
and no Lender shall be responsible for any other Lender’s failure to make Loans
as required. Any Swingline Loan shall be made in accordance with the procedures
set forth in Section 2.05.
(b)    Subject to Section 2.14, each Revolving Borrowing shall be comprised
entirely of ABR Loans, Eurocurrency Loans, Canadian Base Rate Loans or BA
Equivalent Loans as the relevant Borrower may request in accordance herewith;
provided that (i) each ABR Loan shall only be made in Dollars, (ii) no
Eurocurrency Borrowing may be made in Canadian Dollars and (iii) each Canadian
Loan shall only be made in Canadian Dollars to a Canadian Borrower. Each
Swingline Loan shall be (x) an ABR Loan in the case of a Swingline Loan to the
Company denominated in Dollars or (y) a Swiss Swingline Loan in the case of a
Swingline Loan to MK Switzerland denominated in any Agreed Currency (other than
Canadian Dollars). Each Lender at its option may make any Loan by causing any
domestic or foreign branch or Affiliate of such Lender to make such Loan (and in
the case of an Affiliate, the provisions of Sections 2.13(f), 2.14, 2.15, 2.16
and 2.17 shall apply to such Affiliate to the same extent as to such Lender);
provided that any exercise of such option shall not affect the obligation of the
relevant Borrower to repay such Loan in accordance with the terms of this
Agreement.
(c)    At the commencement of each Interest Period for any Eurocurrency
Revolving Borrowing, such Borrowing shall be in an aggregate amount that is an
integral multiple of $100,000 (or, if such Borrowing is denominated in (i)
Japanese Yen, JPY10,000,000 or (ii) a Foreign Currency

38

--------------------------------------------------------------------------------




other than Japanese Yen, 100,000 units of such currency) and not less than
$1,000,000 (or, if such Borrowing is denominated in (i) Japanese Yen,
JPY100,000,000 or (ii) a Foreign Currency other than Japanese Yen, 1,000,000
units of such currency). At the time that each ABR Revolving Borrowing or
Canadian Base Rate Borrowing is made, such Borrowing shall be in an aggregate
amount that is an integral multiple of $100,000 or CAD100,000, respectively, and
not less than $500,000 or CAD500,000, respectively; provided that an ABR
Revolving Borrowing or Canadian Base Rate Borrowing may be in an aggregate
amount that is equal to the entire unused balance of the Aggregate Commitment or
that is required to finance the reimbursement of an LC Disbursement as
contemplated by Section 2.06(e). At the commencement of each Interest Period for
any BA Equivalent Borrowing, such Borrowing shall be in an aggregate amount that
is an integral multiple of CAD100,000 and not less than CAD500,000. Each
Swingline Loan shall be in an amount that is an integral multiple of $500,000
and not less than $500,000 (or, in each case, if such Swingline Loan is
denominated in (i) Japanese Yen, JPY50,000,000 or (ii) a Foreign Currency other
than Japanese Yen, 500,000 units of such currency). Borrowings of more than one
Type and Class may be outstanding at the same time; provided that there shall
not at any time be more than a total of fifteen (15) Eurocurrency Revolving
Borrowings and BA Equivalent Borrowings outstanding.
(d)    Notwithstanding any other provision of this Agreement, no Borrower shall
be entitled to request, or to elect to convert or continue, any Borrowing if the
Interest Period requested with respect thereto would end after the Maturity
Date.
(e)    Any Credit Event to any Dutch Borrower shall at all times be provided by
a Lender that is a Dutch Non-Public Lender.
Section 2.03. Requests for Revolving Borrowings. To request a Revolving
Borrowing, the applicable Borrower, or the Company on behalf of the applicable
Borrower, shall notify the Administrative Agent of such request (a) by
irrevocable written notice (via a written Borrowing Request signed by the
applicable Borrower, or the Company on behalf of the applicable Borrower,
promptly followed by telephonic confirmation of such request) in the case of a
Eurocurrency Borrowing or BA Equivalent Borrowing, not later than 12:00 noon,
Local Time, three (3) Business Days before the date of the proposed Borrowing,
(b) by telephone in the case of an ABR Borrowing, not later than 12:00 noon, New
York City time, on the date of the proposed Borrowing; provided that any such
notice of an ABR Revolving Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.06(e) may be given not later than
11:00 a.m., New York City time, on the date of the proposed Borrowing or (c) by
telephone in the case of a Canadian Base Rate Borrowing not later than 10:30
a.m. Local Time, one (1) Business Day prior to the date of the proposed
Borrowing. Each such telephonic Borrowing Request shall be irrevocable and shall
be confirmed promptly by hand delivery or telecopy to the Administrative Agent
of a written Borrowing Request signed by the applicable Borrower, or the Company
on behalf of the applicable Borrower. Each such telephonic and written Borrowing
Request shall specify the following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower;
(ii)    the aggregate amount of the requested Borrowing;
(iii)    the date of such Borrowing, which shall be a Business Day;
(iv)    whether such Borrowing is to be an ABR Borrowing or a Eurocurrency
Borrowing (or in the case of a Canadian Borrowing, a Canadian Base Rate
Borrowing or a BA Equivalent Borrowing);

39

--------------------------------------------------------------------------------




(v)    in the case of a Eurocurrency Borrowing, the Agreed Currency and initial
Interest Period to be applicable thereto, which shall be a period contemplated
by the definition of the term “Interest Period”;
(vi)    in the case of a BA Equivalent Borrowing, the initial Interest Period to
be applicable thereto which shall be a period contemplated by the definition of
the term “Interest Period”; and
(vii)    the location and number of the applicable Borrower’s account to which
funds are to be disbursed, which shall comply with the requirements of
Section 2.07.
If no election as to the Type of Revolving Borrowing is specified, then, (i) in
the case of a Borrowing denominated in Dollars, the requested Revolving
Borrowing shall be an ABR Borrowing and (ii) in the case of a Canadian
Borrowing, the requested Borrowing shall be a Canadian Base Rate Borrowing. If
no Interest Period is specified with respect to any requested Eurocurrency
Revolving Borrowing or BA Equivalent Borrowing, then the relevant Borrower shall
be deemed to have selected an Interest Period of one month’s duration. Promptly
following receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.04. Determination of Dollar Amounts. The Administrative Agent will
determine the Dollar Amount of:
(a)    each Eurocurrency Borrowing or Canadian Borrowing as of the date two
(2) Business Days prior to the date of such Borrowing or, if applicable, the
date of conversion/continuation of any Borrowing as a Eurocurrency Borrowing or
Canadian Borrowing, as applicable,
(b)    each Swiss Swingline Loan on the date of the making of such Swingline
Loan,
(c)    the LC Exposure as of the date of each request for the issuance,
amendment, renewal or extension of any Letter of Credit, and
(d)    all outstanding Credit Events on and as of the last Business Day of each
calendar quarter and, during the continuation of an Event of Default, on any
other Business Day elected by the Administrative Agent in its discretion or upon
instruction by the Required Lenders.
Each day upon or as of which the Administrative Agent determines Dollar Amounts
as described in the preceding clauses (a), (b), (c) and (d) is herein described
as a “Computation Date” with respect to each Credit Event for which a Dollar
Amount is determined on or as of such day.
Section 2.05. Swingline Loans. (a) Subject to the terms and conditions set forth
herein, the Swingline Lender agrees to make Swingline Loans (x) in Dollars to
the Company and (y) in Agreed Currencies (other than Canadian Dollars) to MK
Switzerland, in each case from time to time during the Availability Period, in
an aggregate principal Dollar Amount at any time outstanding that will not
result in, subject to Section 2.04, (i) the aggregate principal Dollar Amount of
outstanding Swingline Loans exceeding $50,000,000 or (ii) the Dollar Amount of
the total Revolving Credit Exposures exceeding the Aggregate Commitment;
provided that the Swingline Lender shall not be required to make a Swingline
Loan to refinance an outstanding Swingline Loan. Within the foregoing limits and
subject to the terms and conditions set forth herein, the Company and MK
Switzerland may borrow, prepay and reborrow Swingline Loans.

40

--------------------------------------------------------------------------------




(b)    To request a Swingline Loan, the Company or MK Switzerland (or the
Company on behalf of MK Switzerland), as applicable, shall notify the
Administrative Agent of such request (i) by telephone (confirmed by telecopy),
not later than 2:00 p.m., New York City time, on the day of a proposed Swingline
Loan to the Company in Dollars and (ii) by irrevocable written notice (via a
written Borrowing Request in a form approved by the Swingline Lender and signed
by MK Switzerland, or the Company on behalf of MK Switzerland, promptly followed
by telephonic confirmation of such request), not later than 9:30 a.m., London
time, on the day of a proposed Swiss Swingline Loan. Each such notice shall be
irrevocable and shall specify the requested date (which shall be a Business
Day), the applicable currency and amount of the requested Swingline Loan and the
account to which proceeds of such Swingline Loan are to be credited. The
Administrative Agent will promptly advise the Swingline Lender of any such
notice received from the Company or MK Switzerland. The Swingline Lender shall
make each Swingline Loan available to the Company or MK Switzerland, as
applicable, by means of a credit to the an account of the Company or MK
Switzerland, as applicable (as designated by the Company or MK Switzerland in
such notice) (or, in the case of a Swingline Loan made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e), by
remittance to the Issuing Bank) by 3:00 p.m. (or, in the case of a Swingline
Loan made to finance the reimbursement of an LC Disbursement, such later time as
is reasonably practicable as reasonably determined by the Administrative Agent),
Local Time, on the requested date of such Swingline Loan.
(c)    The Swingline Lender may by written notice given to the Administrative
Agent not later than 11:00 a.m., Local Time, (i) in respect of Swingline Loans
denominated in Dollars, on any Business Day and (ii) in respect of Swiss
Swingline Loans, three (3) Business Days before the date of the proposed
acquisition of participations, require the Lenders to acquire participations on
such date in all or a portion of the Swingline Loans outstanding in the
applicable Agreed Currency of such Swingline Loans. Such notice shall specify
the aggregate amount and the applicable Agreed Currency of Swingline Loans in
which Lenders will participate. Promptly upon receipt of such notice, the
Administrative Agent will give notice thereof to each Lender, specifying in such
notice such Lender’s Applicable Percentage of such Swingline Loan or Loans and
the applicable Agreed Currency of such Swingline Loan or Loans. Each Lender
hereby absolutely and unconditionally agrees, upon receipt of notice as provided
above, to pay in the applicable Agreed Currency to the Administrative Agent, for
the account of the Swingline Lender, such Lender’s Applicable Percentage of such
Swingline Loan or Loans. Each Lender acknowledges and agrees that its obligation
to acquire participations in Swingline Loans pursuant to this paragraph is
absolute and unconditional and shall not be affected by any circumstance
whatsoever, including the occurrence and continuance of a Default or reduction
or termination of the Commitments, and that each such payment shall be made
without any offset, abatement, withholding or reduction whatsoever. Each Lender
shall comply with its obligation under this paragraph by wire transfer of
immediately available funds, in the same manner as provided in Section 2.07 with
respect to Loans made by such Lender (and Section 2.07 shall apply, mutatis
mutandis, to the payment obligations of the Lenders), and the Administrative
Agent shall promptly pay to the Swingline Lender the amounts so received by it
from the Lenders. The Administrative Agent shall notify the Company of any
participations in any Swingline Loan acquired pursuant to this paragraph, and
thereafter payments in respect of such Swingline Loan shall be made to the
Administrative Agent and not to the Swingline Lender. Any amounts received by
the Swingline Lender from the Company or MK Switzerland (or other party on
behalf of the Company or MK Switzerland) in respect of a Swingline Loan after
receipt by the Swingline Lender of the proceeds of a sale of participations
therein shall be promptly remitted to the Administrative Agent; any such amounts
received by the Administrative Agent shall be promptly remitted by the
Administrative Agent to the Lenders that shall have made their payments pursuant
to this paragraph

41

--------------------------------------------------------------------------------




and to the Swingline Lender, as their interests may appear; provided that any
such payment so remitted shall be repaid to the Swingline Lender or to the
Administrative Agent, as applicable, if and to the extent such payment is
required to be refunded to the Company or MK Switzerland, as applicable, for any
reason. The purchase of participations in a Swingline Loan pursuant to this
paragraph shall not relieve the Company or MK Switzerland of any default in the
payment thereof.
Section 2.06. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, any Borrower may request the issuance of Letters of
Credit in the form of Commercial Letters of Credit or Standby Letters of Credit
denominated in Agreed Currencies for its own account or as the applicant thereof
for the support of its obligations or the obligations of its Subsidiaries or any
other Loan Party, in a form reasonably acceptable to the Administrative Agent
and the relevant Issuing Bank, at any time and from time to time during the
Availability Period; provided, that only Canadian Borrowers may request the
issuance of Letters of Credit denominated in Canadian Dollars. In the event of
any inconsistency between the terms and conditions of this Agreement and the
terms and conditions of any form of letter of credit application or other
agreement submitted by any Borrower to, or entered into by any Borrower with,
the relevant Issuing Bank relating to any Letter of Credit, the terms and
conditions of this Agreement shall control. Notwithstanding anything herein to
the contrary, no Issuing Bank shall have any obligation hereunder to issue, and
no Issuing Bank shall issue, any Letter of Credit the proceeds of which would be
made available to any Person (i) to fund any activity or business of or with any
Sanctioned Person, or in any country or territory that, at the time of such
funding, is the subject of any Sanctions or (ii) in any manner that would result
in a violation of any Sanctions by any party to this Agreement. Each Borrower
unconditionally and irrevocably agrees that, in connection with any Letter of
Credit issued for the support of the obligations of its Subsidiary or any other
Loan Party as provided in the first sentence of this paragraph, such Borrower
will be fully responsible for the reimbursement of LC Disbursements in
accordance with the terms hereof, the payment of interest thereon and the
payment of fees due under Section 2.12(b) to the same extent as if it were the
sole account party in respect of such Letter of Credit (each Borrower hereby
irrevocably waiving any defenses that might otherwise be available to it as a
guarantor or surety of the obligations of such a Subsidiary or Loan Party that
is an account party in respect of any such Letter of Credit).
(b)    Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the applicable Borrower shall
hand deliver or telecopy (or transmit by electronic communication, if
arrangements for doing so have been approved by the relevant Issuing Bank) to
the relevant Issuing Bank and the Administrative Agent (reasonably in advance of
the requested date of issuance, amendment, renewal or extension) a notice
requesting the issuance of a Letter of Credit, or identifying the Letter of
Credit to be amended, renewed or extended, and specifying the date of issuance,
amendment, renewal or extension (which shall be a Business Day), the date on
which such Letter of Credit is to expire (which shall comply with paragraph (c)
of this Section), the amount of such Letter of Credit, the Agreed Currency
applicable thereto, the name and address of the beneficiary thereof and such
other information as shall be necessary to prepare, amend, renew or extend such
Letter of Credit. If requested by an Issuing Bank, the applicable Borrower also
shall submit a letter of credit application on such Issuing Bank’s standard form
in connection with any request for a Letter of Credit. A Letter of Credit shall
be issued, amended, renewed or extended only if (and upon issuance, amendment,
renewal or extension of each Letter of Credit the applicable Borrower shall be
deemed to represent and warrant that), after giving effect to such issuance,
amendment, renewal or extension (i) subject to Section 2.04, the Dollar Amount
of the LC Exposure shall not exceed $75,000,000, (ii) subject to Section 2.04,
with respect to any Issuing Bank, the aggregate undrawn Dollar Amount of all
outstanding Letters of Credit issued by such Issuing Bank at such time plus the
aggregate Dollar Amount of all LC Disbursements made by such Issuing Bank that
have not yet

42

--------------------------------------------------------------------------------




been reimbursed by or on behalf of the Borrowers at such time shall not exceed
such Issuing Bank’s Letter of Credit Commitment and (iii) subject to
Section 2.04, the sum of the Dollar Amount of the total Revolving Credit
Exposures shall not exceed the Aggregate Commitment. The Company may, at any
time and from time to time, reduce or increase the Letter of Credit Commitment
of any Issuing Bank as set forth in the definition of Letter of Credit
Commitment; provided that the Company shall not reduce the Letter of Credit
Commitment of any Issuing Bank if, after giving effect of such reduction, the
conditions set forth in clauses (i) through (iii) above shall not be satisfied.
(c)    Expiration Date. Each Letter of Credit shall expire (or to be subject to
termination by notice from the applicable Issuing Bank to the beneficiary
thereof) at or prior to the close of business on the earlier of (i) the date one
year after the date of the issuance of such Letter of Credit (or, in the case of
any renewal or extension thereof, one year after such renewal or extension) and
(ii) the date that is five (5) Business Days prior to the Maturity Date;
provided that, upon any Borrower’s request, any such Letter of Credit which is
issued in the final year prior to the Maturity Date may have an expiry date
which is not later than one (1) year after the Maturity Date if cash
collateralized or covered by standby letter(s) of credit in compliance with
Section 2.06(j) below (each such Letter of Credit, an “Extended Letter of
Credit”).
(d)    Participations. By the issuance of a Letter of Credit (or an amendment to
a Letter of Credit increasing the amount thereof) and without any further action
on the part of the relevant Issuing Bank or the Lenders, the relevant Issuing
Bank hereby grants to each Lender, and each Lender hereby acquires from the
relevant Issuing Bank, a participation in such Letter of Credit and in the
currency of such Letter of Credit (or any currency into which such Letter of
Credit is converted as provided herein) equal to such Lender’s Applicable
Percentage of the aggregate amount available to be drawn under such Letter of
Credit. In consideration and in furtherance of the foregoing, each Lender hereby
absolutely and unconditionally agrees to pay to the Administrative Agent, for
the account of the relevant Issuing Bank, such Lender’s Applicable Percentage of
each LC Disbursement made by such Issuing Bank and not reimbursed by the
applicable Borrower on the date due as provided in paragraph (e) of this
Section, or of any reimbursement payment required to be refunded to any Borrower
for any reason. Each Lender acknowledges and agrees that its obligation to
acquire participations pursuant to this paragraph in respect of Letters of
Credit is absolute and unconditional and shall not be affected by any
circumstance whatsoever, including any amendment, renewal or extension of any
Letter of Credit or the occurrence and continuance of a Default or reduction or
termination of the Commitments, and that each such payment shall be made without
any offset, abatement, withholding or reduction whatsoever.
(e)    Reimbursement. If the relevant Issuing Bank shall make any LC
Disbursement in respect of a Letter of Credit, the applicable Borrower shall
reimburse such LC Disbursement by paying to the Administrative Agent in Dollars
the Dollar Amount equal to such LC Disbursement, calculated as of the date such
Issuing Bank made such LC Disbursement (or if such Issuing Bank shall so elect
in its sole discretion by notice to the applicable Borrower, in such other
Agreed Currency which was paid by such Issuing Bank pursuant to such LC
Disbursement in an amount equal to such LC Disbursement) not later than (x) on
the same Business Day that the applicable Borrower receives written notice from
such Issuing Bank that such Issuing Bank has made such LC Disbursement under
such Letter of Credit, if the applicable Borrower shall have received notice of
such LC Disbursement prior to 10:00 a.m., Local Time, and (y) on the next
succeeding Business Day after which such Borrower receives such notice after
10:00 a.m., Local Time; provided that, if such LC Disbursement is not less than
the Dollar Amount of $500,000, such Borrower may, subject to the conditions to
borrowing and other conditions set forth herein, request in accordance with
Section 2.03 or 2.05 that

43

--------------------------------------------------------------------------------




such payment be financed with (i) to the extent such LC Disbursement was made in
Dollars, an ABR Revolving Borrowing or Swingline Loan in Dollars in an amount
equal to such LC Disbursement, (ii) to the extent such LC Disbursement was made
in Canadian Dollars, a Canadian Base Rate Borrowing in an amount equal to such
LC Disbursement or (iii) to the extent such LC Disbursement was made in a
Foreign Currency (other than Canadian Dollars), a Eurocurrency Revolving
Borrowing or a Swingline Loan in such Foreign Currency in an amount equal to
such LC Disbursement and, in each case, to the extent so financed, such
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Revolving Borrowing, Canadian Base Rate Borrowing,
Eurocurrency Revolving Borrowing or Swingline Loan, as applicable. If any
Borrower fails to make such payment when due, the Administrative Agent shall
notify each Lender of the applicable LC Disbursement, the payment then due from
such Borrower in respect thereof and such Lender’s Applicable Percentage
thereof. Promptly following receipt of such notice, each Lender shall pay to the
Administrative Agent its Applicable Percentage of the payment then due from the
applicable Borrower, in the same manner as provided in Section 2.07 with respect
to Loans made by such Lender (and Section 2.07 shall apply, mutatis mutandis, to
the payment obligations of the Lenders), and the Administrative Agent shall
promptly pay to the relevant Issuing Bank the amounts so received by it from the
Lenders. Promptly following receipt by the Administrative Agent of any payment
from any Borrower pursuant to this paragraph, the Administrative Agent shall
distribute such payment to the relevant Issuing Bank or, to the extent that
Lenders have made payments pursuant to this paragraph to reimburse such Issuing
Bank, then to such Lenders and such Issuing Bank as their interests may appear.
Any payment made by a Lender pursuant to this paragraph to reimburse the
relevant Issuing Bank for any LC Disbursement (other than the funding of ABR
Loans, Eurocurrency Loans, Canadian Base Rate Loans or Swingline Loans as
contemplated above) shall not constitute a Loan and shall not relieve the
applicable Borrower of its obligation to reimburse such LC Disbursement. If any
Borrower’s reimbursement of, or obligation to reimburse, any amounts in any
Foreign Currency would subject the Administrative Agent, any Issuing Bank or any
Lender to any stamp duty, ad valorem charge or similar tax that would not be
payable if such reimbursement were made or required to be made in Dollars, such
Borrower shall, at its option, either (x) pay the amount of any such tax
requested by the Administrative Agent, the relevant Issuing Bank or the relevant
Lender or (y) reimburse each LC Disbursement made in such Foreign Currency in
Dollars, in an amount equal to the Equivalent Amount, calculated using the
applicable Exchange Rates, on the date such LC Disbursement is made, of such LC
Disbursement.
(f)    Obligations Absolute. Each Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (e) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the relevant Issuing Bank under a
Letter of Credit against presentation of a draft or other document that does not
comply with the terms of such Letter of Credit, or (iv) any other event or
circumstance whatsoever, whether or not similar to any of the foregoing, that
might, but for the provisions of this Section, constitute a legal or equitable
discharge of, or provide a right of setoff against, any Borrower’s obligations
hereunder. Neither the Administrative Agent, the Lenders nor the Issuing Banks,
nor any of their Related Parties, shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication

44

--------------------------------------------------------------------------------




under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the relevant Issuing
Bank; provided that the foregoing shall not be construed to excuse the relevant
Issuing Bank from liability to a Borrower to the extent of any direct damages
(as opposed to special, indirect, consequential or punitive damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by such Borrower that are caused by such Issuing Bank’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of any Issuing Bank (as finally determined by a court of
competent jurisdiction), such Issuing Bank shall be deemed to have exercised
care in each such determination. In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, each Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.
(g)    Disbursement Procedures. Each Issuing Bank shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. Each Issuing Bank shall promptly notify the
Administrative Agent and the applicable Borrower by telephone (confirmed by
telecopy) of such demand for payment and whether such Issuing Bank has made or
will make an LC Disbursement thereunder; provided that any failure to give or
delay in giving such notice shall not relieve such Borrower of its obligation to
reimburse such Issuing Bank and the Lenders with respect to any such LC
Disbursement.
(h)    Interim Interest. If any Issuing Bank shall make any LC Disbursement,
then, unless the applicable Borrower shall reimburse such LC Disbursement in
full on the date such LC Disbursement is made, the unpaid amount thereof shall
bear interest, for each day from and including the date such LC Disbursement is
made to but excluding the date that such Borrower reimburses such LC
Disbursement, at the rate per annum then applicable to ABR Revolving Loans (or
in the case such LC Disbursement is denominated in a Foreign Currency, at the
Overnight Foreign Currency Rate for such Agreed Currency plus the then effective
Applicable Rate with respect to Eurocurrency Revolving Loans) and such interest
shall be due and payable on the date when such reimbursement is payable;
provided that, if such Borrower fails to reimburse such LC Disbursement when due
pursuant to paragraph (e) of this Section, then Section 2.13(c) shall apply.
Interest accrued pursuant to this paragraph shall be for the account of the
relevant Issuing Bank, except that interest accrued on and after the date of
payment by any Lender pursuant to paragraph (e) of this Section to reimburse
such Issuing Bank shall be for the account of such Lender to the extent of such
payment.
(i)    Replacement of any Issuing Bank. Any Issuing Bank may be replaced at any
time by written agreement among the applicable Borrower, the Administrative
Agent, the replaced Issuing Bank and the successor Issuing Bank. The
Administrative Agent shall notify the Lenders of any such replacement of any
Issuing Bank. At the time any such replacement shall become effective, the
Borrowers shall pay all unpaid fees accrued for the account of the replaced
Issuing Bank pursuant to Section 2.12(b). From and after the effective date of
any such replacement, (i) the successor Issuing Bank shall have all the rights
and obligations of an Issuing Bank under this Agreement with respect to Letters
of Credit to be issued by such successor Issuing Bank thereafter and
(ii) references herein to the term “Issuing Bank” shall be deemed to refer to
such successor or to any previous

45

--------------------------------------------------------------------------------




Issuing Bank, or to such successor and all previous Issuing Banks, as the
context shall require. After the replacement of an Issuing Bank hereunder, the
replaced Issuing Bank shall remain a party hereto and shall continue to have all
the rights and obligations of an Issuing Bank under this Agreement with respect
to Letters of Credit then outstanding and issued by it prior to such
replacement, but shall not be required to issue additional Letters of Credit.
(j)    Cash Collateralization. If (x) any Event of Default shall occur and be
continuing, on the Business Day that any Borrower receives notice from the
Administrative Agent or the Required Lenders (or, if the maturity of the Loans
has been accelerated, Lenders with LC Exposure representing greater than 50% of
the total LC Exposure) demanding the deposit of cash collateral pursuant to this
paragraph or (y) cash collateral is required pursuant to Section 2.06(c) in
connection with the issuance of an Extended Letter of Credit, such Borrower
shall deposit in an account with the Administrative Agent, in the name of the
Administrative Agent and for the benefit of the Lenders (the “LC Collateral
Account”), an amount in cash equal to the Dollar Amount of the LC Exposure in
respect of such Extended Letter of Credit (in the case of the foregoing clause
(y)) or in the aggregate (in the case of the foregoing clause (x)) as of such
date plus any accrued and unpaid interest thereon; provided that (i) the
portions of such amount attributable to undrawn Foreign Currency Letters of
Credit or LC Disbursements in a Foreign Currency that such Borrower is not late
in reimbursing shall be deposited in the applicable Foreign Currencies in the
actual amounts of such undrawn Letters of Credit and LC Disbursements and
(ii) the obligation to deposit such cash collateral shall (1) be required no
later than five (5) Business Days prior to the Maturity Date in the case of an
Extended Letter of Credit and (2) become effective immediately, and such deposit
shall become immediately due and payable, without demand or other notice of any
kind, upon the occurrence of any Event of Default with respect to any Borrower
described in clause (h) or (i) of Article VII. For the purposes of this
paragraph, the Foreign Currency LC Exposure shall be calculated using the
applicable Exchange Rate on the date notice demanding cash collateralization is
delivered to the applicable Borrower. Each Borrower also shall deposit cash
collateral pursuant to this paragraph as and to the extent required by
Section 2.11(b). Such deposit shall be held by the Administrative Agent as
collateral for the payment and performance of the Obligations. The
Administrative Agent shall have exclusive dominion and control, including the
exclusive right of withdrawal, over such account. Other than any interest earned
on the investment of such deposits, which investments shall be made at the
option and sole discretion of the Administrative Agent and at the Borrowers’
risk and expense, such deposits shall not bear interest. Interest or profits, if
any, on such investments shall accumulate in such account. Moneys in such
account shall be applied by the Administrative Agent to reimburse the relevant
Issuing Bank for LC Disbursements for which it has not been reimbursed and, to
the extent not so applied, shall be held for the satisfaction of the
reimbursement obligations of the Borrowers for the LC Exposure at such time or,
if the maturity of the Loans has been accelerated (but subject to the consent of
Lenders with LC Exposure representing greater than 50% of the total LC
Exposure), be applied to satisfy other Obligations. If any Borrower is required
to provide an amount of cash collateral hereunder as a result of the occurrence
of an Event of Default, such amount (to the extent not applied as aforesaid)
shall be returned to such Borrower within three (3) Business Days after all
Events of Default have been cured or waived.
(k)    Issuing Bank Agreements. Each Issuing Bank agrees that, unless otherwise
requested by the Administrative Agent, such Issuing Bank shall report in writing
to the Administrative Agent (i) on the first Business Day of each week, the
daily activity (set forth by day) in respect of Letters of Credit during the
immediately preceding week, including all issuances, extensions, amendments and
renewals, all expirations and cancellations and all disbursements and
reimbursements, (ii) on or prior to each Business Day on which such Issuing Bank
expects to issue,

46

--------------------------------------------------------------------------------




amend, renew or extend any Letter of Credit, the date of such issuance,
amendment, renewal or extension, and the aggregate face amount and currency of
the Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension occurred (and whether the amount thereof changed), it being understood
that such Issuing Bank shall not permit any issuance, renewal, extension or
amendment resulting in an increase in the amount of any Letter of Credit to
occur without first obtaining written confirmation from the Administrative Agent
that it is then permitted under this Agreement, (iii) on each Business Day on
which such Issuing Bank pays any amount in respect of one or more drawings under
Letters of Credit, the date of such payment(s) and the amount of such
payment(s), (iv) on any Business Day on which the Borrowers fail to reimburse
any obligations of the Borrowers for the LC Exposure required to be reimbursed
to such Issuing Bank on such day, the date of such failure and the amount and
currency of such payment in respect of Letters of Credit and (v) on any other
Business Day, such other information as the Administrative Agent shall
reasonably request.
(l)    Existing Letters of Credit. The Existing Letters of Credit shall be
deemed to be Letters of Credit issued hereunder on the Effective Date.
Section 2.07. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds (i) in the case of Loans denominated in Dollars, by
1:00 p.m., New York City time, to the account of the Administrative Agent most
recently designated by it for such purpose by notice to the Lenders, (ii) in the
case of each Loan denominated in a Foreign Currency (other than Swiss Francs) by
12:00 noon, Local Time, in the city of the Administrative Agent’s Applicable
Payment Office for such currency and at such Applicable Payment Office for such
currency and (iii) in the case of each Loan denominated in Swiss Francs, by 8:00
a.m., Local Time, in the city of the Administrative Agent’s Applicable Payment
Office for such currency and at such Applicable Payment Office for such
currency; provided that Swingline Loans shall be made as provided in
Section 2.05. The Administrative Agent will make such Loans available to the
relevant Borrower by promptly crediting the amounts so received, in like funds,
to (x) an account of such Borrower maintained with the Administrative Agent in
New York City or Chicago and designated by such Borrower in the applicable
Borrowing Request, in the case of Loans denominated in Dollars and (y) an
account of such Borrower in the relevant jurisdiction and designated by such
Borrower in the applicable Borrowing Request, in the case of Loans denominated
in a Foreign Currency; provided that ABR Revolving Loans made to finance the
reimbursement of an LC Disbursement as provided in Section 2.06(e) shall be
remitted by the Administrative Agent to the relevant Issuing Bank.
(b)    Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed date of any Borrowing (or, in the case of an ABR
Borrowing, prior to the proposed time of any Borrowing) that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with paragraph (a) of this Section
and may, in reliance upon such assumption, make available to the relevant
Borrower a corresponding amount. In such event, if a Lender has not in fact made
its share of the applicable Borrowing available to the Administrative Agent,
then the applicable Lender and such Borrower severally agree to pay to the
Administrative Agent forthwith on demand such corresponding amount with interest
thereon, for each day from and including the date such amount is made available
to such Borrower to but excluding the date of payment to the Administrative
Agent, at (i) in the case of such Lender, the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency) or (ii) in the case

47

--------------------------------------------------------------------------------




of such Borrower, the interest rate applicable to ABR Loans. If such Lender pays
such amount to the Administrative Agent, then such amount shall constitute such
Lender’s Loan included in such Borrowing.
Section 2.08. Interest Elections. (a) Each Revolving Borrowing initially shall
be of the Type specified in the applicable Borrowing Request and, in the case of
a Eurocurrency Revolving Borrowing or BA Equivalent Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
relevant Borrower may elect to convert such Borrowing to a different Type or to
continue such Borrowing and, in the case of a Eurocurrency Revolving Borrowing
or BA Equivalent Borrowing, may elect Interest Periods therefor, all as provided
in this Section. A Borrower may elect different options with respect to
different portions of the affected Borrowing, in which case each such portion
shall be allocated ratably among the Lenders holding the Loans comprising such
Borrowing, and the Loans comprising each such portion shall be considered a
separate Borrowing. This Section shall not apply to Swingline Borrowings, which
may not be converted or continued.
(b)    To make an election pursuant to this Section, a Borrower, or the Company
on its behalf, shall notify the Administrative Agent of such election (by
telephone or irrevocable written notice in the case of a Borrowing denominated
in Dollars or Canadian Dollars or by irrevocable written notice (via an Interest
Election Request signed by such Borrower, or the Company on its behalf) in the
case of a Borrowing denominated in a Foreign Currency other than Canadian
Dollars) by the time that a Borrowing Request would be required under
Section 2.03 if such Borrower were requesting a Revolving Borrowing of the Type
resulting from such election to be made on the effective date of such election.
Each such telephonic Interest Election Request shall be irrevocable and shall be
confirmed promptly by hand delivery or telecopy to the Administrative Agent of a
written Interest Election Request signed by the relevant Borrower, or the
Company on its behalf. Notwithstanding any contrary provision herein, this
Section shall not be construed to permit any Borrower to (i) change the currency
of any Borrowing, (ii) elect an Interest Period for Eurocurrency Loans or BA
Equivalent Loans that does not comply with Section 2.02(d) or (iii) convert any
Borrowing to a Borrowing of a Type not available under such Borrowing.
(c)    Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.02:
(i)    the name of the applicable Borrower and the Borrowing to which such
Interest Election Request applies and, if different options are being elected
with respect to different portions thereof, the portions thereof to be allocated
to each resulting Borrowing (in which case the information to be specified
pursuant to clauses (iii) and (iv) below shall be specified for each resulting
Borrowing);
(ii)    the effective date of the election made pursuant to such Interest
Election Request, which shall be a Business Day;
(iii)    whether the resulting Borrowing is to be an ABR Borrowing or a
Eurocurrency Borrowing (and, in the case of a Canadian Borrowing, a Canadian
Base Rate Borrowing or a BA Equivalent Borrowing);
(iv)    if the resulting Borrowing is a Eurocurrency Borrowing, the Interest
Period and Agreed Currency to be applicable thereto after giving effect to such
election, which

48

--------------------------------------------------------------------------------




Interest Period shall be a period contemplated by the definition of the term
“Interest Period”; and
(v)    if the resulting Borrowing is a BA Equivalent Borrowing, the Interest
Period to be applicable thereto after giving effect to such election, which
Interest Period shall be a period contemplated by the definition of the term
“Interest Period”.
If any such Interest Election Request requests a Eurocurrency Borrowing or BA
Equivalent Borrowing but does not specify an Interest Period, then the
applicable Borrower shall be deemed to have selected an Interest Period of one
month’s duration.
(d)    Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e)    If the relevant Borrower fails to deliver a timely Interest Election
Request with respect to a Eurocurrency Revolving Borrowing or BA Equivalent
Borrowing prior to the end of the Interest Period applicable thereto, then,
unless such Borrowing is repaid as provided herein, at the end of such Interest
Period (i) in the case of a Borrowing denominated in Dollars, such Borrowing
shall be converted to an ABR Borrowing , (ii) in the case of a Canadian
Borrowing, such Borrowing shall be converted to a Canadian Base Rate Borrowing;
and (iii) in the case of a Borrowing denominated in a Foreign Currency other
than Canadian Dollars in respect of which the applicable Borrower shall have
failed to deliver an Interest Election Request prior to the third (3rd) Business
Day preceding the end of such Interest Period, such Borrowing shall
automatically continue as a Eurocurrency Borrowing in the same Agreed Currency
with an Interest Period of one month unless such Eurocurrency Borrowing is or
was repaid in accordance with Section 2.11. Notwithstanding any contrary
provision hereof, if an Event of Default has occurred and is continuing and the
Administrative Agent, at the request of the Required Lenders, so notifies the
Company, then, so long as an Event of Default is continuing (i) no outstanding
Revolving Borrowing denominated in Dollars or Canadian Dollars may be converted
to or continued as a Eurocurrency Borrowing or a BA Equivalent Borrowing,
(ii) unless repaid, each BA Equivalent Borrowing shall be converted to a
Canadian Base Rate Borrowing, and (iv) unless repaid, each Eurocurrency
Revolving Borrowing denominated in Dollars shall be converted to an ABR
Borrowing at the end of the Interest Period applicable thereto and (iii) unless
repaid, each Eurocurrency Revolving Borrowing denominated in a Foreign Currency
shall automatically be continued as a Eurocurrency Borrowing with an Interest
Period of one month.
Section 2.09. Termination and Reduction of Commitments. (a) Unless previously
terminated, the Commitments shall terminate on the Maturity Date.
(b)    The Company may at any time terminate, or from time to time reduce, the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Company shall not terminate or reduce the Commitments if, after
giving effect to any concurrent prepayment of the Loans in accordance with
Section 2.11, the Dollar Amount of the sum of the Revolving Credit Exposures
would exceed the Aggregate Commitment.
(c)    The Company shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three (3) Business Days prior to the effective date of such termination or
reduction, specifying such election and the effective date

49

--------------------------------------------------------------------------------




thereof. Promptly following receipt of any notice, the Administrative Agent
shall advise the Lenders of the contents thereof. Each notice delivered by the
Company pursuant to this Section shall be irrevocable; provided that a notice of
termination of the Commitments delivered by the Company may state that such
notice is conditioned upon the effectiveness of other credit facilities,
indentures or similar agreements or other transactions, in which case such
notice may be revoked by the Company (by notice to the Administrative Agent on
or prior to the specified effective date) if such condition is not satisfied.
Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Commitments.
Section 2.10. Repayment of Loans; Evidence of Debt. (a) Each Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of each Lender the then unpaid principal amount of each Revolving Loan made to
such Borrower on the Maturity Date in the currency of such Loan and (ii) in the
case of the Company or MK Switzerland, to the Swingline Lender the then unpaid
principal amount of each Swingline Loan on the earlier of the Maturity Date and
the first date after such Swingline Loan is made that is the 15th or last day of
a calendar month and is at least two (2) Business Days after such Swingline Loan
is made; provided that on each date that a Revolving Borrowing is made, the
Company or MK Switzerland, as the case may be, shall repay all Swingline Loans
then outstanding.
(b)    Each Lender shall maintain in accordance with its usual practice an
account or accounts evidencing the indebtedness of each Borrower to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.
(c)    The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, the Class, Agreed Currency and Type
thereof and the Interest Period applicable thereto, (ii) the amount of any
principal or interest due and payable or to become due and payable from each
Borrower to each Lender hereunder and (iii) the amount of any sum received by
the Administrative Agent hereunder for the account of the Lenders and each
Lender’s share thereof.
(d)    The entries made in the accounts maintained pursuant to paragraph (b) or
(c) of this Section shall be prima facie evidence of the existence and amounts
of the obligations recorded therein; provided that the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of any Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e)    Any Lender may request, through the Administrative Agent, that Loans made
by it to any Borrower be evidenced by a promissory note. In such event, the
relevant Borrower shall prepare, execute and deliver to such Lender a promissory
note payable to the order of such Lender (or, if requested by such Lender, to
such Lender and its registered assigns) and in the form attached hereto as
Exhibit J. Thereafter, the Loans evidenced by such promissory note and interest
thereon shall at all times (including after assignment pursuant to Section 9.04)
be represented by one or more promissory notes in such form payable to the order
of the payee named therein (or, if any such promissory note is a registered
note, to such payee and its registered assigns).
(f)    Without limiting the obligations of each Loan Party to guaranty the
complete payment and performance of all Obligations to the extent provided under
the Guaranty, each Borrower acknowledges and agrees that it is severally liable
hereunder for the payment and performance of

50

--------------------------------------------------------------------------------




the Obligations incurred by or behalf of, or attributable to, such Borrower.
Notwithstanding anything to the contrary contained in this Agreement or any of
the other Loan Documents, the Administrative Agent, the Issuing Banks and the
Lenders shall be entitled to rely upon any request, notice or other
communication received by them from any Borrower.
Section 2.11. Prepayment of Loans.
(a)    Any Borrower shall have the right at any time and from time to time to
prepay any Borrowing in whole or in part, subject to prior notice in accordance
with the provisions of this Section 2.11(a). The applicable Borrower, or the
Company on behalf of the applicable Borrower, shall notify the Administrative
Agent (and, in the case of prepayment of a Swingline Loan, the Swingline Lender)
by telephone (confirmed by telecopy) of any prepayment hereunder (i) in the case
of prepayment of a Eurocurrency Revolving Borrowing or a BA Equivalent
Borrowing, not later than 12:00 noon, Local Time, three (3) Business Days (in
the case of a Eurocurrency Borrowing denominated in Dollars or a BA Equivalent
Borrowing) or four (4) Business Days (in the case of a Eurocurrency Borrowing
denominated in a Foreign Currency), in each case before the date of prepayment,
(ii) in the case of prepayment of an ABR Revolving Borrowing or a Canadian Base
Rate Borrowing, not later than 12:00 noon, New York City time, on the date of
prepayment or (iii) in the case of prepayment of a Swingline Loan, not later
than 12:00 noon, Local Time, on the date of prepayment. Each such notice shall
be irrevocable and shall specify the prepayment date and the principal amount of
each Borrowing or portion thereof to be prepaid; provided that, if a notice of
prepayment is given in connection with a conditional notice of termination of
the Commitments as contemplated by Section 2.09, then such notice of prepayment
may be revoked if such notice of termination is revoked in accordance with
Section 2.09. Promptly following receipt of any such notice relating to a
Revolving Borrowing, the Administrative Agent shall advise the Lenders of the
contents thereof. Each partial prepayment of any Revolving Borrowing shall be in
an amount that would be permitted in the case of an advance of a Revolving
Borrowing of the same Type as provided in Section 2.02. Each prepayment of a
Revolving Borrowing shall be applied ratably to the Loans included in the
prepaid Borrowing. Prepayments shall be accompanied by (i) accrued interest to
the extent required by Section 2.13 and (ii) break funding payments pursuant to
Section 2.16 (if any).
(b)    If at any time, (i) other than as a result of fluctuations in currency
exchange rates, the sum of the aggregate principal Dollar Amount of all of the
Revolving Credit Exposures (calculated, with respect to those Credit Events
denominated in Foreign Currencies, as of the most recent Computation Date with
respect to each such Credit Event) exceeds the Aggregate Commitment or
(ii) solely as a result of fluctuations in currency exchange rates, the sum of
the aggregate principal Dollar Amount of all of the Revolving Credit Exposures
(so calculated) exceeds 105% of the Aggregate Commitment, the Borrowers shall in
each case immediately repay Borrowings or cash collateralize LC Exposure in an
account with the Administrative Agent pursuant to Section 2.06(j), as
applicable, in an aggregate principal amount sufficient to cause the aggregate
Dollar Amount of all Revolving Credit Exposures (so calculated) to be less than
or equal to the Aggregate Commitment.
Section 2.12. Fees. (a) The Company agrees to pay to the Administrative Agent
for the account of each Lender a commitment fee, which shall accrue at the
Applicable Rate on the average Available Revolving Commitment of such Lender
during the period from and including the Effective Date to but excluding the
date on which such Commitment terminates; provided that, if such Lender
continues to have any Revolving Credit Exposure after its Commitment terminates,
then such commitment fee shall continue to accrue on the daily amount of such
Lender’s Revolving Credit Exposure from and including the date on which its
Commitment terminates to but excluding the date on which such Lender ceases to
have any

51

--------------------------------------------------------------------------------




Revolving Credit Exposure. Accrued commitment fees shall be payable in arrears
on the last day of March, June, September and December of each year and on the
date on which the Commitments terminate, commencing on the first such date to
occur after the Effective Date; provided that any commitment fees accruing after
the date on which the Commitments terminate shall be payable on demand. All
commitment fees shall be computed on the basis of a year of 360 days and shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day).
(b)    The Borrowers agree to pay (i) to the Administrative Agent for the
account of each Lender a participation fee with respect to its participations in
Standby Letters of Credit, which shall accrue at the same Applicable Rate used
to determine the interest rate applicable to Eurocurrency Revolving Loans on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of Standby
Letters of Credit (excluding any portion thereof attributable to unreimbursed LC
Disbursements in respect of Standby Letters of Credit) during the period from
and including the Effective Date to but excluding the later of the date on which
such Lender’s Commitment terminates and the date on which such Lender ceases to
have any LC Exposure in respect of Standby Letters of Credit, (ii) to the
Administrative Agent for the account of each Lender a participation fee with
respect to its participations in Commercial Letters of Credit, which shall
accrue at the Applicable Rate applicable to Commercial Letters of Credit on the
average daily Dollar Amount of such Lender’s LC Exposure in respect of
Commercial Letters of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements in respect of Commercial Letters of Credit) during
the period from and including the Effective Date to but excluding the later of
the date on which such Lender’s Commitment terminates and the date on which such
Lender ceases to have any LC Exposure in respect of Commercial Letters of Credit
and (iii) to the relevant Issuing Bank for its own account a fronting fee, which
shall accrue at a rate per annum separately agreed upon by the Company and such
Issuing Bank on the average daily Dollar Amount of the LC Exposure (excluding
any portion thereof attributable to unreimbursed LC Disbursements) attributable
to Letters of Credit issued by such Issuing Bank during the period from and
including the Original Effective Date to but excluding the later of the date of
termination of the Commitments and the date on which there ceases to be any LC
Exposure, as well as such Issuing Bank’s standard fees and commissions with
respect to the issuance, amendment, cancellation, negotiation, transfer,
presentment, renewal or extension of any Letter of Credit or processing of
drawings thereunder. Unless otherwise specified above, participation fees and
fronting fees accrued through and including the last day of March, June,
September and December of each year shall be payable on the third (3rd) Business
Day following such last day, commencing on the first such date to occur after
the Effective Date; provided that all such fees shall be payable on the date on
which the Commitments terminate and any such fees accruing after the date on
which the Commitments terminate shall be payable on demand. Any other fees
payable to any Issuing Bank pursuant to this paragraph shall be payable within
ten (10) Business Days after demand. All participation fees and fronting fees
shall be computed on the basis of a year of 360 days and shall be payable for
the actual number of days elapsed (including the first day but excluding the
last day). Participation fees and fronting fees in respect of Letters of Credit
denominated in Dollars shall be paid in Dollars, and participation fees and
fronting fees in respect of Letters of Credit denominated in a Foreign Currency
shall be paid in such Foreign Currency.
(c)    Each Loan Party agrees to pay to the Administrative Agent, for its own
account, fees payable in the amounts and at the times separately agreed upon
between such Loan Party and the Administrative Agent.
(d)    All fees payable hereunder shall be paid on the dates due, in Dollars
(except as otherwise expressly provided in this Section 2.12) and immediately
available funds, to the

52

--------------------------------------------------------------------------------




Administrative Agent (or to each Issuing Bank, in the case of fees payable to
it) for distribution, in the case of commitment fees and participation fees, to
the Lenders. Fees paid shall not be refundable under any circumstances.
Section 2.13. Interest. (a) The Loans comprising each ABR Borrowing (including
each Swingline Loan to the Company denominated in Dollars) shall bear interest
at the Alternate Base Rate plus the Applicable Rate. The Canadian Loans
comprising each Canadian Base Rate Borrowing shall bear interest at the Canadian
Prime Rate plus the Applicable Rate. Each Swiss Swingline Loan shall bear
interest at the Overnight Foreign Currency Rate.
(b)    The Loans comprising each Eurocurrency Borrowing shall bear interest at
the Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus
the Applicable Rate. The Loans comprising each BA Equivalent Borrowing shall
bear interest at the BA Rate for the Interest Period in effect for such
Borrowing plus the Applicable Rate.
(c)    Notwithstanding the foregoing, if any principal of or interest on any
Loan or any fee or other amount payable by any Borrower hereunder is not paid
when due, whether at stated maturity, upon acceleration or otherwise, such
overdue amount shall bear interest, after as well as before judgment, at a rate
per annum equal to (i) in the case of overdue principal of any Loan (to the
extent permitted by applicable law), 2% plus the rate otherwise applicable to
such Loan as provided in the preceding paragraphs of this Section or (ii) in the
case of any other amount, 2% plus the rate applicable to ABR Loans as provided
in paragraph (a) of this Section.
(d)    Accrued interest on each Revolving Loan shall be payable in arrears on
each Interest Payment Date for such Revolving Loan and upon termination of the
Commitments; provided that (i) interest accrued pursuant to paragraph (c) of
this Section shall be payable on demand, (ii) in the event of any repayment or
prepayment of any Loan (other than a prepayment of an ABR Revolving Loan or a
Canadian Base Rate Loan prior to the end of the Availability Period), accrued
interest on the principal amount repaid or prepaid shall be payable on the date
of such repayment or prepayment and (iii) in the event of any conversion of any
Eurocurrency Revolving Loan or BA Equivalent Loan prior to the end of the
current Interest Period therefor, accrued interest on such Loan shall be payable
on the effective date of such conversion.
(e)    All interest hereunder shall be computed on the basis of a year of
360 days, except that interest (i) computed by reference to the Alternate Base
Rate at times when the Alternate Base Rate is based on the Prime Rate, computed
by reference to the BA Rate or computed on the basis of the Canadian Prime Rate
shall be computed on the basis of a year of 365 days (or 366 days in a leap
year) and (ii) for Borrowings denominated in Pounds Sterling shall be computed
on the basis of a year of 365 days, and in each case shall be payable for the
actual number of days elapsed (including the first day but excluding the last
day). The applicable Alternate Base Rate, Canadian Prime Rate, Adjusted LIBO
Rate, LIBO Rate or BA Rate shall be determined by the Administrative Agent, and
such determination shall be conclusive absent manifest error.
(f)    The interest rates provided for in this Agreement, including this Section
2.13 are minimum interest rates. When entering into this Agreement, the parties
have assumed that the interest payable at the rates set out in this Section or
in other Sections of this Agreement is not and will not become subject to the
Swiss Withholding Tax. Notwithstanding that the parties do not anticipate that
any payment of interest will be subject to the Swiss Withholding Tax, they agree
that, in the event that the Swiss Withholding Tax should be imposed on interest
payments, the payment of interest

53

--------------------------------------------------------------------------------




due by any Swiss Borrower shall, subject to Section 2.17 (including any
limitations therein and any obligations of the Lenders thereunder) and Section
2.25, be increased to an amount which (after making any deduction of the
Non-Refundable Portion (as defined below) of the Swiss Withholding Tax) results
in a payment to each Lender entitled to such payment of an amount equal to the
payment which would have been due had no deduction of Swiss Withholding Tax been
required. For this purpose, the Swiss Withholding Tax shall be calculated on the
full grossed-up interest amount. To the extent that interest payable by a Swiss
Borrower under this Agreement becomes subject to Swiss Withholding Tax, each
relevant Lender and that Swiss Borrower shall promptly cooperate in completing
any procedural formalities (including submitting forms and documents required by
the appropriate Tax authority) to the extent possible and necessary for that
Swiss Borrower to obtain authorization to make interest payments without being
subject to Swiss Withholding Tax or to reduce the applicable withholding tax
rate and in order to prepare a claim or claims for a full or partial refund
under any applicable double taxation treaty for any person which is entitled to
such full or partial refund. For the purposes of this Section, “Non-Refundable
Portion” shall mean Swiss Withholding Tax at the standard rate (being, as at the
date hereof, 35%) unless a tax ruling issued by the Swiss Federal Tax
Administration (SFTA) confirms that, in relation to a specific Lender based on
an applicable double tax treaty, the Non-Refundable Portion is a specified lower
rate in which case such lower rate shall be applied in relation to such Lender.
Each Swiss Borrower shall provide to the Administrative Agent the documents
required by law or applicable double taxation treaties for the Lenders to claim
a refund of any Swiss Withholding Tax so deducted.
(g)    If, in any applicable jurisdiction, the Administrative Agent, any Issuing
Bank or any Lender determines that any applicable law has made it unlawful, or
that any Governmental Authority has asserted that it is unlawful, for the
Administrative Agent, any Issuing Bank or any Lender to (i) perform any of its
obligations hereunder or under any other Loan Document, (ii) to fund or maintain
its participation in any Loan or Letter of Credit or (iii) issue, make,
maintain, fund or charge interest with respect to any Loan or Letter of Credit,
such Person shall promptly notify the Administrative Agent, then, upon the
Administrative Agent notifying the Company, and until such notice by such Person
is revoked (which revocation such Person shall provide promptly when such
activity is no longer unlawful), any obligation of such Person to issue, make,
maintain, fund or charge interest with respect to any such Loan or Letter of
Credit shall be suspended, and to the extent required by applicable law,
cancelled.  Upon receipt of such notice, the Loan Parties shall, (x) repay that
Person’s participation in the Loans or other applicable Obligations on the last
day of the Interest Period for each Loan or other Obligation occurring after the
Administrative Agent has notified the Company or, if earlier, the date specified
by such Person in the notice delivered to the Administrative Agent (being no
earlier than the last day of any applicable grace period permitted by applicable
law) and (y) take all reasonable actions requested by such Person to mitigate or
avoid such illegality.
Section 2.14. Alternate Rate of Interest.
(a)    If at the time that the Administrative Agent shall seek to determine the
LIBOR Screen Rate on the Quotation Day for any Interest Period for a
Eurocurrency Borrowing, the LIBOR Screen Rate shall not be available for such
Interest Period and/or for the applicable currency with respect to such
Eurocurrency Borrowing for any reason, and the Administrative Agent shall
reasonably determine that it is not possible to determine the Interpolated Rate
(which conclusion shall be conclusive and binding absent manifest error), then
the LIBO Rate shall be the Reference Bank Rate for such Interest Period for such
Eurocurrency Borrowing; provided that if the Reference Bank Rate shall be less
than zero, such rate shall be deemed to be zero for purposes of this Agreement;
provided, further, however, that if less than two Reference Banks shall supply a
rate to the

54

--------------------------------------------------------------------------------




Administrative Agent for purposes of determining the LIBO Rate for such
Eurocurrency Borrowing, (i) if such Eurocurrency Borrowing shall be requested in
Dollars, then such Borrowing shall be made as an ABR Borrowing at the Alternate
Base Rate and (ii) if such Eurocurrency Borrowing shall be requested in any
Foreign Currency, the LIBO Rate shall be equal to the rate determined by the
Administrative Agent in its reasonable discretion after consultation with the
Company and consented to in writing by the Required Lenders (the “Alternative
Rate”); provided, however, that until such time as the Alternative Rate shall be
determined and so consented to by the Required Lenders, Borrowings shall not be
available in such Foreign Currency.
(b)    If prior to the commencement of any Interest Period for a Eurocurrency
Borrowing or BA Equivalent Borrowing:
(i)    the Administrative Agent reasonably determines (which determination shall
be conclusive and binding absent manifest error) that adequate and reasonable
means do not exist (other than pursuant to the circumstances covered by Section
2.14(a) above) for ascertaining (i) the Adjusted LIBO Rate or the LIBO Rate, as
applicable, for a Loan in the applicable currency or for such Interest Period or
(ii) in the case of a BA Equivalent Borrowing, the BA Rate for such Interest
Period; or
(ii)    the Administrative Agent is advised by the Required Lenders that (i) in
the case of a Eurocurrency Borrowing, the Adjusted LIBO Rate or the LIBO Rate,
as applicable, for a Loan in the applicable currency or for such Interest
Period, or (ii) in the case of a BA Equivalent Borrowing, the BA Rate for such
Interest Period, in either case will not adequately and fairly reflect the cost
to such Lenders of making or maintaining their Loans included in such Borrowing
for such Interest Period;
then the Administrative Agent shall give notice thereof to the applicable
Borrower and the Lenders by telephone or telecopy as promptly as practicable
thereafter and, until the Administrative Agent notifies the applicable Borrower
and the Lenders that the circumstances giving rise to such notice no longer
exist, (i) any Interest Election Request that requests the conversion of any
Revolving Borrowing to, or continuation of any Revolving Borrowing as, a
Eurocurrency Borrowing or BA Equivalent Borrowing shall be ineffective and,
unless repaid, (A) in the case of a Eurocurrency Borrowing denominated in
Dollars, such Borrowing shall be made as an ABR Borrowing and (B) in the case of
a Eurocurrency Borrowing denominated in a Foreign Currency or BA Equivalent
Borrowing, as applicable, such Eurocurrency Borrowing or BA Equivalent
Borrowing, as applicable, shall be repaid on the last day of the then current
Interest Period applicable thereto, (ii) if any Borrowing Request requests a
Eurocurrency Revolving Borrowing in Dollars or a BA Rate Borrowing, such
Borrowing shall be made as an ABR Borrowing or Canadian Base Rate Borrowing, as
applicable and (iii) if any Borrowing Request requests a Eurocurrency Revolving
Borrowing denominated in a Foreign Currency, then the LIBO Rate for such
Eurocurrency Revolving Borrowing shall be the Alternative Rate; provided that if
the circumstances giving rise to such notice affect only one Type of Borrowings,
then the other Type of Borrowings shall be permitted.
Section 2.15. Increased Costs. (a) If any Change in Law shall:
(i)    impose, modify or deem applicable any reserve, special deposit, liquidity
or similar requirement (including any compulsory loan requirement, insurance
charge or other assessment) against assets of, deposits with or for the account
of, or credit extended by, any Lender (except any such reserve requirement
reflected in the Adjusted LIBO Rate) or any Issuing Bank;

55

--------------------------------------------------------------------------------




(ii)    impose on any Lender or any Issuing Bank or the London interbank market
any other condition, cost or expense (other than Taxes or any condition, cost or
expense reflected in the Adjusted LIBO Rate) affecting this Agreement or Loans
made by such Lender or any Letter of Credit or participation therein; or
(iii)    subject any Recipient to any Taxes (other than (A) Indemnified Taxes,
(B) Taxes described in clauses (b) through (d) of the definition of Excluded
Taxes, (C) Connection Income Taxes, and (D) any Other Taxes that are reimbursed
under Section 2.17(b)) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto;
and the result of any of the foregoing shall be to increase the cost to such
Lender or such other Recipient of making, continuing, converting into or
maintaining any Loan or of maintaining its obligation to make any such Loan or
to increase the cost to such Lender, such Issuing Bank or such other Recipient
of participating in, issuing or maintaining any Letter of Credit or to reduce
the amount of any sum received or receivable by such Lender, such Issuing Bank
or such other Recipient hereunder, whether of principal, interest or otherwise,
then upon request of such Lender, such Issuing Bank or such other Recipient, the
applicable Borrower will pay to such Lender, such Issuing Bank or such other
Recipient, as the case may be, such additional amount or amounts as will
compensate such Lender, such Issuing Bank or such other Recipient, as the case
may be, for such additional costs incurred or reduction suffered.
(b)    If any Lender or any Issuing Bank determines that any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or such Issuing Bank’s capital or
on the capital of such Lender’s or such Issuing Bank’s holding company, if any,
as a consequence of this Agreement or the Loans made by, or participations in
Letters of Credit or Swingline Loans held by, such Lender, or the Letters of
Credit issued by such Issuing Bank, to a level below that which such Lender or
such Issuing Bank or such Lender’s or such Issuing Bank’s holding company could
have achieved but for such Change in Law (taking into consideration such
Lender’s or such Issuing Bank’s policies and the policies of such Lender’s or
such Issuing Bank’s holding company with respect to capital adequacy and
liquidity), then from time to time the applicable Borrower will pay to such
Lender or such Issuing Bank, as the case may be, such additional amount or
amounts as will compensate such Lender or such Issuing Bank or such Lender’s or
such Issuing Bank’s holding company for any such reduction suffered.
(c)    A certificate of a Lender or an Issuing Bank setting forth in reasonable
detail the calculation of the amount or amounts necessary to compensate such
Lender or such Issuing Bank or its holding company, as the case may be, as
specified in paragraph (a) or (b) of this Section shall be delivered to the
Company and shall be conclusive absent manifest error; provided that no Lender
or Issuing Bank shall be required to include in any such certificate any
proprietary information (including, without limitation, any pricing information)
or any other information that may not be disclosed pursuant to applicable
confidentiality requirements or applicable law. The Company shall pay, or cause
the other Borrowers to pay, such Lender or such Issuing Bank, as the case may
be, the amount shown as due on any such certificate within ten (10) days after
receipt thereof.
(d)    Failure or delay on the part of any Lender or any Issuing Bank to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or such Issuing Bank’s right to demand such compensation; provided that
the Company shall not be required to compensate a Lender or an Issuing Bank
pursuant to this Section for any increased costs or reductions incurred more
than 180 days prior to the date that such Lender or such Issuing Bank, as the
case

56

--------------------------------------------------------------------------------




may be, notifies the Company of the Change in Law giving rise to such increased
costs or reductions and of such Lender’s or such Issuing Bank’s intention to
claim compensation therefor; provided further that, if the Change in Law giving
rise to such increased costs or reductions is retroactive, then the 180-day
period referred to above shall be extended to include the period of retroactive
effect thereof.
Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of an Interest Period applicable thereto (including as a result of an Event
of Default or as a result of any prepayment pursuant to Section 2.11), (b) the
conversion of any Eurocurrency Loan or BA Equivalent Loan other than on the last
day of the Interest Period applicable thereto, (c) the failure to borrow,
convert, continue or prepay any Eurocurrency Loan or BA Equivalent Loan on the
date specified in any notice delivered pursuant hereto (regardless of whether
such notice may be revoked under Section 2.11(a) and is revoked in accordance
therewith) or (d) the assignment of any Eurocurrency Loan other than on the last
day of the Interest Period applicable thereto as a result of a request by the
Company pursuant to Section 2.19, then, in any such event, the Borrowers shall
compensate each Lender for the loss, cost and expense attributable to such event
(excluding any loss of margin or anticipated profit). Such loss, cost or expense
to any Lender shall be deemed to include an amount determined by such Lender to
be the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the Adjusted
LIBO Rate or BA Rate, as applicable, that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over (ii) the amount of interest which would accrue on such
principal amount for such period at the interest rate which such Lender would
bid were it to bid, at the commencement of such period, for deposits in the
relevant currency of a comparable amount and period from other banks in the
eurocurrency market (or with respect to BA Equivalent Loans, the Canadian bank
market). A certificate of any Lender setting forth in reasonable detail the
calculation of any amount or amounts that such Lender is entitled to receive
pursuant to this Section shall be delivered to the applicable Borrower and shall
be conclusive absent manifest error. The applicable Borrower shall pay such
Lender the amount shown as due on any such certificate within ten (10) Business
Days after receipt thereof.
Section 2.17. Taxes. (a) Payments Free of Taxes. Any and all payments by or on
account of any obligation of any Loan Party under any Loan Document shall be
made without deduction or withholding for any Taxes, except as required by
applicable law. If any applicable law (as determined in the good faith
discretion of an applicable withholding agent) requires the deduction or
withholding of any Tax from any such payment by a withholding agent, then the
applicable withholding agent shall be entitled to make such deduction or
withholding and shall timely pay the full amount deducted or withheld to the
relevant Governmental Authority in accordance with applicable law and, if such
Tax is an Indemnified Tax, then the sum payable by the applicable Loan Party
shall be increased as necessary so that after such deduction or withholding has
been made (including such deductions and withholdings applicable to additional
sums payable under this Section 2.17) the applicable Recipient receives an
amount equal to the sum it would have received had no such deduction or
withholding been made.
(b)    Payment of Other Taxes by the Borrowers. The relevant Borrower shall
timely pay to the relevant Governmental Authority in accordance with applicable
law, or at the option of the Administrative Agent timely reimburse it for the
payment of, Other Taxes.
(c)    Evidence of Payments. As soon as practicable after any payment of Taxes
by any Loan Party to a Governmental Authority pursuant to this Section 2.17,
such Loan Party shall deliver

57

--------------------------------------------------------------------------------




to the Administrative Agent the original or a certified copy of a receipt issued
by such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(d)    Indemnification by the Loan Parties. To the extent not paid pursuant to
Section 2.17(a) or Section 2.17(b), the Loan Parties shall indemnify each
Recipient, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes (including Indemnified Taxes imposed or asserted on or
attributable to amounts payable under this Section) payable or paid by such
Recipient or required to be withheld or deducted from a payment to such
Recipient and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. A certificate as to the amount
of such payment or liability delivered to the relevant Borrower by a Lender
(with a copy to the Administrative Agent), or by the Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.
(e)    Indemnification by the Lenders. Each Lender shall severally indemnify the
Administrative Agent, within 10 days after demand therefor, for (i) any
Indemnified Taxes attributable to such Lender (but only to the extent that any
Loan Party has not already indemnified the Administrative Agent for such
Indemnified Taxes and without limiting the obligation of the Loan Parties to do
so), (ii) any Taxes attributable to such Lender’s failure to comply with the
provisions of Section 9.04(c) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (e).
(f)    Status of Lenders. (i) Any Lender that is entitled to an exemption from
or reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to the Borrowers and the Administrative Agent, at the
time or times reasonably requested by the Borrowers or the Administrative Agent,
such properly completed and executed documentation reasonably requested by the
Borrowers or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if requested by the Borrowers or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrowers or the Administrative Agent as will enable the Borrowers or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(f)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii)    Without limiting the generality of the foregoing, in the event that any
Borrower is a U.S. Person:

58

--------------------------------------------------------------------------------




(A)    any Lender that is a U.S. Person shall deliver to such Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of such Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax;
(B)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), whichever of the following is applicable;
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “interest” article of such tax
treaty and (y) with respect to any other applicable payments under any Loan
Document, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty;


(2) in the case of a Foreign Lender claiming that its extension of credit will
generate U.S. effectively connected income, executed originals of IRS Form
W-8ECI;


(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit H-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of such Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable; or


(4) to the extent a Foreign Lender is not the beneficial owner, executed
originals of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN or
IRS Form W-8BEN-E, as applicable, a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-2 or Exhibit H-3, IRS Form W-9, and/or
other certification documents from each beneficial owner, as applicable;
provided that if the Foreign Lender is a partnership and one or more direct or
indirect partners of such Foreign Lender are claiming the portfolio interest
exemption, such Foreign Lender may provide a U.S. Tax Compliance Certificate
substantially in the form of Exhibit H-4 on behalf of each such direct and
indirect partner;
(C)    any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to such Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of such Borrower or the Administrative
Agent), executed originals of any other form

59

--------------------------------------------------------------------------------




prescribed by applicable law as a basis for claiming exemption from or a
reduction in U.S. federal withholding Tax, duly completed, together with such
supplementary documentation as may be prescribed by applicable law to permit
such Borrower or the Administrative Agent to determine the withholding or
deduction required to be made; and
(D)    if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to such Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by such
Borrower or the Administrative Agent such documentation prescribed by applicable
law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.
Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Company and the Administrative
Agent in writing of its legal inability to do so.
(iii)     Without limiting the generality of the foregoing, in the event that
any Borrower is a UK Loan Party, each Recipient which is a party to this
Agreement at the date of this Agreement or which becomes a party to this
Agreement after the date of this Agreement shall notify the Administrative Agent
on becoming party to this Agreement which of the following categories it falls
within:
a.     not a Qualifying Recipient;
b.    a Qualifying Recipient (other than a Treaty Recipient); or
c.    a Treaty Recipient.
If a Recipient fails to indicate its status in accordance with this Section
2.17(f)(iii) then such Recipient shall be treated for the purposes of this
Agreement and by each UK Loan Party as if it is not a Qualifying Recipient until
such time as it notifies the Administrative Agent which category applies (and
the Administrative Agent, upon receipt of such notification, shall inform each
UK Loan Party). Any Treaty Recipient and each UK Loan Party which makes a
payment to which that Treaty Recipient is entitled shall cooperate in completing
any procedural formalities necessary for that UK Loan Party to obtain
authorization from HM Revenue & Customs to make that payment without withholding
or deduction of Tax (including the Treaty Recipient providing its scheme
reference number under HM Revenue & Custom’s Double Tax Treaty Passport scheme
(if applicable) and its jurisdiction of tax residence). Each Recipient and UK
Loan Party shall, upon becoming aware that a UK Loan Party must make a
withholding of UK Tax from a payment to a Recipient, promptly notify the
Administrative Agent, and if the Administrative Agent receives such notification
from a Recipient, it shall notify the relevant UK Loan Party.

60

--------------------------------------------------------------------------------




(g)    Treatment of Certain Refunds. If any party determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.17 (including by
the payment of additional amounts pursuant to this Section 2.17), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.17 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this paragraph (g) (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) in the event that such indemnified party is required to repay such
refund to such Governmental Authority. Notwithstanding anything to the contrary
in this paragraph (g), in no event will the indemnified party be required to pay
any amount to an indemnifying party pursuant to this paragraph (g) the payment
of which would place the indemnified party in a less favorable net after-Tax
position than the indemnified party would have been in if the Tax subject to
indemnification and giving rise to such refund had not been deducted, withheld
or otherwise imposed and the indemnification payments or additional amounts with
respect to such Tax had never been paid. This paragraph shall not be construed
to require any indemnified party to make available its Tax returns (or any other
information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(h)    Survival. Each party’s obligations under this Section 2.17 shall survive
the resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
(i)    Defined Terms. For purposes of this Section 2.17, the term “Lender”
includes each Issuing Bank and the term “applicable law” includes FATCA.
(j)    Swiss Qualifying Bank. Each Lender confirms that it is a Swiss Qualifying
Bank or, if not, a single person only for the purpose of the Swiss Non-Bank
Rules and any other Person that shall become a Lender or a Participant pursuant
to Section 9.04 of this Agreement shall be deemed to have confirmed that it is a
Swiss Qualifying Bank or, if not, a single person only for the purpose of the
Swiss Non-Bank Rules.
(k)    Certain FATCA Matters. Solely for purposes of determining withholding
Taxes imposed under FATCA, from and after the Effective Date, the Borrowers and
the Administrative Agent shall treat (and the Lenders hereby authorize the
Administrative Agent to treat) this Agreement and the Loans as not qualifying as
“grandfathered obligations” within the meaning of Treasury Regulation Section
1.1471-2(b)(2)(i).
Section 2.18. Payments Generally; Pro Rata Treatment; Sharing of Set‑offs.
(a)    Each Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, fees or reimbursement of LC Disbursements, or
of amounts payable under Sections 2.13(f), 2.15, 2.16 or 2.17, or otherwise)
prior to (i) in the case of payments denominated in Dollars, 12:00 noon, New
York City time and (ii) in the case of payments denominated in a Foreign
Currency, 12:00 noon, Local Time, in the city of the Administrative Agent’s
Applicable Payment Office for such currency, in each case on the date when due,
in immediately available funds, without set-off or counterclaim. Any amounts
received after such time on any date

61

--------------------------------------------------------------------------------




may, in the discretion of the Administrative Agent, be deemed to have been
received on the next succeeding Business Day for purposes of calculating
interest thereon. All such payments shall be made (i) in the same currency in
which the applicable Credit Event was made (or where such currency has been
converted to another currency as required hereby, in such other currency) and
(ii) to the Administrative Agent at its offices at 10 South Dearborn Street,
Chicago, Illinois 60603 or, in the case of a Credit Event denominated in a
Foreign Currency, the Administrative Agent’s Applicable Payment Office for such
currency, except payments to be made directly to an Issuing Bank or the
Swingline Lender as expressly provided herein and except that payments pursuant
to Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 shall be made directly to the
Persons entitled thereto. The Administrative Agent shall distribute any such
payments denominated in the same currency received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. If
any payment hereunder shall be due on a day that is not a Business Day, the date
for payment shall be extended to the next succeeding Business Day, and, in the
case of any payment accruing interest, interest thereon shall be payable for the
period of such extension. Notwithstanding the foregoing provisions of this
Section, if, after the making of any Credit Event in any Foreign Currency,
currency control or exchange regulations are imposed in the country which issues
such currency with the result that the type of currency in which the Credit
Event was made (the “Original Currency”) no longer exists or any Borrower is not
able to make payment to the Administrative Agent for the account of the Lenders
in such Original Currency, or the terms of this Agreement allow or require the
conversion of such Credit Event into Dollars, then all payments to be made by
such Borrower hereunder in such currency shall, to the fullest extent permitted
by law, instead be made when due in Dollars in an amount equal to the Dollar
Amount (as of the date of repayment) of such payment due, it being the intention
of the parties hereto that the Borrowers take all risks of the imposition of any
such currency control or exchange regulations or conversion, and each Borrower
agrees to indemnify and hold harmless the Swingline Lender, the Issuing Banks,
the Administrative Agent and the Lenders from and against any loss resulting
from any Credit Event made to or for the benefit of such Borrower denominated in
a Foreign Currency that is not repaid to the Swingline Lender, the Issuing
Banks, the Administrative Agent or the Lenders, as the case may be, in the
Original Currency.
(b)    If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, unreimbursed LC
Disbursements, interest and fees then due hereunder, such funds shall be applied
(i) first, towards payment of interest and fees then due hereunder, ratably
among the parties entitled thereto in accordance with the amounts of interest
and fees then due to such parties, and (ii) second, towards payment of principal
and unreimbursed LC Disbursements then due hereunder, ratably among the parties
entitled thereto in accordance with the amounts of principal and unreimbursed LC
Disbursements then due to such parties.
(c)    [Intentionally omitted].
(d)    If any Lender shall, by exercising any right of set-off or counterclaim
or otherwise, obtain payment in respect of any principal of or interest on any
of its Revolving Loans or participations in LC Disbursements or Swingline Loans
resulting in such Lender receiving payment of a greater proportion of the
aggregate amount of its Revolving Loans and participations in LC Disbursements
and Swingline Loans and accrued interest thereon than its ratable share thereof,
then the Lender receiving such greater proportion shall purchase (for cash at
face value) participations in the Revolving Loans and participations in LC
Disbursements and Swingline Loans of other Lenders to the extent necessary so
that the benefit of all such payments shall be shared by the Lenders ratably in
accordance with the aggregate amount of principal of and accrued interest on
their respective Revolving Loans and participations in LC Disbursements and
Swingline Loans; provided that (i) if

62

--------------------------------------------------------------------------------




any such participations are purchased and all or any portion of the payment
giving rise thereto is recovered, such participations shall be rescinded and the
purchase price restored to the extent of such recovery, without interest, and
(ii) the provisions of this paragraph shall not be construed to apply to any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans or
participations in LC Disbursements and Swingline Loans to any assignee or
participant, other than to the Company or any Subsidiary or Affiliate thereof
(as to which the provisions of this paragraph shall apply). Each Borrower
consents to the foregoing and agrees, to the extent it may effectively do so
under applicable law, that any Lender acquiring a participation pursuant to the
foregoing arrangements may exercise against such Borrower rights of set-off and
counterclaim with respect to such participation as fully as if such Lender were
a direct creditor of such Borrower in the amount of such participation.
(e)    Unless the Administrative Agent shall have received notice from the
relevant Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders or the Issuing Banks
hereunder that such Borrower will not make such payment, the Administrative
Agent may assume that such Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders or the Issuing Banks, as the case may be, the amount due. In such event,
if such Borrower has not in fact made such payment, then each of the Lenders or
the Issuing Banks, as the case may be, severally agrees to repay to the
Administrative Agent forthwith on demand the amount so distributed to such
Lender or such Issuing Bank with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds
Effective Rate and a rate determined by the Administrative Agent in accordance
with banking industry rules on interbank compensation (including without
limitation the Overnight Foreign Currency Rate in the case of Loans denominated
in a Foreign Currency).
(f)    If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), then
the Administrative Agent may, in its discretion (notwithstanding any contrary
provision hereof), (i) apply any amounts thereafter received by the
Administrative Agent for the account of such Lender and for the benefit of the
Administrative Agent, the Swingline Lender or the Issuing Banks to satisfy such
Lender’s obligations to it under any such Section until all such unsatisfied
obligations are fully paid and/or (ii) hold any such amounts in a segregated
account over which the Administrative Agent shall have exclusive control as cash
collateral for, and application to, any future funding obligations of such
Lender under any such Section; in the case of each of clauses (i) and
(ii) above, in any order as determined by the Administrative Agent in its
discretion.
Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Sections 2.13(f) or 2.15, or if any Borrower is
required to pay any Indemnified Taxes or additional amounts to any Lender or any
Governmental Authority for the account of any Lender pursuant to Section 2.17,
then such Lender shall use reasonable efforts to designate a different lending
office for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the reasonable judgment of such Lender, such designation or assignment (i) would
eliminate or reduce amounts payable pursuant to Sections 2.13(f), 2.15 or 2.17,
as the case may be, in the future and (ii) would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Company hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

63

--------------------------------------------------------------------------------




(b)    If (i) any Lender requests compensation under Sections 2.13(f) or 2.15,
(ii) any Borrower is required to pay any Indemnified Taxes or additional amounts
to any Lender or any Governmental Authority for the account of any Lender
pursuant to Section 2.17 or (iii) any Lender becomes a Defaulting Lender, then
the Company may, at its sole expense and effort, upon notice to such Lender and
the Administrative Agent, require such Lender to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in
Section 9.04), all its interests, rights (other than its existing rights to
payments pursuant to Sections 2.13(f), 2.15 or 2.17) and obligations under the
Loan Documents to an assignee that shall assume such obligations (which assignee
may be another Lender, if a Lender accepts such assignment); provided that
(i) the Company shall have received the prior written consent of the
Administrative Agent (and if a Commitment is being assigned, each Issuing Bank
and the Swingline Lender), which consent shall not unreasonably be withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans and participations in LC Disbursements and
Swingline Loans, accrued interest thereon, accrued fees and all other amounts
payable to it hereunder, from the assignee (to the extent of such outstanding
principal and accrued interest and fees) or the Borrowers (in the case of all
other amounts) and (iii) in the case of any such assignment resulting from a
claim for compensation under Sections 2.13(f) or 2.15 or payments required to be
made pursuant to Section 2.17, such assignment will result in a reduction in
such compensation or payments. A Lender shall not be required to make any such
assignment and delegation if, prior thereto, as a result of a waiver by such
Lender or otherwise, the circumstances entitling the Company to require such
assignment and delegation cease to apply.
Section 2.20. Expansion Option. The Company may from time to time elect to
increase the Commitments or enter into one or more tranches of term loans (each
an “Incremental Term Loan”), in each case in minimum increments of $10,000,000
so long as, after giving effect thereto, the aggregate amount of such increases
and all such Incremental Term Loans does not exceed $500,000,000. The Company
may arrange for any such increase or tranche to be provided by one or more
Lenders (each Lender so agreeing to an increase in its Commitment, or to
participate in such Incremental Term Loans, an “Increasing Lender”), or by one
or more new banks, financial institutions or other entities (each such new bank,
financial institution or other entity, an “Augmenting Lender”; provided that no
Ineligible Institution may be an Augmenting Lender), which agree to increase
their existing Commitments, or to participate in such Incremental Term Loans, or
provide new Commitments, as the case may be; provided that (i) each Augmenting
Lender, shall be subject to the approval of the Company and the Administrative
Agent (such consent not to be unreasonably withheld or delayed) and (ii) (x) in
the case of an Increasing Lender, the Company and such Increasing Lender execute
an agreement substantially in the form of Exhibit C hereto, and (y) in the case
of an Augmenting Lender, the Company and such Augmenting Lender execute an
agreement substantially in the form of Exhibit D hereto. No consent of any
Lender (other than the Lenders participating in the increase or any Incremental
Term Loan) shall be required for any increase in Commitments or Incremental Term
Loan pursuant to this Section 2.20. Increases and new Commitments and
Incremental Term Loans created pursuant to this Section 2.20 shall become
effective on the date agreed by the Company, the Administrative Agent and the
relevant Increasing Lenders or Augmenting Lenders, and the Administrative Agent
shall notify each Lender thereof. Notwithstanding the foregoing, no increase in
the Commitments (or in the Commitment of any Lender) or tranche of Incremental
Term Loans shall become effective under this paragraph unless, (i) on the
proposed date of the effectiveness of such increase or Incremental Term Loans,
(A) the conditions set forth in paragraphs (a) and (b) of Section 4.02 shall be
satisfied or waived by the Required Lenders and the Administrative Agent shall
have received a certificate to that effect dated such date and executed by a
Financial Officer of the Company and (B) the Company shall be in compliance (on
a Pro Forma Basis) with the covenant contained in Section 6.08 and (ii) the
Administrative Agent shall have received documents (including legal opinions)
consistent with those delivered on the Effective Date as to the organizational

64

--------------------------------------------------------------------------------




power and authority of the Borrowers to borrow hereunder after giving effect to
such increase. On the effective date of any increase in the Commitments or any
Incremental Term Loans being made, (i) each relevant Increasing Lender and
Augmenting Lender shall make available to the Administrative Agent such amounts
in immediately available funds as the Administrative Agent shall determine, for
the benefit of the other Lenders, as being required in order to cause, after
giving effect to such increase and the use of such amounts to make payments to
such other Lenders, each Lender’s portion of the outstanding Revolving Loans of
all the Lenders to equal its Applicable Percentage of such outstanding Revolving
Loans, and (ii) except in the case of any Incremental Term Loans, the Borrowers
shall be deemed to have repaid and reborrowed all outstanding Revolving Loans as
of the date of any increase in the Commitments (with such reborrowing to consist
of the Types of Revolving Loans, with related Interest Periods if applicable,
specified in a notice delivered by the applicable Borrower, or the Company on
behalf of the applicable Borrower, in accordance with the requirements of
Section 2.03). The deemed payments made pursuant to clause (ii) of the
immediately preceding sentence shall be accompanied by payment of all accrued
interest on the amount prepaid and, in respect of each Eurocurrency Loan, unless
waived by any applicable Lender in its reasonable discretion, shall be subject
to indemnification by the Borrowers pursuant to the provisions of Section 2.16
if the deemed payment occurs other than on the last day of the related Interest
Periods. The Incremental Term Loans (a) shall rank pari passu in right of
payment with the Revolving Loans, (b) shall not mature earlier than the latest
Maturity Date in effect on the date of incurrence of such Incremental Term Loans
(but may have amortization prior to such date) and (c) shall be treated
substantially the same as (and in any event no more favorably than) the
Revolving Loans; provided that (i) the terms and conditions applicable to any
tranche of Incremental Term Loans maturing after the latest Maturity Date in
effect on the date of incurrence of such Incremental Term Loans may provide for
material additional or different financial or other covenants or prepayment
requirements applicable only during periods after the latest Maturity Date in
effect on the date of incurrence of such Incremental Term Loans and (ii) the
Incremental Term Loans may be priced differently than the Revolving Loans.
Incremental Term Loans may be made hereunder pursuant to an amendment or
restatement (an “Incremental Term Loan Amendment”) of this Agreement and, as
appropriate, the other Loan Documents, executed by the Borrowers, each
Increasing Lender participating in such tranche, each Augmenting Lender
participating in such tranche, if any, and the Administrative Agent. The
Incremental Term Loan Amendment may, without the consent of any other Lenders,
effect such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the reasonable opinion of the Administrative Agent,
to effect the provisions of this Section 2.20 (including, without limitation, to
provide that Section 2.27 may apply to such Incremental Term Loans). Nothing
contained in this Section 2.20 shall constitute, or otherwise be deemed to be, a
commitment on the part of any Lender to increase its Commitment hereunder, or
provide Incremental Term Loans, at any time.
Section 2.21. [Intentionally Omitted].
Section 2.22. Judgment Currency. If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due from any Borrower hereunder in
the currency expressed to be payable herein (the “specified currency”) into
another currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase the specified currency with such other currency at the Administrative
Agent’s main New York City office on the Business Day preceding that on which
final, non‑appealable judgment is given. The obligations of each Borrower in
respect of any sum due to any Lender or the Administrative Agent hereunder
shall, notwithstanding any judgment in a currency other than the specified
currency, be discharged only to the extent that on the Business Day following
receipt by such Lender or the Administrative Agent (as the case may be) of any
sum adjudged to be so due in such other currency such Lender or the
Administrative Agent (as the case may be) may in accordance with normal,
reasonable banking procedures purchase the specified currency with such other
currency. If the amount of

65

--------------------------------------------------------------------------------




the specified currency so purchased is less than the sum originally due to such
Lender or the Administrative Agent, as the case may be, in the specified
currency, each Borrower agrees, to the fullest extent that it may effectively do
so, as a separate obligation and notwithstanding any such judgment, to indemnify
such Lender or the Administrative Agent, as the case may be, against such loss,
and if the amount of the specified currency so purchased exceeds (a) the sum
originally due to any Lender or the Administrative Agent, as the case may be, in
the specified currency and (b) any amounts shared with other Lenders as a result
of allocations of such excess as a disproportionate payment to such Lender under
Section 2.18, such Lender or the Administrative Agent, as the case may be,
agrees to remit such excess to such Borrower.
Section 2.23. Designation of Foreign Subsidiary Borrowers. On the Effective
Date, and subject to the satisfaction of the applicable conditions in Article IV
hereto, each Initial Foreign Subsidiary Borrower shall deliver an executed
signature page to this Agreement, whereupon it shall continue as a Foreign
Subsidiary Borrower party to this Agreement until the Company shall have
executed and delivered to the Administrative Agent a Borrowing Subsidiary
Termination with respect to any such Subsidiary, whereupon such Subsidiary shall
cease to be a Foreign Subsidiary Borrower and a party to this Agreement. After
the Effective Date, the Company may at any time and from time to time designate
any Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower by delivery to
the Administrative Agent of a Borrowing Subsidiary Agreement executed by such
Subsidiary and the Company and the satisfaction of the other conditions
precedent set forth in Section 4.03, and upon such delivery and satisfaction
such Subsidiary shall for all purposes of this Agreement be a Foreign Subsidiary
Borrower and a party to this Agreement until the Company shall have executed and
delivered to the Administrative Agent a Borrowing Subsidiary Termination with
respect to such Subsidiary, whereupon such Subsidiary shall cease to be a
Foreign Subsidiary Borrower and a party to this Agreement. Notwithstanding the
preceding sentence, no Borrowing Subsidiary Termination will become effective as
to any Foreign Subsidiary Borrower at a time when any principal of or interest
on any Loan to such Borrower shall be outstanding hereunder, provided that such
Borrowing Subsidiary Termination shall be effective to terminate the right of
such Foreign Subsidiary Borrower to make further Borrowings under this
Agreement. As soon as practicable upon receipt of a Borrowing Subsidiary
Agreement, the Administrative Agent shall furnish a copy thereof to each Lender.
Section 2.24. Defaulting Lenders. Notwithstanding any provision of this
Agreement to the contrary, if any Lender becomes a Defaulting Lender, then the
following provisions shall apply for so long as such Lender is a Defaulting
Lender:
(a)    fees shall cease to accrue on the unfunded portion of the Commitment of
such Defaulting Lender pursuant to Section 2.12(a);
(b)    the Commitment and Revolving Credit Exposure of such Defaulting Lender
shall not be included in determining whether the Required Lenders have taken or
may take any action hereunder (including any consent to any amendment, waiver or
other modification pursuant to Section 9.02); provided, that, except as
otherwise provided in Section 9.02, this clause (b) shall not apply to the vote
of a Defaulting Lender in the case of an amendment, waiver or other modification
requiring the consent of such Lender or each Lender directly affected thereby;
(c)    if any Swingline Exposure or LC Exposure exists at the time such Lender
becomes a Defaulting Lender then:
(i)    all or any part of the Swingline Exposure and LC Exposure of such
Defaulting Lender shall be reallocated among the non-Defaulting Lenders in
accordance with their respective Applicable Percentages but only to the extent
that (x) the sum of all non-Defaulting Lenders’ Revolving Credit Exposures plus
such Defaulting Lender’s

66

--------------------------------------------------------------------------------




Swingline Exposure and LC Exposure does not exceed the total of all
non-Defaulting Lenders’ Commitments and (y) the sum of each non-Defaulting
Lender’s Revolving Credit Exposure plus the amount of such Defaulting Lender’s
Swingline Exposure and LC Exposure reallocated to such non-Defaulting Lender
does not exceed such non-Defaulting Lender’s Commitment;
(ii)    if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrowers shall within three (3) Business Days
following notice by the Administrative Agent (x) first, prepay such Swingline
Exposure and (y) second, cash collateralize for the benefit of the Issuing Banks
only, the Borrowers’ obligations corresponding to such Defaulting Lender’s LC
Exposure (after giving effect to any partial reallocation pursuant to clause (i)
above) in accordance with the procedures set forth in Section 2.06(j) for so
long as such LC Exposure is outstanding;
(iii)    if the Borrowers cash collateralize any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrowers shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;
(iv)    if the LC Exposure of the non-Defaulting Lenders is reallocated pursuant
to clause (i) above, then the fees payable to the Lenders pursuant to
Section 2.12(a) and Section 2.12(b) shall be adjusted in accordance with such
non-Defaulting Lenders’ Applicable Percentages; and
(v)    if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clause (i) or (ii) above, then,
without prejudice to any rights or remedies of the relevant Issuing Bank or any
other Lender hereunder, all letter of credit fees payable under Section 2.12(b)
with respect to such Defaulting Lender’s LC Exposure shall be payable to such
Issuing Bank until and to the extent that such LC Exposure is reallocated and/or
cash collateralized; and
(d)    so long as such Lender is a Defaulting Lender, the Swingline Lender shall
not be required to fund any Swingline Loan and the relevant Issuing Bank shall
not be required to issue, amend or increase any Letter of Credit, unless it is
satisfied that the related exposure and the Defaulting Lender’s then outstanding
LC Exposure will be 100% covered by the Commitments of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrowers in accordance
with Section 2.24(c), and participating interests in any such newly made
Swingline Loan or any newly issued or increased Letter of Credit shall be
allocated among non-Defaulting Lenders in a manner consistent with
Section 2.24(c)(i) (and such Defaulting Lender shall not participate therein).
If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swingline Lender or any Issuing Bank has a good faith belief that any
Lender has defaulted in fulfilling its funding obligations under one or more
other agreements in which such Lender commits to extend credit, the Swingline
Lender shall not be required to fund any Swingline Loan and no Issuing Bank
shall be required to issue, amend or increase any Letter of Credit, unless the
Swingline Lender or such Issuing Bank, as the case may be, shall have entered
into arrangements with the Company or such Lender, reasonably satisfactory to
the Swingline Lender or such Issuing Bank, as the case may be, to defease any
risk to it in respect of such Lender hereunder.

67

--------------------------------------------------------------------------------




In the event that the Administrative Agent, the Company, the Swingline Lender
and each Issuing Bank each agrees that a Defaulting Lender has adequately
remedied all matters that caused such Lender to be a Defaulting Lender, then the
Swingline Exposure and LC Exposure of the Lenders shall be readjusted to reflect
the inclusion of such Lender’s Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swingline
Loans) as the Administrative Agent shall determine may be necessary in order for
such Lender to hold such Loans in accordance with its Applicable Percentage.
Section 2.25. Financial Assistance.
(a)    If and to the extent that a payment in fulfilling a liability of any
Swiss Loan Party under this Agreement other than such Swiss Loan Party’s own
liabilities or liabilities of one of its wholly owned subsidiaries would, at the
time payment is due, under Swiss law and practice (inter alia, prohibiting
capital repayments or restricting profit distributions) not be permitted (such
obligations, “Restricted Obligations”), then such obligations and payment amount
shall from time to time be limited to the amount permitted to be paid; provided
that such limited amount shall at no time be less than such Swiss Loan Party’s
profits and reserves available for distribution as dividends (being the balance
sheet profits and any reserves available for this purpose, in each case in
accordance with Article 798 of the Swiss Federal Code of Obligations) at the
time or times the relevant payment is requested from such Swiss Loan Party, and
further provided that such limitation (as may apply from time to time or not)
shall not (generally or definitively) free such Swiss Loan Party from payment
obligations hereunder in excess thereof, but merely postpone the payment date
therefor until such times as payment is again permitted notwithstanding such
limitation. Any and all indemnities and guarantees contained in the Loan
Documents including, in particular, Section 2.17(d) shall be construed in a
manner consistent with the provisions herein contained.
(b)    In respect of Restricted Obligations, each Swiss Loan Party shall:
(i)    if and to the extent required by applicable law in force at the relevant
time:
(A)     subject to any applicable double taxation treaty, deduct Swiss
anticipatory tax (Verrechnungssteuer) at the rate of 35% (or such other rate as
in force from time to time) from any payment made by it in respect of Restricted
Obligations;
(B)     pay any such deduction to the Swiss Federal Tax Administration; and
(C)     notify (or ensure that the Company notifies) the Administrative Agent
that such a deduction has been made and provide the Administrative Agent with
evidence that such a deduction has been paid to the Swiss Federal Tax
Administration, all in accordance with Section 2.17(a); and
(ii)    to the extent such a deduction is made, not be obliged to either
gross-up in accordance with Section 2.17(a) or indemnify the Secured Parties in
accordance with Section 2.17(d) in relation to any such payment made by it in
respect of Restricted Obligations unless grossing-up is permitted under the laws
of Switzerland then in force.



68

--------------------------------------------------------------------------------




(c)    If and to the extent requested by the Administrative Agent and if and to
the extent this is from time to time required under Swiss law (restricting
profit distributions), in order to allow the Administrative Agent (or the other
Secured Parties) to obtain a maximum benefit from the relevant Swiss Loan
Party’s liabilities under this Agreement, each Swiss Loan Party undertakes to
promptly implement all such measures and/or to promptly obtain the fulfillment
of all prerequisites allowing it to promptly make the requested payment(s)
hereunder from time to time, including the following:
(i)    preparation of an up-to-date audited balance sheet of such Swiss Loan
Party;
(ii)    confirmation of the auditors of such Swiss Loan Party that the relevant
amount represents the maximum freely distributable profits;
(iii)    approval by a quotaholders’ meeting of such Swiss Loan Party of the
resulting profit distribution; and
(iv)    all such other measures legally permitted at such time to allow such
Swiss Loan Party to make the payments agreed hereunder with a minimum of
limitations to the extent such measures have been specifically and reasonably
requested by the Administrative Agent and provided that such measures would not
have materially adverse tax consequences for such Swiss Loan Party or any of its
Affiliates.
Section 2.26. Interest Act (Canada).
(a)    For the purposes of the Interest Act (Canada) and disclosure thereunder,
whenever any interest or any fee to be paid hereunder or in connection herewith
by any Canadian Borrower or any Guarantor incorporated or otherwise organized
under the laws of Canada or any province or territory thereof is to be
calculated on the basis of a 360-day or 365-day year, the yearly rate of
interest to which the rate used in such calculation is equivalent is the rate so
used multiplied by the actual number of days in the calendar year in which the
same is to be ascertained and divided by 360 or 365, as applicable. The rates of
interest under this Agreement are nominal rates, and not effective rates or
yields. The principle of deemed reinvestment of interest does not apply to any
interest calculation under this Agreement.
(b)    If any provision of this Agreement would oblige any Canadian Borrower or
any Guarantor incorporated or otherwise organized under the laws of Canada or
any province or territory thereof to make any payment of interest or other
amount payable to any Lender in an amount or calculated at a rate which would be
prohibited by law or would result in a receipt by such Lender of “interest” at a
“criminal rate” (as such terms are construed under the Criminal Code (Canada)),
then, notwithstanding such provision, such amount or rate shall be deemed to
have been adjusted with retroactive effect to the maximum amount or rate of
interest, as the case may be, as would not be so prohibited by applicable law or
so result in a receipt by such Lender of “interest” at a “criminal rate”, such
adjustment to be effected, to the extent necessary (but only to the extent
necessary), as follows:
(i)    first, by reducing the amount or rate of interest; and
(ii)    thereafter, by reducing any fees, commissions, costs, expenses, premiums
and other amounts required to be paid which would constitute interest for
purposes of section 347 of the Criminal Code (Canada).



69

--------------------------------------------------------------------------------




(c)    If, notwithstanding the provisions of Section 2.26(b) and after giving
effect to all adjustments contemplated thereby, a Lender shall have received an
amount in excess of the maximum permitted by Section 2.26(b), then such excess
shall be applied by such Lender in reduction of the principal balance of Loans
owing to it.
Section 2.27. Extension of Maturity Date.
(a)    Requests for Extension. The Company may, by notice to the Administrative
Agent (who shall promptly notify the applicable Class of Lenders) not earlier
than 60 days and not later than 30 days prior to each anniversary of the
Effective Date (each such date, an “Extension Date”), request that each Lender
extend such Lender’s Maturity Date then in effect (the “Applicable Maturity
Date”), to the date that is one year after the Applicable Maturity Date then in
effect for such Lender (the “Existing Maturity Date”). Such notice may include a
condition that no extension will become effective unless Lenders representing a
minimum aggregate principal amount of Loans of a given Class consent to such
extension. For the avoidance of doubt, the Company may request extensions of any
Class without requesting an extension of any other Class.
(b)    Lender Elections to Extend. Each Lender, acting in its sole and
individual discretion, shall, by notice to the Administrative Agent given not
later than the date that is 15 days after the date on which the Administrative
Agent received the Company’s extension request (the “Lender Notice Date”),
advise the Administrative Agent whether or not such Lender agrees to such
extension (each applicable Lender that determines to so extend its Applicable
Maturity Date, an “Extending Lender”). Each Lender that determines not to so
extend its Applicable Maturity Date (a “Non-Extending Lender”), shall notify the
Administrative Agent of such fact promptly after such determination (but in any
event no later than the Lender Notice Date), and any Lender that does not so
advise the Administrative Agent on or before the Lender Notice Date shall be
deemed to be a Non-Extending Lender. The election of any Lender to agree to such
extension shall not obligate any other Lender to so agree, and it is understood
and agreed that no Lender shall have any obligation whatsoever to agree to any
request made by the Company for extension of the Applicable Maturity Date.
(c)    Notification by Administrative Agent. The Administrative Agent shall
notify the Company of each applicable Lender’s determination under this Section
no later than the date that is 15 days prior to the applicable Extension Date
(or, if such date is not a Business Day, on the next preceding Business Day).
(d)    Additional Commitment Lenders. The Company shall have the right, but
shall not be obligated, on or before the Applicable Maturity Date for any
Non-Extending Lender to replace such Non-Extending Lender with, and add as a
“Lender” under this Agreement in place thereof, one or more banks, financial
institutions or other entities (each, an “Additional Commitment Lender”)
approved by the Administrative Agent (and if a Commitment is being assigned,
each Issuing Bank and the Swingline Lender), in accordance with the procedures
provided in Section 2.19(b), each of which applicable Additional Commitment
Lenders shall have entered into an Assignment and Assumption (in accordance with
and subject to the restrictions contained in Section 9.04, with the Company or
replacement Lender obligated to pay any applicable processing or recordation
fee) with such Non-Extending Lender, pursuant to which such Additional
Commitment Lenders shall, effective on or before the Applicable Maturity Date
for such Non-Extending Lender, assume a Commitment (and, if any such Additional
Commitment Lender is already a Lender, its Commitment shall be in addition to
such Lender’s Commitment hereunder on such date). Prior to any Non-

70

--------------------------------------------------------------------------------




Extending Lender being replaced by one or more Additional Commitment Lenders
pursuant hereto, such Non-Extending Lender may elect, in its sole discretion, by
giving irrevocable notice thereof to the Administrative Agent and the Company
(which notice shall set forth such Lender’s new Applicable Maturity Date), to
become an Extending Lender.
(e)    Conditions to Effectiveness of Extension. Notwithstanding the foregoing,
(x) no more than two (2) extensions of the Maturity Date shall be permitted
hereunder and (y) any extension of the Maturity Date pursuant to this Section
2.27 shall not be effective with respect to any Extending Lender unless:
(i)    no Default or Event of Default shall have occurred and be continuing on
the applicable Extension Date and immediately after giving effect thereto;
(ii)    the representations and warranties of the Borrowers set forth in this
Agreement are true and correct in all material respects (or in all respects if
any such representation or warranty is qualified by “material” or “Material
Adverse Effect”) on and as of the applicable Extension Date and after giving
effect thereto, as though made on and as of such date (or, if any such
representation or warranty is expressly stated to have been made as of a
specific date, as of such specific date); and
(iii)    the Administrative Agent shall have received a certificate from the
Company signed by a Financial Officer of the Company (A) certifying the accuracy
of the foregoing clauses (i) and (ii) and (B) certifying and attaching the
resolutions, if any are otherwise required, adopted by each Borrower approving
or consenting to such extension.
(f)    Maturity Date for Non-Extending Lenders. On each Existing Maturity Date
applicable to such Lender, (i) to the extent of the Commitments and Loans of
each Non-Extending Lender not assigned to the Additional Commitment Lenders, the
Commitment of each Non-Extending Lender shall automatically terminate and (ii)
the Borrowers shall repay such Non-Extending Lender in accordance with Section
2.10 (and shall pay to such Non-Extending Lender all of the other Obligations
owing to it under this Agreement) and after giving effect thereto shall prepay
any Loans outstanding on such date (and pay any additional amounts required
pursuant to Section 2.16) to the extent necessary to keep outstanding Loans
ratable with any revised Applicable Percentages of the respective Lenders
effective as of such date, and the Administrative Agent shall administer any
necessary reallocation of the applicable Credit Exposures (without regard to any
minimum borrowing, pro rata borrowing and/or pro rata payment requirements
contained elsewhere in this Agreement).
(g)    Conflicting Provisions; Amendments. This Section shall supersede any
provisions in Section 2.18 or Section 9.02 to the contrary and the
Administrative Agent may effect such amendments to this Agreement as are
reasonably necessary to provide for any extensions pursuant to this Section 2.27
with the consent of the Company but without the consent of any other Lenders.
ARTICLE III    

Representations and Warranties
Each Loan Party represents and warrants to the Lenders that:

71

--------------------------------------------------------------------------------




Section 3.01. Organization; Powers; Subsidiaries. Each of such Loan Party and
its Material Subsidiaries is duly organized or incorporated, validly existing
and in good standing (to the extent such concept is applicable in the relevant
jurisdiction) under the laws of the jurisdiction of its organization, has all
requisite power and authority to carry on its business as now conducted and,
except where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect, is qualified to
do business in, and is in good standing (to the extent such concept is
applicable) in, every jurisdiction where such qualification is required.
Schedule 3.01 hereto (as supplemented from time to time) identifies each
Subsidiary, noting whether such Subsidiary is a Material Subsidiary, the
jurisdiction of its incorporation or organization, as the case may be, the
percentage of issued and outstanding shares of each class of its capital stock
or other equity interests owned by such Loan Party and the other Subsidiaries
and, if such percentage is not 100% (excluding directors’ qualifying shares as
required by law), a description of each class issued and outstanding.
Section 3.02. Authorization; Enforceability. The Transactions are within each
Loan Party’s organizational powers and have been duly authorized by all
necessary organizational actions and, if required, actions by equity holders.
Each Loan Document has been duly executed and delivered by each Loan Party which
is a party thereto and constitutes a legal, valid and binding obligation of such
Loan Party, enforceable in accordance with its terms, subject to applicable
bankruptcy, insolvency, reorganization, liquidation, reconstruction, moratorium
or other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law and except to the extent that availability of the remedy of specific
performance or injunctive relief is subject to the discretion of the court
before which any proceeding therefor may be brought.
Section 3.03. Governmental Approvals; No Conflicts. The Transactions (a) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (b) will not violate any applicable law or
regulation or the charter, by-laws or other organizational documents of such
Loan Party or any of its Subsidiaries or any order of any Governmental
Authority, (c) will not violate or result in a default under any indenture or
any material agreement or other material instrument binding upon such Loan Party
or any of its Subsidiaries or its assets, or give rise to a right thereunder to
require any payment to be made by such Loan Party or any of its Subsidiaries,
and (d) will not result in the creation or imposition of any Lien on any asset
of such Loan Party or any of its Subsidiaries.
Section 3.04. Financial Condition; No Material Adverse Change. (a) MK Holdings
has heretofore furnished to the Lenders its consolidated balance sheet and
statements of operations and comprehensive income, stockholders equity and cash
flows (i) as of and for the fiscal year ended March 28, 2015, reported on by
PricewaterhouseCoopers LLP, independent public accountants, and (ii) as of and
for the fiscal quarters and the portion of the fiscal year ended June 27, 2015,
certified by its chief financial officer. Such financial statements present
fairly, in all material respects, the financial position and results of
operations and cash flows of the Company and its consolidated Subsidiaries as of
such dates and for such periods in accordance with GAAP, subject to year-end
audit adjustments and the absence of footnotes in the case of the statements
referred to in clause (ii) above.
(b)    Since March 28, 2015, there has been no material adverse change in the
business, operations, property or financial condition of MK Holdings and its
Subsidiaries, taken as a whole.
Section 3.05. Properties. (a) Each Loan Party and its Subsidiaries has good
title to, or valid leasehold interests in, all its real and personal property
material to the operation of its business, except for minor defects in title
that do not interfere with its ability to conduct its business as currently
conducted or to utilize such properties for their intended purposes or such
other defects as, individually or in the aggregate, would not reasonably be
expected to result in a Material Adverse Effect.

72

--------------------------------------------------------------------------------




(b)    Each Loan Party and its Subsidiaries owns, or is licensed to use, all
trademarks, tradenames, copyrights, patents and other intellectual property
material to its business, and the use thereof by such Loan Party and its
Subsidiaries does not infringe upon the rights of any other Person, except for
any such infringements that, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect.
Section 3.06. Litigation. Except as set forth on Schedule 3.06, there are no
actions, suits, proceedings or investigations by or before any arbitrator or
Governmental Authority pending against or, to the knowledge of any Loan Party,
threatened against or affecting MK Holdings or any of its Subsidiaries (i) which
would reasonably be expected, individually or in the aggregate, to result in a
Material Adverse Effect or (ii) that involve this Agreement or the Transactions.
Section 3.07. Investment Company Status. Neither any Loan Party nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.08. Taxes. Each Loan Party and its Subsidiaries has timely filed or
caused to be filed all Tax returns and reports required to have been filed and
has paid or caused to be paid all Taxes required to have been paid by it, except
(a) Taxes that are being contested in good faith by appropriate proceedings and
for which such Loan Party or such Subsidiary, as applicable, has set aside on
its books adequate reserves to the extent required by GAAP or (b) to the extent
that the failure to do so would not reasonably be expected to result in a
Material Adverse Effect.
Section 3.09. ERISA. (i) Except as would not reasonably be expected to result in
a Material Adverse Effect, each Plan is in compliance with the applicable
provisions of ERISA and the provisions of the Code relating to Plans and the
regulations and published interpretations thereunder, and each Foreign Plan is
in compliance with applicable non-United States law and regulations thereunder,
and (ii) no ERISA Event has occurred or is reasonably expected to occur that,
when taken together with all other such ERISA Events for which liability is
reasonably expected to occur, would reasonably be expected to result in a
Material Adverse Effect.
Section 3.10. Disclosure. All of the written reports, financial statements and
certificates furnished by or on behalf of any Loan Party to the Administrative
Agent or any Lender in connection with the negotiation of this Agreement or
hereafter delivered hereunder or reports filed pursuant to the Securities
Exchange Act of 1934, as amended (other than projections, budgets, other
estimates and information of a general economic or industry specific nature) (in
each case, as modified or supplemented by other information so furnished prior
to the date on which this representation and warranty is made or deemed made),
as of the date of such reports, financial statements or certificates, and when
taken as a whole, do not contain any material misstatement of fact or omit to
state any material fact necessary to make the statements therein, in the light
of the circumstances under which they were made, not materially misleading;
provided that, with respect to projected financial information, the Loan Parties
represent only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time prepared.
Section 3.11. Federal Reserve Regulations. No part of the proceeds of any Loan
have been used or will be used, whether directly or indirectly, for any purpose
that entails a violation of any of the Regulations of the Board, including
Regulations T, U and X.
Section 3.12. No Default. No Default or Event of Default has occurred and is
continuing.

73

--------------------------------------------------------------------------------




Section 3.13. Anti-Corruption Laws and Sanctions. MK Holdings has implemented
and maintains in effect policies and procedures designed to ensure compliance by
MK Holdings, its Subsidiaries and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions, and MK
Holdings, its Subsidiaries and their respective officers and employees and to
the knowledge of MK Holdings its directors and agents, are in compliance with
Anti-Corruption Laws and applicable Sanctions in all material respects and, in
the case of MK Holdings and any Foreign Subsidiary Borrower, is not knowingly
engaged in any activity that could reasonably be expected to result in such
Borrower being designated as a Sanctioned Person. None of (a) MK Holdings, any
Subsidiary or to the knowledge of MK Holdings or such Subsidiary any of their
respective directors, officers or employees, or (b) to the knowledge of MK
Holdings, any agent of MK Holdings or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facility established
hereby, is a Sanctioned Person. No Borrowing or Letter of Credit, use of
proceeds or other Transactions will violate any Anti-Corruption Law or
applicable Sanctions.
Section 3.14. Compliance with the Swiss Twenty Non-Bank Rule.
(a)Each Swiss Borrower is compliant with the Swiss Twenty Non-Bank Rule;
provided however that no Swiss Borrower shall be in breach of this Section 3.14
if such number of creditors (which are not Swiss Qualifying Banks) is exceeded
solely by reason of (a) a breach by one or more Lenders of a confirmation
contained in Section 2.17(j), (b) a failure by one or more Lenders to comply
with their obligations and transfer restrictions in Section 9.04, or (c)
transfers to, or other transactions with, Persons not qualifying as Swiss
Qualifying Banks after the occurrence of an Event of Default.
(b)    For the purposes of paragraph (a) above, each Swiss Borrower shall assume
that the aggregate number of Lenders under this Agreement which are not Swiss
Qualifying Banks is 10 (ten).
ARTICLE IV    

Conditions
Section 4.01. Effective Date. The obligations of the Lenders to make Loans and
of the Issuing Banks to issue Letters of Credit hereunder shall not become
effective until the date on which each of the following conditions is satisfied
(or waived in accordance with Section 9.02):
(a)    The Administrative Agent (or its counsel) shall have received (i)
from each party hereto either (A) a counterpart of this Agreement signed on
behalf of such party or (B) written evidence reasonably satisfactory to the
Administrative Agent (which may include telecopy or electronic transmission of a
signed signature page of this Agreement) that such party has signed a
counterpart of this Agreement and (ii) duly executed copies of the other Loan
Documents and such other legal opinions, certificates, documents, instruments
and agreements as the Administrative Agent shall reasonably request in
connection with the Transactions, all in form and substance reasonably
satisfactory to the Administrative Agent and its counsel and as further
described in the list of closing documents attached as Exhibit E.
(b)    The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of (i) Paul, Weiss, Rifkind, Wharton & Garrison LLP, (ii) Harneys, special
British Virgin Islands counsel to the Loan Parties, (iii) Baker & McKenzie LLP,
special United Kingdom, Dutch, Luxembourg and Swiss counsel to

74

--------------------------------------------------------------------------------




the Loan Parties, and (iv) Stewart McKelvey, special Nova Scotia counsel to the
Loan Parties, each in form and substance reasonably satisfactory to the
Administrative Agent and its counsel and covering such matters relating to the
Loan Parties, the Loan Documents or the Transactions as the Administrative Agent
shall reasonably request. The Loan Parties hereby request such counsel to
deliver such opinions.
(c)    The Administrative Agent shall have received such documents and
certificates as the Administrative Agent or its counsel may reasonably request
relating to the organization, existence and good standing of the Loan Parties,
the authorization of the Transactions and any other legal matters relating to
such Loan Parties, the Loan Documents or the Transactions, all in form and
substance reasonably satisfactory to the Administrative Agent and its counsel
and as further described in the list of closing documents attached as Exhibit E.
(d)    The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of MK Holdings, confirming compliance with the conditions set forth in
paragraphs (a) and (b) of Section 4.02.
(e)    The Lenders shall have received (i) the financial statements described in
the first sentence of Section 3.04 and (ii) reasonably satisfactory financial
statement projections through and including MK Holdings’ 2018 fiscal year,
together with such additional information as the Administrative Agent shall
reasonably request (including, without limitation, a detailed description of the
assumptions used in preparing such projections).
(f)    The Administrative Agent shall have received all fees payable on or prior
to the Effective Date and, to the extent invoiced at least one Business Day
prior to the Effective Date, all other amounts due and payable pursuant to the
Loan Documents on or prior to the Effective Date, including, to the extent
invoiced, reimbursement or payment of all reasonable out-of-pocket expenses
required to be reimbursed or paid by the Loan Parties hereunder or under any
Loan Document.
The Administrative Agent shall notify the Company and the Lenders of the
Effective Date, and such notice shall be conclusive and binding.
Section 4.02. Each Credit Event. The obligation of each Lender to make a Loan on
the occasion of any Borrowing, and of each Issuing Bank to issue, amend, renew
or extend any Letter of Credit, is subject to the satisfaction of the following
conditions:
(a)    The representations and warranties of the Borrowers set forth in this
Agreement shall be true and correct in all material respects (or in all respects
if any such representation or warranty is qualified by “material” or “Material
Adverse Effect”), on and as of the date of such Borrowing or the date of
issuance, amendment, renewal or extension of such Letter of Credit, as
applicable; provided that any such representation or warranty that by its
express terms is made as of a specific date shall have been true and correct in
all material respects (or in all respects if such representation or warranty is
qualified by “material” or “Material Adverse Effect”) as of such specific date.
(b)    At the time of and immediately after giving effect to such Borrowing or
the issuance, amendment, renewal or extension of such Letter of Credit, as
applicable, no Default or Event of Default shall have occurred and be
continuing.

75

--------------------------------------------------------------------------------




Each Borrowing and each issuance, amendment, renewal or extension of a Letter of
Credit shall be deemed to constitute a representation and warranty by the
Borrowers on the date thereof as to the matters specified in paragraphs (a) and
(b) of this Section.
Section 4.03. Designation of a Foreign Subsidiary Borrower. The designation of
an Eligible Foreign Subsidiary as a Foreign Subsidiary Borrower pursuant to
Section 2.23 is subject to the condition precedent that the Company or such
proposed Foreign Subsidiary Borrower shall have furnished or caused to be
furnished to the Administrative Agent:
(a)    Copies, certified by the Secretary or Assistant Secretary of such
Subsidiary (or if such Subsidiary has not appointed a Secretary or Assistant
Secretary, any officer, director or manager of such Subsidiary that has the
authority to represent such Subsidiary), of its director or manager resolutions
(and resolutions of other bodies, if any are deemed necessary by counsel for the
Administrative Agent) approving the Borrowing Subsidiary Agreement and any other
Loan Documents to which such Subsidiary is becoming a party and such documents
and certificates as the Administrative Agent or its counsel may reasonably
request relating to the organization, existence and good standing of such
Subsidiary;
(b)    An incumbency certificate, executed by the Secretary or Assistant
Secretary of such Subsidiary (or if such Subsidiary has not appointed a
Secretary or Assistant Secretary, any officer, director or manager of such
Subsidiary that has the authority to represent such Subsidiary), which shall
identify by name and title and bear the signature of the officers or authorized
signatories of such Subsidiary authorized to request Borrowings hereunder and
sign the Borrowing Subsidiary Agreement and the other Loan Documents to which
such Subsidiary is becoming a party, upon which certificate the Administrative
Agent and the Lenders shall be entitled to rely until informed of any change in
writing by the Company or such Subsidiary;
(c)    Opinions of counsel to such Subsidiary, in form and substance reasonably
satisfactory to the Administrative Agent and its counsel, with respect to the
laws of its jurisdiction of organization and such other matters as are
reasonably requested by counsel to the Administrative Agent and addressed to the
Administrative Agent and the Lenders;
(d)    All documentation and other information reasonably requested by the
Lenders and required by Governmental Authorities under applicable “know your
customer” and anti-money laundering rules and regulations and the Patriot Act;
and
(e)    Any promissory notes requested by any Lender, and any other instruments
and documents reasonably requested by the Administrative Agent.
ARTICLE V    

Affirmative Covenants
Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full and all Letters of Credit shall have expired or terminated, in each case
without any pending draw, or cash collateralized in accordance with Section
2.06(j), and all LC Disbursements shall have been reimbursed, each Loan Party
covenants and agrees with the Lenders that:
Section 5.01. Financial Statements and Other Information. MK Holdings will
furnish to the Administrative Agent and each Lender through the Administrative
Agent:

76

--------------------------------------------------------------------------------




(a)    within ninety (90) days after the end of each fiscal year of MK Holdings,
its audited consolidated balance sheet and related statements of operations and
comprehensive income, stockholders’ equity and cash flows as of the end of and
for such year, setting forth in each case in comparative form the figures for
the previous fiscal year, all reported on by an independent public accountants
of recognized national standing (without a “going concern” or like qualification
or exception and without any qualification or exception as to the scope of such
audit) to the effect that such consolidated financial statements present fairly
in all material respects the financial condition and results of operations of MK
Holdings and its consolidated Subsidiaries on a consolidated basis in accordance
with GAAP consistently applied;
(b)    within sixty (60) days after the end of each of the first three fiscal
quarters of each fiscal year of MK Holdings, its consolidated balance sheet and
related statements of operations and comprehensive income, stockholders’ equity
and cash flows as of the end of and for such fiscal quarter (other than with
respect to statements of cash flows) and the then elapsed portion of the fiscal
year, setting forth in each case in comparative form the figures for the
corresponding period or periods of (or, in the case of the balance sheet and
statement of cash flows, as of the end of) the previous fiscal year, all
certified by one of its Financial Officers as presenting fairly in all material
respects the financial condition and results of operations of MK Holdings and
its consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c)    concurrently with any delivery of financial statements under clause (a)
or (b) above, a certificate of a Financial Officer of MK Holdings (i) stating
that he or she has obtained no knowledge that a Default has occurred (except as
set forth in such certificate) and, if a Default has occurred, specifying the
details thereof and any action taken or proposed to be taken with respect
thereto, (ii) identifying all Material Subsidiaries, (iii) setting forth
reasonably detailed calculations demonstrating compliance with Section 6.08 and
(iv) stating whether any change in GAAP or in the application thereof has
occurred since the date of the audited financial statements referred to in
Section 3.04 and, if any such change has occurred, specifying the effect of such
change on the financial statements accompanying such certificate;
(d)    promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by MK Holdings or
any Subsidiary with the SEC, or any Governmental Authority succeeding to any or
all of the functions of said Commission, or with any national securities
exchange, or distributed by MK Holdings to its shareholders generally, as the
case may be; and
(e)    promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of MK Holdings or any
Subsidiary, or compliance with the terms of this Agreement, as the
Administrative Agent may reasonably request.
Documents required to be delivered pursuant to clauses (a) to (d) of this
Section 5.01 may be delivered electronically and, other than in the case of
documents delivered pursuant to clause (c), shall be deemed to have been
delivered on the date on which such documents are filed for public availability
on the SEC’s Electronic Data Gathering and Retrieval System.
Section 5.02. Notices of Material Events. MK Holdings will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a)    the occurrence of any Default;

77

--------------------------------------------------------------------------------




(b)    the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting any Loan Party or
any Subsidiary thereof that would reasonably be expected to result in a Material
Adverse Effect;
(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect; and
(d)    any other development that results in, or would reasonably be expected to
result in, a Material Adverse Effect.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer or other executive officer of MK Holdings setting forth the
details of the event or development requiring such notice and any action taken
or proposed to be taken with respect thereto.
Section 5.03. Existence; Conduct of Business. Each Loan Party will, and will
cause each of its Subsidiaries to, do or cause to be done all things reasonably
necessary to preserve, renew and keep in full force and effect its legal
existence and the rights, qualifications, licenses, permits, privileges,
franchises, governmental authorizations and intellectual property rights
material to the conduct of its business, and maintain all requisite authority to
conduct its business in each jurisdiction in which its business is conducted,
except, in each case (other than in the case of the foregoing requirements
insofar as they relate to the legal existence of the Borrowers and the
Guarantors), to the extent that failure to do so would not reasonably be
expected to result in a Material Adverse Effect; provided that the foregoing
shall not prohibit any merger, amalgamation, consolidation, liquidation or
dissolution permitted under Section 6.03.
Section 5.04. Payment of Obligations. Each Loan Party will, and will cause each
of its Subsidiaries to, pay its obligations, including Tax liabilities, that if
not paid would reasonably be expected to result in a Material Adverse Effect
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) MK Holdings or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest would not reasonably be expected to
result in a Material Adverse Effect.
Section 5.05. Maintenance of Properties; Insurance. Except where the failure to
do so would not reasonably be expected to result in a Material Adverse Effect,
each Loan Party will, and will cause each of its Subsidiaries to, (a) keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted and except for surplus and
obsolete properties, and (b) maintain, with financially sound and reputable
insurance companies, insurance on such of its property and in such amounts and
against such risks as are customarily maintained by companies engaged in the
same or similar businesses operating in the same or similar locations.
Section 5.06. Books and Records; Inspection Rights. Each Loan Party will, and
will cause each of its Subsidiaries to, keep proper books of record and account
in which entries in conformity in all material respects with all applicable
laws, rules and regulations of any Governmental Authority are made of all
dealings and transactions in relation to its business and activities. Each Loan
Party will, and will cause each of its Subsidiaries to, on an annual basis at
the request of the Administrative Agent (or at any time after the occurrence and
during the continuance of an Event of Default), permit any representatives
designated by the Administrative Agent (prior to the occurrence or continuation
of an Event of Default, at the Administrative Agent’s expense, as applicable,
unless otherwise agreed to by the Administrative Agent and the Company, and
following the occurrence or continuation of an Event of Default, at the
Borrowers’ expense), upon reasonable prior notice, to visit and inspect its
properties, to examine and make extracts from its books

78

--------------------------------------------------------------------------------




and records (other than materials protected by the attorney-client privilege and
materials which such Loan Party or such Subsidiary, as applicable, may not
disclose without violation of a confidentiality obligation binding upon it), and
to discuss its affairs, finances and condition with its appropriate officers and
independent accountants, so long as afforded an opportunity to be present, all
during reasonable business hours. It is understood that such visits and
inspections shall be coordinated through the Administrative Agent. If an Event
of Default has occurred and is continuing, representatives of each Lender (at
the Borrowers’ expense) will be permitted to accompany representatives of the
Administrative Agent during each inspection conducted during the existence of
such Event of Default. The Company acknowledges that the Administrative Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain reports pertaining to the Company and its Subsidiaries’ assets
for internal use by the Administrative Agent and the Lenders.
Section 5.07. Compliance with Laws and Material Contractual Obligations. Each
Loan Party will, and will cause each of its Subsidiaries to, (i) comply with all
laws, rules, regulations and orders of any Governmental Authority, applicable to
it or its property (including without limitation Environmental Laws), except
where the failure to do so, individually or in the aggregate, would not
reasonably be expected to result in a Material Adverse Effect and (ii) perform
in all material respects its obligations under material agreements to which it
is a party, in each case except where the failure to do so, individually or in
the aggregate, would not reasonably be expected to result in a Material Adverse
Effect. MK Holdings will maintain in effect and enforce policies and procedures
designed to ensure compliance by MK Holdings, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions.
Section 5.08. Use of Proceeds and Letters of Credit. The proceeds of the Loans
will be used only to finance the working capital needs, capital expenditures,
Permitted Acquisitions, Investments permitted under Section 6.04, Restricted
Payments permitted under Section 6.06 and other general corporate purposes of MK
Holdings and its Subsidiaries. No part of the proceeds of any Loan will be used,
whether directly or indirectly, for the purpose of purchasing or carrying, or to
extend credit to others for the purpose of purchasing or carrying any “margin
stock” as defined in Regulation T, U or X of the Board or for any other purpose
that entails a violation of any such regulations. The Commercial Letters of
Credit shall be used solely to finance purchases of goods by MK Holdings and its
Subsidiaries, in the ordinary course of their business, and the Standby Letters
of Credit shall be used solely for the purposes described in the definition of
such term in Section 1.01. No Borrower will request any Borrowing or Letter of
Credit, and no Borrower shall use, and MK Holdings shall ensure that its
Subsidiaries and its or their respective directors, officers, employees and
agents shall not use or otherwise make available, directly or indirectly, the
proceeds of any Borrowing or Letter of Credit (i) in furtherance of an offer,
payment, promise to pay, or authorization of the payment or giving of money, or
anything else of value, to any Person in violation of any Anti-Corruption Laws,
(ii) for the purpose of funding, financing or facilitating any activities,
business or transaction of or with any Sanctioned Person, or in any Sanctioned
Country, to the extent such activities, business or transaction would be
prohibited by Sanctions or (iii) in any manner that would result in the
violation of any Sanctions applicable to any party hereto.
Section 5.09. Guarantors.
(a)    Except as set forth in Section 5.09(b), (i) if an Eligible Foreign
Subsidiary is designated as a Foreign Subsidiary Borrower pursuant to Section
2.23, contemporaneously with the deliveries required to be furnished to the
Administrative Agent pursuant to Section 4.03, and (ii) if any Person becomes a
Subsidiary of MK Holdings or any Subsidiary qualifies independently as, or is
designated by the Company or the Administrative Agent as, a Guarantor pursuant
to the definition of “Material Subsidiary”, as promptly as possible but in any
event within thirty (30) days (or such

79

--------------------------------------------------------------------------------




later date as may be agreed upon by the Administrative Agent) thereof, (A)
solely in the case of clause (ii) above, the Company shall provide the
Administrative Agent with written notice thereof setting forth information in
reasonable detail as to whether such Subsidiary is a Material Subsidiary and (B)
in each case, the Company shall cause each such Foreign Subsidiary Borrower or
each such Subsidiary which qualifies as a Material Subsidiary to deliver to the
Administrative Agent (1) (x) a joinder to the Guaranty described in clause (a)
of the definition of “Guaranty” (in the form contemplated thereby) pursuant to
which such Foreign Subsidiary Borrower or Subsidiary, as applicable, agrees to
be bound by the terms and provisions thereof or (y) if such Subsidiary is a
Foreign Subsidiary and local counsel advises the Administrative Agent that such
Guaranty is not effective under the laws of such Foreign Subsidiary’s
jurisdiction of organization to provide a guarantee of the Obligations by such
Foreign Subsidiary with substantially the substance and scope as contemplated by
the terms of such Guaranty, a Guaranty described in clause (b) of the definition
of “Guaranty” that is governed by the laws of such Foreign Subsidiary’s
jurisdiction of organization, in form and substance reasonably satisfactory to
the Administrative Agent, and (2) to the extent not appropriately included in
the documentation described in the preceding clause (1) or in documentation
required by Sections 2.23 and 4.03 (in the case of a Material Subsidiary that is
a Foreign Subsidiary Borrower), a joinder to this Agreement pursuant to which
such Subsidiary agrees to be bound by the terms and provisions hereof, in any
such case, to be accompanied by appropriate corporate resolutions, other
corporate documentation and legal opinions as reasonably requested by the
Administrative Agent and in form and substance reasonably satisfactory to the
Administrative Agent and its counsel.
(b)    (i) No Subsidiary that is a CFC or a CFC Holding Company shall be
required to guarantee (or if already a Guarantor, shall be required to continue
to guarantee) (1) any Obligations of any Domestic Subsidiary or (2) any
Obligations of another Loan Party to the extent and in respect of such Loan
Party’s guarantee of the Obligations of any Domestic Subsidiary and (ii) no
Subsidiary shall be required to become (or if already a Guarantor, shall be
required to continue as) a Guarantor to the extent (x) such Subsidiary is
prohibited by applicable law, rule or regulation from guaranteeing the
Obligations or which would require governmental or regulatory consent, approval,
license or authorization to provide such guaranty (unless such consent,
approval, license or authorization has been received), (y) such Subsidiary is a
non-wholly owned Subsidiary and is prohibited by its organizational documents or
applicable equity holder agreement from guaranteeing the Obligations or which
would require the consent or approval of an equity holder (other than MK
Holdings or any of its wholly owned Subsidiaries) to provide such guaranty
(unless such consent or approval has been received) or (z) the Administrative
Agent determines that the cost or other consequence of such Subsidiary providing
such a guarantee is excessive in relation to the value afforded thereby.
Section 5.10. Centre of Main Interests and Establishment. No Loan Party
incorporated in a member state of the European Union shall, without the prior
written consent of the Administrative Agent, take any action that shall cause
its centre of main interests (as that term is used in Article 3(1) of the
Regulation) to be situated outside of its jurisdiction of incorporation.
Section 5.11. Compliance with the Swiss Twenty Non-Bank Rule.
(a)    Each Swiss Borrower shall be in compliance with the Swiss Twenty Non-Bank
Rule; provided, however, that no Swiss Borrower shall be in breach of this
Section 5.11 if such number of creditors (which are not Swiss Qualifying Banks)
is exceeded solely by reason of (a) a breach by one or more Lenders of a
confirmation contained in Section 2.17(j), (b) a failure by one or more Lenders
to comply with their obligations and transfer restrictions in Section 9.04, or
(c)

80

--------------------------------------------------------------------------------




transfers to, or other transactions with, Persons not qualifying as Swiss
Qualifying Banks after the occurrence of an Event of Default.
(b)    For the purposes of paragraph (a) above, each Swiss Borrower shall assume
that the aggregate number of Lenders under this Agreement which are not Swiss
Qualifying Banks is 10 (ten).
ARTICLE VI    
Negative Covenants
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full and
all Letters of Credit have expired or terminated, in each case, without any
pending draw, or cash collateralized in accordance with Section 2.06(j), and all
LC Disbursements shall have been reimbursed, each Loan Party covenants and
agrees with the Lenders that:
Section 6.01. Indebtedness. The Loan Parties will not, and will not permit any
Subsidiary to, create, incur, assume or permit to exist any Indebtedness,
except:
(a)    the Obligations;
(b)    Indebtedness existing on the Effective Date and set forth in Schedule
6.01 and extensions, refinancings, renewals and replacements of any such
Indebtedness that does not increase the outstanding principal amount thereof
(plus unpaid accrued interest and premium (including tender premiums) thereon
and underwriting discounts, defeasance costs, fees, commissions and expenses) or
shorten the final maturity or weighted average life to maturity thereof (it
being understood that if the existing Indebtedness did not constitute Priority
Indebtedness, then the extended, refinanced, renewed or replacement Indebtedness
shall only constitute Priority Indebtedness if separately permitted to be
incurred under clause (g) below);
(c)    Indebtedness of MK Holdings to any Subsidiary and of any Subsidiary to MK
Holdings or any other Subsidiary;
(d)    Guarantees by (i) MK Holdings of Indebtedness of any Subsidiary, (ii) any
Subsidiary of Indebtedness of MK Holdings or any other Subsidiary and (iii) MK
Holdings or any Subsidiary of Indebtedness of any joint venture; provided that
the aggregate amount of such Guarantees incurred pursuant to this clause (iii)
shall not exceed $100,000,000 in the aggregate at any time outstanding;
(e)    Indebtedness of MK Holdings or any Subsidiary incurred to finance or
refinance the acquisition, ownership, development, construction, repair,
replacement, improvement or leasing of any fixed or capital assets, including
Capital Lease Obligations, any Indebtedness assumed in connection with the
acquisition of any such assets or secured by a Lien on any such assets prior to
the acquisition thereof, and extensions, renewals and replacements of any such
Indebtedness that do not increase the outstanding principal amount thereof;
provided that such Indebtedness is incurred prior to or within 180 days after
such ownership, development, leasing or acquisition or the completion of such
construction, repair, replacement or improvement;
(f)    Indebtedness acquired or assumed in Permitted Acquisitions and
extensions, refinancings, renewals and replacements of any such Indebtedness
that do not increase the outstanding principal amount thereof (plus unpaid
accrued interest and premium (including tender

81

--------------------------------------------------------------------------------




premiums) thereon and underwriting discounts, defeasance costs, fees,
commissions and expenses) or shorten the final maturity or weighted average life
to maturity thereof (it being understood that if the existing Indebtedness did
not constitute Priority Indebtedness, then the extended, renewed or replacement
Indebtedness shall only constitute Priority Indebtedness if separately permitted
under clause (g) below);
(g)    Priority Indebtedness (excluding any Indebtedness permitted by Section
6.01(e) or (f)) in an aggregate principal amount that at the time of, and after
giving effect to, the incurrence thereof, together with the aggregate principal
amount of other Priority Indebtedness incurred pursuant to this clause (g) and
then outstanding, does not exceed 10% of MK Holdings’ Consolidated Net Worth
(determined as of the last day of the most recently completed fiscal quarter for
which financial statements are available);
(h)    endorsements for collection, deposit or negotiation and warranties of
products or services, in each case incurred in the ordinary course of business;
(i)    Indebtedness in respect of letters of credit in the ordinary course of
business (other than Letters of Credit);
(j)    Indebtedness under Swap Agreements permitted by Section 6.05;
(k)    [reserved];
(l)    Indebtedness owed to any Person providing workers’ compensation, health,
disability or other employee benefits or property, casualty or liability
insurance, pursuant to reimbursement or indemnification obligations to such
Person, in each case incurred in the ordinary course of business;
(m)    Indebtedness in respect of performance bonds, bid bonds, appeal bonds,
surety bonds, performance and completion guarantees, import and export custom
and duty guaranties and similar obligations, or obligations in respect of
letters of credit, bank acceptances or guarantees or similar instruments related
thereto, in each case provided in the ordinary course of business;
(n)    (i) contingent liabilities in respect of any indemnification, adjustment
of purchase price, earn-out, non-compete, consulting, deferred compensation and
similar obligations of MK Holdings and its Subsidiaries incurred in connection
with Permitted Acquisitions and (ii) Indebtedness incurred by MK Holdings or its
Subsidiaries in a Permitted Acquisition under agreements providing for earn-outs
or the adjustment of the purchase price or similar adjustments;
(o)    Indebtedness owed to any Person providing property, casualty or liability
insurance to MK Holdings or any of its Subsidiaries, so long as such
Indebtedness shall not be in excess of the amount of the unpaid cost of, and
shall be incurred only to defer the cost of, such insurance for the year in
which such Indebtedness is incurred and such Indebtedness shall be outstanding
only during such year;
(p)    Indebtedness arising from the honoring by a bank or other financial
institution of a check, draft or similar instrument drawn against insufficient
funds in the ordinary course of business; provided that (i) such Indebtedness
(other than credit or purchase cards) is extinguished within three

82

--------------------------------------------------------------------------------




Business Days of its incurrence and (ii) such Indebtedness in respect of credit
or purchase cards is extinguished within 90 days from its incurrence;
(q)    Indebtedness representing deferred compensation to employees of MK
Holdings and its Subsidiaries;
(r)    Indebtedness (if any) attributed to the sale of accounts receivable
pursuant to a Permitted Factoring Program;
(s)    Indebtedness incurred in connection with Investments in joint ventures
permitted under Section 6.04 in an aggregate amount not to exceed $100,000,000
at any time outstanding;
(t)    unsecured Indebtedness of any Loan Party if at the time of, and after
giving effect to, the incurrence thereof (i) no Default or Event of Default has
occurred and is continuing or would occur and (ii) on a Pro Forma Basis, the
Leverage Ratio is not greater than 3.50 to 1.00;
(u)    unsecured Subordinated Indebtedness (that has been subordinated to the
Obligations pursuant to terms reasonably satisfactory to the Administrative
Agent) of MK Holdings or any Subsidiary in an aggregate amount not to exceed
$75,000,000 at any time outstanding; and
(v)    additional unsecured Indebtedness of any Loan Party; provided that the
aggregate amount of Indebtedness incurred in reliance on this clause (v) shall
not exceed $25,000,000 at any time outstanding.
For purposes of determining compliance with this Section 6.01, in the event that
an item of Indebtedness meets the criteria of more than one of the categories of
Indebtedness described in clauses (a) through (v) of this Section 6.01, the
Company, in its sole discretion, shall classify or reclassify, or later divide,
classify or reclassify, such item of Indebtedness (or any portion thereof) and
shall only be required to include the amount and type of such Indebtedness in
one or more of the above clauses.
For purposes of this subsection 6.01, any Person becoming a Subsidiary of MK
Holdings after the date of this Agreement shall be deemed to have incurred all
of its then outstanding Indebtedness at the time it becomes a Subsidiary, and
any Indebtedness assumed by MK Holdings or any of its Subsidiaries shall be
deemed to have been incurred on the date of assumption.
Section 6.02. Liens. MK Holdings will not, and will not permit any Subsidiary
to, create, incur, assume or permit to exist any Lien on any property or asset
now owned or hereafter acquired by it, or assign or sell any income or revenues
(including accounts receivable) or rights in respect of any thereof, except:
(a)    Permitted Encumbrances;
(b)    Liens existing on the Effective Date and set forth on Schedule 6.02;
(c)    any Lien on any property or asset of MK Holdings or any Subsidiary
securing Indebtedness permitted by Section 6.01(e) incurred to own, develop,
lease, acquire, construct, repair, replace or improve such property or asset;
(d)    Liens solely constituting the right of any other Person to a share of any
licensing royalties (pursuant to a licensing agreement or other related
agreement entered into by MK Holdings

83

--------------------------------------------------------------------------------




or any of its Subsidiaries with such Person in the ordinary course of MK
Holdings’ or such Subsidiary’s business) otherwise payable to MK Holdings or any
of its Subsidiaries, provided that such right shall have been conveyed to such
Person for consideration received by MK Holdings or such Subsidiary on an
arm’s-length basis;
(e)    Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to operating leases entered into by MK Holdings
or any of its Subsidiaries in the ordinary course of business;
(f)    Liens securing Indebtedness described in clause (a) of the definition of
Priority Indebtedness;
(g)    (i) Liens securing Indebtedness permitted under Section 6.01(c) and (ii)
Liens securing Indebtedness permitted under Section 6.01(f), provided that, for
purposes of this clause (ii), (x) such Lien is not created in contemplation of
or in connection with the applicable Permitted Acquisition, (y) such Lien shall
not apply to any property or assets of the Company or any Subsidiary other than
the Subsidiary, property or assets being acquired pursuant to such Permitted
Acquisition and (z) such Lien shall secure only those obligations which it
secures on the date of such Permitted Acquisition;
(h)    Liens of depositary banks, securities intermediaries and commodity
intermediaries maintaining deposit accounts, securities accounts or commodity
accounts of MK Holdings or any Subsidiary arising as a matter of law or in the
ordinary course of business encumbering such accounts, and deposits, funds or
assets maintained in such accounts (including rights of setoff);
(i)    Liens attaching solely to cash earnest money or similar deposits in
connection with any letter of intent or purchase agreement in connection with a
Permitted Acquisition or other Investment permitted hereunder;
(j)    Liens arising from precautionary Uniform Commercial Code financing
statement filings with respect to consignments, provided that such Liens extend
solely to the assets subject to such consignments;
(k)    Liens securing obligations under Swap Agreements permitted under Section
6.05 (regardless of whether such obligations are subject to hedge accounting);
(l)    Liens, if any, in respect of leases that have been, or should be, in
accordance with GAAP as in effect on the date hereof, classified as Capital
Lease Obligations;
(m)    Liens pursuant to supply or consignment contracts or otherwise for the
receipt of goods or services, encumbering only the goods covered thereby, where
the contracts are not overdue by more than 90 days or are being contested in
good faith by appropriate proceedings and for which reasonable reserves are
being maintained;
(n)    Liens on accounts receivable subject to a Permitted Factoring Program, as
well as supporting obligations and proceeds in respect thereof, and other
ancillary property and rights related to such accounts receivable;

84

--------------------------------------------------------------------------------




(o)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods so long as such Liens attach only to the imported goods; and
(p)    extensions, renewals, refinancings and replacements of the Liens
described above, so long as (i) the Indebtedness or other obligations secured by
any such Lien at the time of any such extension, renewal, refinancing or
replacement is not increased to any amount greater than the sum of (A) the
outstanding principal amount (or accreted value, if applicable) of such
Indebtedness or obligations and (B) an amount necessary to pay any unpaid
accrued interest and premium (including tender premiums) thereon and
underwriting discounts, defeasance costs, fees, commissions and expenses related
to such extension, renewal, refinancing or replacement and (ii) no additional
property (other than accessions, improvements, and replacements in respect of
such property or, if the Lien being extended, renewed, refinanced or replaced
attaches to a class of asset, after-acquired assets of the same class) is
subject to such Lien.
Section 6.03. Fundamental Changes and Asset Sales. (a) MK Holdings will not, and
will not permit any Subsidiary to, merge into or amalgamate or consolidate with
any other Person, or permit any other Person to merge into or amalgamate or
consolidate with it, or liquidate or dissolve, except that, if at the time
thereof and immediately after giving effect thereto no Default shall have
occurred and be continuing:
(i)    any Subsidiary (other than a Borrower) may merge into or consolidate or
amalgamate with MK Holdings in a transaction in which MK Holdings is the
surviving entity (subject to providing such documents with respect to the
surviving entity as may be reasonably required by the Administrative Agent);
(ii)    any Subsidiary may merge into or consolidate or amalgamate with (subject
to providing such documents as may be reasonably required by the Administrative
Agent) the Company in a transaction in which the Company is the surviving entity
(subject to providing such documents with respect to the surviving entity as may
be reasonably required by the Administrative Agent);
(iii)    any Subsidiary (other than the Company) may merge into or consolidate
or amalgamate with any other Subsidiary (other than the Company) in a
transaction in which the surviving entity is a Subsidiary (and if the surviving
entity is a Loan Party, subject to providing such documents with respect to the
surviving entity as may be reasonably required by the Administrative Agent);
provided that (x) in the case of a merger, consolidation or amalgamation of a
Subsidiary that is not a Foreign Subsidiary Borrower into or with a Foreign
Subsidiary Borrower in which the surviving entity is not the Foreign Subsidiary
Borrower, the surviving Subsidiary shall be an Eligible Foreign Subsidiary and
shall execute and deliver to the Administrative Agent a Borrowing Subsidiary
Agreement executed by such Subsidiary and the Company and shall satisfy the
other conditions precedent set forth in Section 4.03), and (y) in the case of a
merger, consolidation or amalgamation of a Subsidiary that is not a Guarantor
into or with a Guarantor, the surviving company shall be a Guarantor; and
(iv)    any Subsidiary (other than a Borrower) may liquidate or dissolve if MK
Holdings determines in good faith that such liquidation or dissolution is in the
best interests of MK Holdings and its Subsidiaries and is not materially
disadvantageous to the Lenders;

85

--------------------------------------------------------------------------------




(v)    MK Holdings or any Subsidiary may effect any Investment permitted by
Section 6.04 by means of a merger, consolidation or amalgamation of or with the
Person that is the subject of such Investment with MK Holdings or any of its
Subsidiaries (provided that, in the case of a merger or amalgamation with any
Loan Party, the Loan Party is the survivor); and
(vi)    any Subsidiary (other than a Borrower) may change its legal form and any
Domestic Subsidiary may be a party to a merger the sole purpose of which is to
reincorporate or reorganize in another jurisdiction in the United States if, in
any such case, MK Holdings reasonably determines in good faith that such action
is in the best interests of MK Holdings and its Subsidiaries and is not
materially disadvantageous to the Lenders (it being understood that a Subsidiary
that is a Loan Party will remain a Loan Party).
(b)    MK Holdings will not, and will not permit any Subsidiary to, Dispose of
(in one or in a series of transactions) all or substantially all of the assets
of MK Holdings and its Subsidiaries taken as a whole.
Section 6.04. Investments, Loans, Advances, Guarantees and Acquisitions. MK
Holdings will not, and will not permit any of its Subsidiaries to, purchase,
hold or acquire (including pursuant to any merger, amalgamation or consolidation
with any Person that was not a wholly owned Subsidiary prior to such merger,
amalgamation or consolidation) any capital stock, evidences of indebtedness or
other securities (including any option, warrant or other right to acquire any of
the foregoing) of, make or permit to exist any loans or advances to, Guarantee
any obligations of, or make or permit to exist any investment or any other
interest in, any other Person, or purchase or otherwise acquire (in one
transaction or a series of transactions) any Person or any assets of any other
Person constituting a business unit (collectively, “Investments”), except:
(a)    Permitted Investments and Investments that were Permitted Investments
when made;
(b)    Investments by MK Holdings or a Subsidiary in the capital stock of its
Subsidiaries;
(c)    loans or advances made by MK Holdings to, and Guarantees by MK Holdings
of obligations of, any Subsidiary, and loans or advances made by any Subsidiary
to, and Guarantees by any Subsidiary of obligations of, MK Holdings or any other
Subsidiary;
(d)    (i) Guarantees constituting Indebtedness permitted pursuant to Section
6.01 and (ii) Guarantees of obligations not constituting Indebtedness made in
the ordinary course of business, provided that the Guarantees permitted under
this clause (ii) could not in the aggregate reasonably be expected to have a
Material Adverse Effect;
(e)    advances or loans made in the ordinary course of business to officers,
directors, employees and agents of MK Holdings or any of its Subsidiaries;
(f)    Investments existing on the Effective Date and described in Schedule 6.04
hereto and any renewals, amendments and replacements thereof that do not
increase the amount thereof (other than in respect of capitalized interest and
reasonable expenses);



86

--------------------------------------------------------------------------------




(g)    Investments (including debt obligations and Equity Interests) received in
connection with the bankruptcy or reorganization of suppliers, customers and
other third parties or in settlement of delinquent obligations of, or other
disputes with, customers, suppliers and other third parties arising in the
ordinary course of business or in connection with the bona fide settlement of
any defaulted Indebtedness or other liability owed to MK Holdings or any
Subsidiary;
(h)    Permitted Acquisitions and Investments of a Person or business acquired
in such Permitted Acquisition so long as such Investment was not made in
contemplation of such Acquisition; provided that if, as a result of a Permitted
Acquisition, (i) a new Subsidiary shall be created and such Subsidiary is a
Material Subsidiary or (ii) any then existing Subsidiary shall become a Material
Subsidiary, in each case such Subsidiary shall thereafter become a Guarantor in
accordance with Section 5.09;
(i)    Swap Agreements permitted by Section 6.05;
(j)    Investments in joint ventures in an amount not to exceed $100,000,000 in
the aggregate;
(k)    indemnities made and security deposits and surety bonds issued in the
ordinary course of business;
(l)    indemnities made in the Loan Documents;
(m)    accounts, chattel paper and notes receivable arising from the sale or
lease of goods or the performance of services in the ordinary course of
business;
(n)    promissory notes and other non-cash consideration that is permitted to be
received in connection with Dispositions permitted by Section 6.03;
(o)    Investments held by a Subsidiary acquired after the Effective Date or of
a Person merged into a Loan Party or any Subsidiary of a Loan Party, in either
case, in a transaction permitted by Section 6.03 after the Effective Date to the
extent such Investments were not made in contemplation of or in connection with
such merger, amalgamation or consolidation and were in existence on the date of
such merger, amalgamation or consolidation;
(p)    loans and advances to any direct or indirect parent of MK Holdings in
lieu of, and not in excess of the amount (after giving effect to any other
loans, advances or Restricted Payments in respect thereof), Restricted Payments
to the extent permitted to be made to such direct or indirect parent in
accordance with Section 6.07(d), (e) or (f);
(q)    Investments for which no consideration is provided by any Loan Party or
any Subsidiary;
(r)    Investments to the extent that payment for such Investments is made
solely in exchange for Equity Interests of MK Holdings; and
(s)    other Investments in any Person or Persons made after the date hereof, in
an aggregate outstanding amount not to exceed $500,000,000.

87

--------------------------------------------------------------------------------




Any Investment in any Person other than a Loan Party that is otherwise permitted
by this Section 6.04 may be made through intermediate Investments in
Subsidiaries that are not Loan Parties and such intermediate Investments shall
be disregarded for purposes of determining the outstanding amount of Investments
pursuant to any clause set forth above.
For purposes of compliance with this Section 6.04, the amount of any Investment
shall be the amount initially invested, without adjustment for subsequent
increases or decreases in the value of such Investment, less any amount paid,
repaid, returned, distributed or otherwise received in cash in respect of such
Investment.
Section 6.05. Swap Agreements. MK Holdings will not, and will not permit any of
its Subsidiaries to, enter into any Swap Agreement, except Swap Agreements that
are not for speculative purposes.
Section 6.06. Transactions with Affiliates. MK Holdings will not, and will not
permit any of its Subsidiaries to, sell, lease or otherwise transfer any
property or assets to, or purchase, lease or otherwise acquire any property or
assets from, or otherwise engage in any other transactions with, any of its
Affiliates, except (a)  at prices and on financial terms and conditions (in the
aggregate, taking into account all of MK Holdings’ and its Subsidiaries’
transactions with, and the benefits to MK Holdings and its Subsidiaries derived
from MK Holdings’ and its Subsidiaries’ Investment in, such Affiliate) not less
favorable to MK Holdings or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among MK Holdings and its Subsidiaries (or any Person that becomes a Subsidiary
as a result of such transaction) not involving any other Affiliate, (c) any
Restricted Payment permitted by Section 6.06; (d) any Investment permitted by
Section 6.04; (e) fees and compensation paid (including through the issuance of
Equity Interests in MK Holdings or any direct or indirect parent thereof) and
benefits provided to, and customary indemnity and reimbursement provided on
behalf of, officers, directors, employees, agents or consultants of MK Holdings
or any of its Subsidiaries; (f) employment and severance arrangements entered
into by MK Holdings or any of its Subsidiaries in the ordinary course of
business and transactions pursuant to any employee or director equity plan,
employee or director stock option plan or any other employee or director benefit
plan; provided that any payments made under such agreements or plans are made in
compliance with this Agreement; and (g) any agreement, instrument or arrangement
as in effect on the Effective Date and set forth on Schedule 6.06, and any
amendment, supplement or other modification thereto, so long as any such
amendment, supplement or modification is not adverse to the Lenders in any
material respect as compared to the terms of the applicable agreement,
instrument or arrangement as in effect on the Effective Date.
Section 6.07. Restricted Payments. MK Holdings will not, and will not permit any
of its Subsidiaries to, declare or make, or agree to pay or make, directly or
indirectly, any Restricted Payment, except (a) MK Holdings may declare and pay
dividends with respect to its Equity Interests payable solely in additional
shares of its common stock, (b) Subsidiaries may declare and pay dividends
ratably with respect to their Equity Interests, (c) MK Holdings may make
Restricted Payments pursuant to and in accordance with stock option plans or
other benefit plans for management or employees of the Company and its
Subsidiaries (including, without limitation, redemptions or repurchases of
Equity Interests (i) deemed to occur upon exercise of options or warrants or
similar rights by the delivery of Equity Interests in satisfaction of the
exercise price such options or warrants or similar rights or (ii) in
consideration of withholding or similar taxes payable by any future, present or
former employee, director, manager or consultant (or any spouses, former
spouses, successors, executors, administrators, heirs, legatees or distributees
of any of the foregoing)), (d) MK Holdings and its Subsidiaries may make any
Restricted Payment so long as prior to making such Restricted Payment and after
giving effect thereto (i) no Default or Event of Default has occurred and is
continuing or would occur and (ii) on a Pro Forma Basis the Leverage Ratio as at
the last

88

--------------------------------------------------------------------------------




day of the most recently ended fiscal quarter of MK Holdings for which financial
statements are available does not exceed 3.50 to 1.00, and (e) MK Holdings and
its Subsidiaries may make other Restricted Payments so long as prior to making
such Restricted Payment and after giving effect thereto no Event of Default has
occurred and is continuing or would occur; provided that the aggregate amount of
all Restricted Payments made pursuant to this clause (e) shall not exceed
$25,000,000 during any fiscal year of MK Holdings.
Section 6.08. Leverage Ratio. The Loan Parties will not permit the Leverage
Ratio, determined as of the end of each fiscal quarter of MK Holdings and its
consolidated Subsidiaries ending on and after September 30, 2015, to be greater
than 3.50 to 1.00.
ARTICLE VII    

Events of Default
If any of the following events (“Events of Default”) shall occur:
(a)    any Borrower shall fail to pay any principal of any Loan or any
reimbursement obligation in respect of any LC Disbursement when and as the same
shall become due and payable, whether at the due date thereof or at a date fixed
for prepayment thereof or otherwise;
(b)    any Loan Party shall fail to pay any interest on any Loan or any fee or
any other amount (other than an amount referred to in clause (a) of this
Article) payable under this Agreement or any other Loan Document, when and as
the same shall become due and payable, and such failure shall continue
unremedied for a period of five (5) Business Days;
(c)    any representation or warranty made or deemed made by or on behalf of any
Loan Party or any Subsidiary in or in connection with this Agreement or any
other Loan Document or any amendment or modification hereof or thereof or waiver
hereunder or thereunder, or in any report, certificate, financial statement or
other document furnished pursuant to or in connection with this Agreement or any
other Loan Document or any amendment or modification thereof or waiver
thereunder, shall prove to have been incorrect when made or deemed made in any
material respect (or in any respect if such representation or warranty is
qualified by “material” or “Material Adverse Effect”);
(d)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in Section 5.02, 5.03 (with respect to MK Holdings’ or
any Borrower’s existence), 5.08 or 5.09 or in Article VI;
(e)    any Loan Party shall fail to observe or perform any covenant, condition
or agreement contained in this Agreement (other than those specified in
clause (a), (b) or (d) of this Article) or any other Loan Document, and such
failure shall continue unremedied for a period of thirty (30) days after notice
thereof from the Administrative Agent to the Company (which notice will be given
at the request of any Lender);
(f)    MK Holdings or any Subsidiary shall fail to make any payment of principal
or interest, regardless of amount, in respect of any Material Indebtedness, when
and as the same shall become due and payable beyond the period of grace, if any,
provided in the instrument or agreement under which such Material Indebtedness
was created (after giving effect to any extensions, waivers, amendments or other
modifications of such instrument or agreement that are in effect), and, prior to
any termination of Commitments or the acceleration of payment of Loans pursuant
to this Article

89

--------------------------------------------------------------------------------




VII, such failure is not cured or waived in writing by the requisite holders of
such Material Indebtedness;
(g)    any event or condition occurs (after giving effect to any applicable
grace periods and after giving effect to any extensions, waivers, amendments or
other modifications of any applicable provision or agreement) that results in
any Material Indebtedness becoming due prior to its scheduled maturity or that
enables or permits the holder or holders of any Material Indebtedness or any
trustee or agent on its or their behalf to cause, with the giving of an
acceleration or similar notice if required, any Material Indebtedness to become
due, or to require the prepayment, repurchase, redemption or defeasance thereof,
prior to its scheduled maturity; provided that this clause (g) shall not apply
to secured Indebtedness that becomes due as a result of the voluntary sale or
transfer (including as a result of a casualty or condemnation event) of the
property or assets securing such Indebtedness to the extent such Indebtedness is
paid when due (after giving effect to any applicable grace period and after
giving effect to any extensions, waivers, amendments or other modifications of
any applicable provision or agreement);
(h)    an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking (i) liquidation, reorganization, arrangement,
administration or other relief in respect of MK Holdings or any Material
Subsidiary (other than those described in the proviso to the definition thereof)
or its debts, or of a substantial part of its assets, under any federal, state
or foreign bankruptcy, insolvency, receivership or similar law now or hereafter
in effect or (ii) the appointment of a receiver, trustee, custodian,
sequestrator, conservator, administrator, monitor, liquidator or similar
official for MK Holdings or any such Material Subsidiary or for a substantial
part of its assets, and, in any such case, such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;
(i)    (1) any Loan Party or any Material Subsidiary (other than those described
in the proviso to the definition thereof) shall (i) voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization,
arrangement, administration or other relief under any federal, state or foreign
bankruptcy, insolvency, receivership or similar law now or hereafter in effect,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or petition described in clause (h) of this
Article, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator, administrator, monitor, liquidator or
similar official for such Loan Party or any such Material Subsidiary or for a
substantial part of its assets, (iv) file an answer admitting the material
allegations of a petition filed against it in any such proceeding, (v) make a
general assignment for the benefit of creditors or (vi) take any action for the
purpose of effecting any of the foregoing;
(j)    any Loan Party or any Material Subsidiary (other than those described in
the proviso to the definition thereof) shall become unable, admit in writing its
inability or fail generally to pay its debts as they become due;
(k)    one or more judgments for the payment of money in an aggregate amount
(not paid or covered by insurance) in excess of $50,000,000 shall be rendered
against MK Holdings, any Subsidiary or any combination thereof and (i) the same
shall remain undischarged for a period of 60 consecutive days from the entry
thereof during which execution shall not be effectively stayed or bonded, or
(ii) any action shall be legally taken by a judgment creditor to attach or levy
upon any assets of MK Holdings or any Subsidiary to enforce any such judgment;

90

--------------------------------------------------------------------------------




(l)    an ERISA Event shall have occurred that, in the reasonable opinion of the
Required Lenders, when taken together with all other ERISA Events that have
occurred, could reasonably be expected to result in a Material Adverse Effect;
(m)    a Change in Control shall occur;
(n)    any material provision of any Loan Document for any reason ceases to be
valid, binding and enforceable in accordance with its terms (or MK Holdings or
any Subsidiary shall challenge the enforceability of any Loan Document or shall
assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms);
(o)    a BVI Insolvency Event shall occur;
(p)    a Swiss Insolvency Event shall occur; or
(q)    a UK Insolvency Event shall occur in respect of any UK Relevant Entity.
then, and in every such event (other than an event with respect to any Borrower
described in clause (h) or (i) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Company, take either or
both of the following actions, at the same or different times: (i) terminate the
Commitments (including the Letter of Credit Commitments), and thereupon the
Commitments shall terminate immediately, (ii) declare the Loans then outstanding
to be due and payable in whole (or in part, in which case any principal not so
declared to be due and payable may thereafter be declared to be due and
payable), and thereupon the principal of the Loans so declared to be due and
payable, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder and under the other Loan
Documents, shall become due and payable immediately, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers and (iii) require cash collateral for the LC Exposure in
accordance with Section 2.06(j) hereof; and in case of any event with respect to
any Borrower described in clause (h) or (i) of this Article, the Commitments
shall automatically terminate and the principal of the Loans then outstanding
and cash collateral for the LC Exposure, together with accrued interest thereon
and all fees and other Obligations accrued hereunder and under the other Loan
Documents, shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrowers. Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent may, and at the request of the Required
Lenders shall, exercise any rights and remedies provided to the Administrative
Agent under the Loan Documents or at law or equity.
ARTICLE VIII    

The Administrative Agent
Each of the Lenders and the Issuing Banks hereby irrevocably appoints the
Administrative Agent as its agent and authorizes the Administrative Agent to
take such actions on its behalf, including execution of the other Loan
Documents, and to exercise such powers as are delegated to the Administrative
Agent by the terms of the Loan Documents, together with such actions and powers
as are reasonably incidental thereto. The provisions of this Article are solely
for the benefit of the Administrative Agent and the Lenders (including the
Swingline Lender and the Issuing Banks), and neither the Borrowers nor any other
Loan Party shall have rights as a third party beneficiary of any of such
provisions. It is understood and agreed that the use of the term “agent” as used
herein or in any other Loan Documents (or any similar term) with reference

91

--------------------------------------------------------------------------------




to the Administrative Agent is not intended to connote any fiduciary or other
implied (or express) obligations arising under agency doctrine of any applicable
law. Instead, such term is used as a matter of market custom, and is intended to
create or reflect only an administrative relationship between independent
contracting parties.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with MK Holdings or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth in the Loan Documents. Without limiting the generality of
the foregoing, (a) the Administrative Agent shall not be subject to any
fiduciary or other implied duties, regardless of whether a Default has occurred
and is continuing, (b) the Administrative Agent shall not have any duty to take
any discretionary action or exercise any discretionary powers, except
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing as directed by
the Required Lenders (or such other number or percentage of the Lenders as shall
be necessary under the circumstances as provided in Section 9.02), and
(c) except as expressly set forth in the Loan Documents, the Administrative
Agent shall not have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to MK Holdings or any of its
Subsidiaries that is communicated to or obtained by the bank serving as
Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence, bad
faith or willful misconduct as determined by a final nonappealable judgment of a
court of competent jurisdiction. The Administrative Agent shall be deemed not to
have knowledge of any Default unless and until written notice thereof is given
to the Administrative Agent by MK Holdings, the Company or a Lender, and the
Administrative Agent shall not be responsible for or have any duty to ascertain
or inquire into (i) any statement, warranty or representation made in or in
connection with any Loan Document, (ii) the contents of any certificate, report
or other document delivered hereunder or in connection with any Loan Document,
(iii) the performance or observance of any of the covenants, agreements or other
terms or conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document or (v) the satisfaction of any condition set
forth in Article IV or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Loan Parties), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any

92

--------------------------------------------------------------------------------




such sub-agent and to the Related Parties of the Administrative Agent and any
such sub-agent, and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders, the Issuing Banks and the Company. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Company, to appoint a successor. If no successor shall have been so appointed by
the Required Lenders and shall have accepted such appointment within thirty
(30) days after the retiring Administrative Agent gives notice of its
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Issuing Banks, appoint a successor Administrative Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance of its appointment as Administrative Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Administrative
Agent, and the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder. The fees payable by any Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between such Borrower and such successor. After the
Administrative Agent’s resignation hereunder, the provisions of this Article and
Section 9.03 shall continue in effect for the benefit of such retiring
Administrative Agent, its sub-agents and their respective Related Parties in
respect of any actions taken or omitted to be taken by any of them while it was
acting as Administrative Agent.
Each Lender acknowledges and agrees that the extensions of credit made hereunder
are commercial loans and letters of credit and not investments in a business
enterprise or securities. Each Lender further represents that it is engaged in
making, requiring or holding commercial loans in the ordinary course of its
business and that it has, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement as a Lender, and to make, acquire or hold
Loans hereunder. Each Lender shall, independently and without reliance upon the
Administrative Agent or any other Lender and based on such documents and
information (which may contain material, nonpublic information within the
meaning of the United States securities laws concerning MK Holdings and its
Affiliates) as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder and in deciding whether to or to the extent to which it
will continue as a Lender or assign or otherwise transfer its rights, interests
and obligations hereunder.
None of the Lenders, if any, identified in this Agreement as a Co-Syndication
Agent, Co-Documentation Agent or Senior Managing Agent shall have any right,
power, obligation, liability, responsibility or duty under this Agreement other
than those applicable to all Lenders as such. Without limiting the foregoing,
none of such Lenders shall have or be deemed to have a fiduciary relationship
with any Lender. Each Lender hereby makes the same acknowledgments with respect
to the relevant Lenders in their respective capacities as Co-Syndication Agents,
Co-Documentation Agents or Senior Managing Agents, as applicable, as it makes
with respect to the Administrative Agent in the preceding paragraph.
The Lenders are not partners or co-venturers, and no Lender shall be liable for
the acts or omissions of, or (except as otherwise set forth herein in case of
the Administrative Agent) authorized to act for, any other Lender. The
Administrative Agent shall have the exclusive right on behalf of the Lenders to
enforce the payment of the principal of and interest on any Loan after the date
such principal or interest has become due and payable pursuant to the terms of
this Agreement.

93

--------------------------------------------------------------------------------




ARTICLE IX    

Miscellaneous
Section 9.01. Notices. i) Except in the case of notices and other communications
expressly permitted to be given by telephone (and subject to paragraph (b)
below), all notices and other communications provided for herein shall be in
writing and shall be delivered by hand or overnight courier service, mailed by
certified or registered mail or sent by facsimile or telecopy, as follows:
(i)    if to MK Holdings or any Borrower (other than MKE or MK Switzerland), to
it at (A) c/o Michael Kors (USA), Inc., 11 West 42nd Street, New York, New York
10036, Attention of Lee Sporn, Senior Vice President, General Counsel and
Secretary (Telecopy No. 646-354-4834) and (B) One Meadowlands Plaza, 12th Floor,
East Rutherford, NJ 07073, Attention of Joseph B. Parsons, Chief Financial
Officer (Telecopy No. 646-354-4969);
(ii)    if to the Administrative Agent, (A) in the case of Borrowings by the
Company denominated in U.S. Dollars, to JPMorgan Chase Bank, N.A., Loan and
Agency Services, 10 South Dearborn, Mail Code IL1-0010, L2 Floor, Chicago,
Illinois 60603, Attention of Patricia Barcelona (Telecopy No. (844) 490-5663;
Email: cls.cad.chicago@jpmorgan.com), (B) in the case of Borrowings denominated
in Canadian Dollars, to JPMorgan Chase Bank, N.A., Toronto Branch, 200 Bay
Street, Royal Bank Plaza, South Tower, Suite 1800, Toronto, Ontario, M5J 2J2,
Canada, Attention of Domestic Lending Office (Telecopy No. (844) 235-1788;
Email: cls.cad.chicago@jpmorgan.com) and (C) in the case of Borrowings by MK
Holdings or any Foreign Subsidiary Borrower or Borrowings denominated in
Alternative Currencies (other than Borrowings denominated in Canadian Dollars),
to J.P. Morgan Europe Limited, 25 Bank Street, Canary Wharf, London E14 5JP,
Attention of The Manager, Loan & Agency Services (Telecopy No. 44 207 777 2360;
Email: loan_and_agency_london@jpmorgan.com), and in each case with a copy to
JPMorgan Chase Bank, N.A., 270 Park Avenue, 43rd Floor, New York, New York
10017, Attention of James A. Knight (Telecopy No. (917) 464-7000);
(iii)    if to JPMorgan Chase Bank, N.A. in its capacity as an Issuing Bank, to
it at JPMorgan Chase Bank, N.A., 131 South Dearborn, IL1-0236, Chicago, IL
60603, Attention of Katherine Moses (Telecopy No. (312) 233-2266));
(iv)    if to the Swingline Lender, to it at to JPMorgan Chase Bank, N.A., 10
South Dearborn, Chicago, Illinois 60603, Attention of Nikki Gilmore (Telecopy
No. (312) 385-7101), with a copy to J.P. Morgan Europe Limited, 25 Bank Street,
Canary Wharf, London E14 5JP, Attention of The Manager, Loan & Agency Services
(Telecopy No. 44 207 777 2360; Email: loan_and_agency_london@jpmorgan.com); and
(v)    if to any other Lender or Issuing Bank, to it at its address (or telecopy
number) set forth in its Administrative Questionnaire.
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by facsimile shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given

94

--------------------------------------------------------------------------------




at the opening of business on the next business day for the recipient). Notices
delivered through Electronic Systems, to the extent provided in paragraph (b)
below, shall be effective as provided in said paragraph (b).
(b)    Notices and other communications to the Lenders and the Issuing Banks
hereunder may be delivered or furnished by using Electronic Systems pursuant to
procedures approved by the Administrative Agent; provided that the foregoing
shall not apply to notices pursuant to Article II unless otherwise agreed by the
Administrative Agent and the applicable Lender. The Administrative Agent or the
Loan Parties may, in their discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), and (ii) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (i), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (i)
and (ii) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.
(c)    Any party hereto may change its address or telecopy number for notices
and other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.
(d)    Electronic Systems.
(i)    The Company agrees that the Administrative Agent may, but shall not be
obligated to, make Communications (as defined below) available to the Issuing
Banks and the other Lenders by posting the Communications on Debt Domain,
Intralinks, Syndtrak, ClearPar or a substantially similar Electronic System.
(ii)    Any Electronic System used by the Administrative Agent is provided “as
is” and “as available.” The Agent Parties (as defined below) do not warrant the
adequacy of such Electronic Systems and expressly disclaim liability for errors
or omissions in the Communications. No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or any Electronic System. In no event shall
the Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, any Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through an Electronic System. “Communications” means, collectively, any notice,
demand, communication, information, document or other material provided by or on
behalf of any Loan Party pursuant to any Loan Document or the transactions

95

--------------------------------------------------------------------------------




contemplated therein which is distributed by the Administrative Agent, any
Lender or any Issuing Bank by means of electronic communications pursuant to
this Section, including through an Electronic System.
Section 9.02. Waivers; Amendments. (a) No failure or delay by the Administrative
Agent, any Issuing Bank or any Lender in exercising any right or power hereunder
or under any other Loan Document shall operate as a waiver thereof, nor shall
any single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent, the Issuing Banks and the Lenders
hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies that they would otherwise have. No waiver of
any provision of this Agreement or consent to any departure by any Borrower
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) of this Section, and then such waiver or consent shall be
effective only in the specific instance and for the purpose for which given.
Without limiting the generality of the foregoing, the making of a Loan or
issuance of a Letter of Credit shall not be construed as a waiver of any
Default, regardless of whether the Administrative Agent, any Lender or any
Issuing Bank may have had notice or knowledge of such Default at the time.
(b)    Except as provided in Section 2.20 with respect to an Incremental Term
Loan Amendment or as provided in Section 2.27 with respect to the extension of
any Maturity Date and subject to clauses (c) and (e) below, neither this
Agreement nor any provision hereof may be waived, amended or modified except
pursuant to an agreement or agreements in writing entered into by the Borrowers
and the Required Lenders or by the Borrowers and the Administrative Agent with
the consent of the Required Lenders; provided that no such agreement shall
(i) increase the Commitment of any Lender without the written consent of such
Lender, (ii) reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender directly affected thereby, provided
that (x) any amendment of the definition of “Leverage Ratio” (or any defined
term embedded therein) shall not constitute a reduction in the rate of interest
or fees for purposes of this clause (ii) even if the effect of such amendment
would be to reduce the rate of interest on any Loan or any LC Disbursement or to
reduce any fee payable hereunder and (y) that only the consent of the Required
Lenders shall be necessary to reduce or waive any obligation of the Borrowers to
pay interest or fees at the applicable default rate set forth in Section
2.13(c), (iii) postpone the scheduled date of payment of the principal amount of
any Loan or LC Disbursement, or any interest thereon, or any fees payable
hereunder, or reduce the amount of, waive or excuse any such payment, or
postpone the scheduled date of expiration of any Commitment, without the written
consent of each Lender directly affected thereby, (iv) change Section 2.18(b) or
(d) in a manner that would alter the pro rata sharing of payments required
thereby, without the written consent of each Lender, (v) change any of the
provisions of this Section or the definition of “Required Lenders” or any other
provision hereof specifying the number or percentage of Lenders required to
waive, amend or modify any rights hereunder or make any determination or grant
any consent hereunder, without the written consent of each Lender (it being
understood that, solely with the consent of the parties prescribed by
Section 2.20 to be parties to an Incremental Term Loan Amendment, Incremental
Term Loans may be included in the determination of Required Lenders on
substantially the same basis as the Commitments and the Revolving Loans are
included on the Effective Date), or (vi) release MK Holdings, the Company, or
all or substantially all of the other Guarantors from their obligations under
the Guaranty, in each case without the written consent of each Lender; provided
further that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Administrative Agent, any Issuing Bank or the Swingline
Lender hereunder without the prior written consent of the Administrative Agent,
such Issuing Bank or the Swingline

96

--------------------------------------------------------------------------------




Lender, as the case may be (it being understood that any change to Section 2.24
shall require the consent of the Administrative Agent, each Issuing Bank and the
Swingline Lender). Notwithstanding the foregoing, no consent with respect to any
amendment, waiver or other modification of this Agreement shall be required of
any Defaulting Lender, except with respect to any amendment, waiver or other
modification referred to in clause (i), (ii) or (iii) of the first proviso of
this paragraph and then only in the event such Defaulting Lender shall be
directly affected by such amendment, waiver or other modification.
(c)    Notwithstanding the foregoing, this Agreement and any other Loan Document
may be amended (or amended and restated) with the written consent of the
Required Lenders, the Administrative Agent and the Borrowers (x) to add one or
more credit facilities (in addition to the Incremental Term Loans pursuant to an
Incremental Term Loan Amendment) to this Agreement and to permit extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof to share ratably in the benefits of this Agreement and
the other Loan Documents with the Revolving Loans, Incremental Term Loans and
the accrued interest and fees in respect thereof and (y) to include
appropriately the Lenders holding such credit facilities in any determination of
the Required Lenders and Lenders.
(d)    If, in connection with any proposed amendment, waiver or consent
requiring the consent of “each Lender” or “each Lender directly affected
thereby,” the consent of the Required Lenders is obtained, but the consent of
other necessary Lenders is not obtained (any such Lender whose consent is
necessary but not obtained being referred to herein as a “Non-Consenting
Lender”), then the Company may elect to replace a Non-Consenting Lender as a
Lender party to this Agreement, provided that, concurrently with such
replacement, (i) another bank or other entity which is reasonably satisfactory
to the Company and the Administrative Agent shall agree, as of such date, to
purchase for cash the Loans and other Obligations due to the Non-Consenting
Lender pursuant to an Assignment and Assumption and to become a Lender for all
purposes under this Agreement and to assume all obligations of the
Non-Consenting Lender to be terminated as of such date and to comply with the
requirements of clause (b) of Section 9.04, and (ii) each Borrower shall pay to
such Non-Consenting Lender in same day funds on the day of such replacement
(1) the outstanding principal amount of its Loans and participations in LC
Disbursements and all interest, fees and other amounts then accrued but unpaid
to such Non-Consenting Lender by such Borrower hereunder to and including the
date of termination, including without limitation payments due to such
Non-Consenting Lender under Sections 2.13(f), 2.15 and 2.17, and (2) an amount,
if any, equal to the payment which would have been due to such Lender on the day
of such replacement under Section 2.16 had the Loans of such Non-Consenting
Lender been prepaid on such date rather than sold to the replacement Lender.
(e)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, modify or supplement this
Agreement or any of the other Loan Documents to cure any ambiguity, omission,
mistake, defect or inconsistency.
(f)    Notwithstanding anything to the contrary herein the Administrative Agent
may, with the consent of the Borrowers only, amend, restate, modify or
supplement this Agreement as may be necessary or appropriate, in the reasonable
opinion of the Administrative Agent (i) following approval of any Foreign
Subsidiary as an Eligible Foreign Subsidiary by the Administrative Agent and the
Lenders, to effect the provisions of Section 2.23 and the designation of such
Foreign Subsidiary as a Foreign Subsidiary Borrower (including with respect to
borrowing mechanics and to otherwise reflect the existence of a Loan Party
organized under the laws of such Foreign Subsidiary’s

97

--------------------------------------------------------------------------------




jurisdiction of organization), (ii) concurrently with or following the addition
of a Foreign Subsidiary as a Guarantor pursuant to Section 5.09, to reflect the
existence of a Loan Party organized under the laws of such Foreign Subsidiary’s
jurisdiction of organization or (iii) to comply with local law or advice of
local counsel.
Section 9.03. Expenses; Indemnity; Damage Waiver. (a) The Loan Parties shall pay
(i) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent and its Affiliates, including the reasonable fees, charges
and disbursements of one primary counsel and one local counsel in each
applicable jurisdiction for all such parties and, in the case of an actual or
reasonably perceived conflict of interest, one additional counsel per affected
party, and other counsel retained with the Company’s consent (such consent not
to be unreasonably withheld or delayed), in connection with the syndication and
distribution (including, without limitation, via the internet or through a
service such as IntraLinks) of the credit facilities provided for herein, the
preparation and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all reasonable and documented out-of-pocket expenses incurred
by the Issuing Banks in connection with the issuance, amendment, renewal or
extension of any Letter of Credit or any demand for payment thereunder and
(iii) all reasonable and documented out-of-pocket expenses incurred by the
Administrative Agent, any Issuing Bank or any Lender, including the reasonable
fees, charges and disbursements of one primary counsel and of any special and
local counsel for all such parties and, in the case of an actual or reasonably
perceived conflict of interest, one additional counsel per affected party, and
other counsel retained with the Company’s consent (such consent not to be
unreasonably withheld or delayed), in connection with the enforcement or
protection of its rights in connection with this Agreement and any other Loan
Document, including its rights under this Section, or in connection with the
Loans made or Letters of Credit issued hereunder, including all such
out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans or Letters of Credit.
(b)    The Loan Parties shall severally indemnify the Administrative Agent, each
Issuing Bank and each Lender, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities and
related expenses (which, in the case of counsel, shall be limited to the
reasonable and documented out-of-pocket fees, charges and disbursements of (x)
one primary counsel and one local counsel in each applicable jurisdiction for
the Administrative Agent, (y) one additional counsel, and one additional counsel
in each applicable jurisdiction, for all Indemnitees other than the
Administrative Agent and (z) additional counsel for affected Indemnitees in
light of actual or reasonably perceived conflicts of interest), incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of any Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties hereto of their
respective obligations thereunder or the consummation of the Transactions or any
other transactions contemplated hereby, (ii) any Loan or Letter of Credit or the
use of the proceeds therefrom (including any refusal by any Issuing Bank to
honor a demand for payment under a Letter of Credit if the documents presented
in connection with such demand do not strictly comply with the terms of such
Letter of Credit), (iii) any actual or alleged presence or release of Hazardous
Materials on or from any property owned or operated by MK Holdings or any of its
Subsidiaries, or any Environmental Liability related in any way to MK Holdings
or any of its Subsidiaries, or (iv) any actual or prospective claim, litigation,
investigation or proceeding relating to any of the foregoing, whether based on
contract, tort or any other theory, whether brought by a third party or by MK
Holdings or any of its Subsidiaries, and regardless of whether any Indemnitee is
a party thereto; provided that such indemnity shall not, as to any Indemnitee,
be available to the extent that such losses, claims, damages, liabilities or
related expenses are determined by a court of competent jurisdiction by final
and

98

--------------------------------------------------------------------------------




nonappealable judgment to have resulted from (x) the gross negligence or willful
misconduct of such Indemnitee or any of its Controlled Affiliates or any of its
or their officers, directors, employees, advisors or agents, (y) a material
breach of its express obligations under the Loan Documents by such Indemnitee or
any of its Controlled Affiliates pursuant to a claim made by a Loan Party or (z)
any dispute between and among Indemnitees that does not involve an act or
omission by any Loan Party or any Subsidiary of a Loan Party, except that the
Administrative Agent, the Lead Arrangers, the Swingline Lender and the Issuing
Banks, to the extent acting in its capacity as such, shall remain indemnified in
respect of such disputes to the extent otherwise entitled to be so indemnified
hereunder. This Section 9.03(b) shall not apply with respect to Taxes other than
any Taxes that represent losses, claims or damages arising from any non-Tax
claim.
(c)    To the extent that the Loan Parties fail to pay any amount required to be
paid by them to the Administrative Agent, any Issuing Bank or the Swingline
Lender under paragraph (a) or (b) of this Section, each Lender severally agrees
to pay to the Administrative Agent, the applicable Issuing Bank or the Swingline
Lender, as the case may be, such Lender’s Applicable Percentage (determined as
of the time that the applicable unreimbursed expense or indemnity payment is
sought) of such unpaid amount (it being understood that the Loan Parties’
failure to pay any such amount shall not relieve the Loan Parties of any default
in the payment thereof); provided that the unreimbursed expense or indemnified
loss, claim, damage, liability or related expense, as the case may be, was
incurred by or asserted against the Administrative Agent, the applicable Issuing
Bank or the Swingline Lender in its capacity as such.
(d)    To the extent permitted by applicable law, no Loan Party shall assert,
and each Loan Party hereby waives, any claim against any Indemnitee (i) for any
damages arising from the use by others of information or other materials
obtained through telecommunications, electronic or other information
transmission systems (including the Internet), or (ii) on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby or thereby, the Transactions, any Loan or Letter of Credit
or the use of the proceeds thereof.
(e)    All amounts due under this Section shall be payable not later than
fifteen (15) days after receipt by the Company of a written invoice relating
thereto setting forth (subject to attorney-client and other confidentiality
concerns of the applicable Indemnitee) such expenses in reasonable detail.
Section 9.04. Successors and Assigns. (a) The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), except that (i) other than
in accordance with Section 6.03(a)(iii), no Borrower may assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by any Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby (including any Affiliate of
any Issuing Bank that issues any Letter of Credit), Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent,
the Issuing Banks and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

99

--------------------------------------------------------------------------------




(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more Persons (other than an Ineligible Institution)
all or a portion of its rights and obligations under this Agreement (including
all or a portion of its Commitment and the Loans at the time owing to it) with
the prior written consent (such consent not to be unreasonably withheld) of:
(A)    the Company (provided that the Company shall be deemed to have consented
to any such assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof); provided, further, that no consent of the Company shall be required
for an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if
an Event of Default has occurred and is continuing, any other assignee;
(B)    the Administrative Agent;
(C)    each Issuing Bank; and
(D)    the Swingline Lender.
(ii)    Assignments shall be subject to the following additional conditions:
(A)    except in the case of an assignment to a Lender or an Affiliate of a
Lender or an Approved Fund or an assignment of the entire remaining amount of
the assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$5,000,000 unless each of the Company and the Administrative Agent otherwise
consent, provided that no such consent of the Company shall be required if an
Event of Default has occurred and is continuing;
(B)    each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of one Class of Commitments or Loans;
(C)    the parties to each assignment shall execute and deliver to the
Administrative Agent (x) an Assignment and Assumption and (y) to the extent
applicable, an agreement incorporating an Assignment and Assumption by reference
pursuant to a Platform as to which the Administrative Agent and the parties to
the Assignment and Assumption are participants, together with a processing and
recordation fee of $3,500 (which fee may be waived by the Administrative Agent
in its sole discretion), such fee to be paid by either the assigning Lender or
the assignee Lender or shared between such Lenders;
(D)    the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire in which the assignee
designates one or more credit contacts to whom all syndicate-level information
(which may contain material non-public information about MK Holdings and its
Affiliates and their Related Parties or their respective securities) will be
made

100

--------------------------------------------------------------------------------




available and who may receive such information in accordance with the assignee’s
compliance procedures and applicable laws, including federal and state
securities laws;
(E)    any assignment or transfer to or assumption by any Person of all or a
portion of a Lender’s rights and obligations under this Agreement (including all
or a portion of its Commitment or Loans) with respect to a Dutch Borrower shall
only be permitted if such Person is a Dutch Non-Public Lender; and
(F)    the prior written consent of each Swiss Borrower, if the assignee is not
a Swiss Qualifying Bank (such consent however not to be unreasonably withheld or
delayed); provided that no consent of any Swiss Borrower shall be required if an
Event of Default under clauses (a), (b), (h) or (i) of Article VII has occurred
and is continuing.
For the purposes of this Section 9.04(b), the terms “Approved Fund” and
“Ineligible Institution” have the following meanings:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered or
managed by (a) a Lender, (b) an Affiliate of a Lender or (c) an entity or an
Affiliate of an entity that administers or manages a Lender.
“Ineligible Institution” means (a) a natural person, (b) a Defaulting Lender or
its Parent, (c) MK Holdings, any of its Subsidiaries or any of its Affiliates,
or (d) a company, investment vehicle or trust for, or owned and operated for the
primary benefit of, a natural person or relative(s) thereof.
(iii)    Subject to acceptance and recording thereof pursuant to
paragraph (b)(iv) of this Section, from and after the effective date specified
in each Assignment and Assumption the assignee thereunder shall be a party
hereto and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto but shall continue to be entitled to the
benefits and be subject to the obligations of Sections 2.13(f), 2.15, 2.16, 2.17
and 9.03 with respect to circumstances occurring prior to the assignment). Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this Section 9.04 shall be treated for purposes of
this Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with paragraph (c) of this Section.
(iv)    The Administrative Agent, acting for this purpose as a non-fiduciary
agent of each Borrower, shall maintain at one of its offices a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitment of, and principal
amount (and stated interest) of the Loans and LC Disbursements owing to, each
Lender pursuant to the terms hereof from time to time (the “Register”). The
entries in the Register shall be conclusive, absent manifest error, and the
Borrowers, the Administrative Agent, the Issuing Banks and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender

101

--------------------------------------------------------------------------------




hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower, any
Issuing Bank and any Lender, at any reasonable time and from time to time upon
reasonable prior notice.
(v)    Upon its receipt of (x) a duly completed Assignment and Assumption
executed by an assigning Lender and an assignee or (y) to the extent applicable,
an agreement incorporating an Assignment and Assumption by reference pursuant to
a Platform as to which the Administrative Agent and the parties to the
Assignment and Assumption are participants, the assignee’s completed
Administrative Questionnaire (unless the assignee shall already be a Lender
hereunder), the processing and recordation fee referred to in paragraph (b) of
this Section and any written consent to such assignment required by
paragraph (b) of this Section, the Administrative Agent shall accept such
Assignment and Assumption and record the information contained therein in the
Register; provided that if either the assigning Lender or the assignee shall
have failed to make any payment required to be made by it pursuant to
Section 2.05(c), 2.06(d) or (e), 2.07(b), 2.18(e) or 9.03(c), the Administrative
Agent shall have no obligation to accept such Assignment and Assumption and
record the information therein in the Register unless and until such payment
shall have been made in full, together with all accrued interest thereon. No
assignment shall be effective for purposes of this Agreement unless it has been
recorded in the Register as provided in this paragraph.
(c)    Any Lender may, without the consent of any Borrower, the Administrative
Agent, the Issuing Banks or the Swingline Lender, sell participations to one or
more banks or other entities (a “Participant”), other than an Ineligible
Institution, in all or a portion of such Lender’s rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans owing
to it); provided that (A) such Lender’s obligations under this Agreement shall
remain unchanged; (B) such Lender shall remain solely responsible to the other
parties hereto for the performance of such obligations, (C) the Borrowers, the
Administrative Agent, the Issuing Banks and the other Lenders shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement and (D) each Participant shall be a
Swiss Qualifying Bank or, if not, the prior written consent of each Swiss
Borrower has been obtained (such consent however not to be unreasonably withheld
or delayed; provided that no consent of any Swiss Borrower shall be required if
an Event of Default under clauses (a), (b), (h) or (i) of Article VII has
occurred and is continuing). Any agreement or instrument pursuant to which a
Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Each Borrower agrees that each Participant shall be entitled to the benefits of
Sections 2.13(f), 2.15, 2.16 and 2.17 (subject to the requirements and
limitations therein, including the requirements under Section 2.17(f) (it being
understood that the documentation required under Section 2.17(f) shall be
delivered to the participating Lender)) to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section; provided that such Participant (A) agrees to be subject to the
provisions of Sections 2.18 and 2.19 as if it were an assignee under
paragraph (b) of this Section; and (B) shall not be entitled to receive any
greater payment under Sections 2.13(f), 2.15 or 2.17, with respect to any
participation, than its participating Lender would have been entitled to
receive, except to the extent such entitlement to receive a greater payment
results from a Change in Law that occurs after the Participant acquired the
applicable participation. To the extent permitted by law, each Participant also
shall be entitled

102

--------------------------------------------------------------------------------




to the benefits of Section 9.08 as though it were a Lender, provided such
Participant agrees to be subject to Section 2.18(d) as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
a non-fiduciary agent of the Borrowers, maintain a register on which it enters
the name and address of each Participant and the principal amounts (and stated
interest) of each Participant’s interest in the Loans or other obligations under
the Loan Documents (the “Participant Register”); provided that no Lender shall
have any obligation to disclose all or any portion of the Participant Register
(including the identity of any Participant or any information relating to a
Participant’s interest in any Commitments, Loans, Letters of Credit or its other
obligations under any Loan Document) to any Person except to the extent that
such disclosure is necessary to establish that such Commitment, Loan, Letter of
Credit or other obligation is in registered form under Section 5f.103-1(c) of
the United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.
(d)    Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank or any other central banking authority
having jurisdiction over such Lender, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
Section 9.05. Survival. All covenants, agreements, representations and
warranties made by the Loan Parties in the Loan Documents and in the
certificates or other instruments delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the other parties hereto and shall survive the execution and
delivery of the Loan Documents and the making of any Loans and issuance of any
Letters of Credit, regardless of any investigation made by any such other party
or on its behalf and notwithstanding that the Administrative Agent, any Issuing
Bank or any Lender may have had notice or knowledge of any Default or incorrect
representation or warranty at the time any credit is extended hereunder, and
shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any fee or any other amount payable under this
Agreement or any other Loan Document is outstanding and unpaid (other than
contingent obligations for indemnification) or any Letter of Credit is
outstanding (that has not been cash collateralized in accordance with Section
2.06(j)) and so long as the Commitments have not expired or terminated. The
provisions of Sections 2.13(f), 2.15, 2.16, 2.17 and 9.03 and Article VIII shall
survive and remain in full force and effect regardless of the consummation of
the transactions contemplated hereby, the repayment of the Loans, the expiration
or termination of the Letters of Credit and the Commitments or the termination
of this Agreement or any other Loan Document or any provision hereof or thereof.
Section 9.06. Counterparts; Integration; Effectiveness; Electronic Execution.
This Agreement may be executed in counterparts (and by different parties hereto
on different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract. This Agreement,
the other Loan Documents and any separate letter agreements with respect to (i)
fees payable to the Administrative and (ii) the reductions or increases of the
Letter of Credit Commitment of any Issuing Bank Agent constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

103

--------------------------------------------------------------------------------




Except as provided in Section 4.01, this Agreement shall become effective when
it shall have been executed by the Administrative Agent and when the
Administrative Agent shall have received counterparts hereof which, when taken
together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a signature page of this Agreement by telecopy, e-mailed .pdf or any other
electronic means that reproduces an image of the actual executed signature page
shall be effective as delivery of a manually executed counterpart of this
Agreement. The words “execution,” “signed,” “signature,” “delivery,” and words
of like import in or relating to any document to be signed in connection with
this Agreement and the transactions contemplated hereby shall be deemed to
include Electronic Signatures, deliveries or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature, physical delivery thereof or
the use of a paper-based recordkeeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
Section 9.07. Severability. Any provision of any Loan Document held to be
invalid, illegal or unenforceable in any jurisdiction shall, as to such
jurisdiction, be ineffective to the extent of such invalidity, illegality or
unenforceability without affecting the validity, legality and enforceability of
the remaining provisions thereof; and the invalidity of a particular provision
in a particular jurisdiction shall not invalidate such provision in any other
jurisdiction.
Section 9.08. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of its Affiliates is hereby authorized at any
time and from time to time, to the fullest extent permitted by law, to set off
and apply any and all deposits (general or special, time or demand, provisional
or final and in whatever currency denominated) at any time held and other
obligations at any time owing by such Lender or Affiliate to or for the credit
or the account of any Borrower or any Guarantor against any of and all of the
Obligations held by such Lender, irrespective of whether or not such Lender
shall have made any demand under the Loan Documents and although such
obligations may be unmatured. The rights of each Lender under this Section are
in addition to other rights and remedies (including other rights of setoff)
which such Lender may have. Each Lender and Issuing Bank shall use reasonable
efforts to notify the Administrative Agent promptly after any such setoff and
application; provided that the failure to give such notice shall not affect the
validity of such setoff and application.
Section 9.09. Governing Law; Jurisdiction; Consent to Service of Process. (a)
This Agreement shall be construed in accordance with and governed by the law of
the State of New York.
(b)    Each Loan Party hereby irrevocably and unconditionally submits, for
itself and its property, to the exclusive jurisdiction of the Supreme Court of
the State of New York sitting in New York County, Borough of Manhattan, and of
the United States District Court for the Southern District of New York sitting
in the Borough of Manhattan, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to any Loan Document, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement or any other Loan
Document shall affect any right that the Administrative Agent, any Issuing Bank
or any Lender may otherwise have to bring any action or proceeding relating

104

--------------------------------------------------------------------------------




to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.
(c)    Each Loan Party hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or any other Loan Document in any
court referred to in paragraph (b) of this Section. Each of the parties hereto
hereby irrevocably waives, to the fullest extent permitted by law, the defense
of an inconvenient forum to the maintenance of such action or proceeding in any
such court.
(d)    Each party to this Agreement irrevocably consents to service of process
in the manner provided for notices in Section 9.01. MK Holdings and each other
Loan Party which is a Foreign Subsidiary (each, a “Foreign Kors Person”)
irrevocably designates and appoints the Company, as its authorized agent, to
accept and acknowledge on its behalf, service of any and all process which may
be served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City.
The Company hereby represents, warrants and confirms that the Company has agreed
to accept such appointment (and any similar appointment by any other Foreign
Kors Person). Said designation and appointment shall be irrevocable by each such
Foreign Kors Person until all Loans, all reimbursement obligations, interest
thereon and all other amounts payable by such Foreign Kors Person hereunder and
under the other Loan Documents shall have been paid in full in accordance with
the provisions hereof and thereof and such Foreign Kors Person shall have been
terminated as a Borrower hereunder pursuant to Section 2.23 or as a Guarantor
pursuant to Section 9.14. Each Foreign Kors Person hereby consents to process
being served in any suit, action or proceeding of the nature referred to in
Section 9.09(b) in any federal or New York State court sitting in New York City
by service of process upon the Company as provided in this Section 9.09(d);
provided that, to the extent lawful and possible, notice of said service upon
such agent shall be mailed by registered or certified air mail, postage prepaid,
return receipt requested, to the Company and (if applicable to) such Foreign
Kors Person at its address set forth in the Borrowing Subsidiary Agreement to
which it is a party or to any other address of which such Foreign Kors Person
shall have given written notice to the Administrative Agent (with a copy thereof
to the Company). Each Foreign Kors Person irrevocably waives, to the fullest
extent permitted by law, all claim of error by reason of any such service in
such manner and agrees that such service shall be deemed in every respect
effective service of process upon such Foreign Kors Person in any such suit,
action or proceeding and shall, to the fullest extent permitted by law, be taken
and held to be valid and personal service upon and personal delivery to such
Foreign Kors Person. To the extent any Foreign Kors Person has or hereafter may
acquire any immunity from jurisdiction of any court or from any legal process
(whether from service or notice, attachment prior to judgment, attachment in aid
of execution of a judgment, execution or otherwise), each Foreign Kors Person
hereby irrevocably waives such immunity in respect of its obligations under the
Loan Documents. Nothing in this Agreement or any other Loan Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.
Section 9.10. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING
TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER THEORY). EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT

105

--------------------------------------------------------------------------------




SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.
Section 9.11. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.12. Confidentiality. Each of the Administrative Agent, the Issuing
Banks and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the Persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any Governmental Authority, including the Federal Reserve
Bank, any central banking authority and any self-regulatory authority, such as
the National Association of Insurance Commissioners (provided that, except with
respect to any audit or examination by bank accountants or by any governmental
bank regulatory authority exercising examination or regulatory authority, each
of the Administrative Agent, the Issuing Banks and the Lenders shall, to the
extent practicable and not prohibited by applicable law, use reasonable efforts
to promptly notify the Company of such disclosure), (c) to the extent required
by applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party to this Agreement, (e) in connection with the exercise of
any remedies under this Agreement or any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section, to
(i) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower and its obligations, (g) with
the consent of MK Holdings or the Company, (h) on a confidential basis to (1)
any rating agency in connection with rating the Company or its Subsidiaries or
the credit facilities provided for herein, (2) the CUSIP Service Bureau or any
similar agency in connection with the issuance and monitoring of CUSIP numbers
with respect to the credit facilities provided for herein or (3) any credit
insurance provider in connection with credit insurance as to any Borrower and
its obligations hereunder or (i) to the extent such Information (i) becomes
publicly available other than as a result of a breach of this Section or
(ii) becomes available to the Administrative Agent, any Issuing Bank or any
Lender on a nonconfidential basis from a source other than the Company. For the
purposes of this Section, “Information” means all information received from or
on behalf of MK Holdings or any Subsidiary relating to MK Holdings, the Company,
or its business, other than any such information that is available to the
Administrative Agent, any Issuing Bank or any Lender on a nonconfidential basis
prior to disclosure by MK Holdings or such Subsidiary and other than information
pertaining to this Agreement routinely provided by arrangers to data service
providers, including league table providers, that serve the lending industry.
Any Person required to maintain the confidentiality of Information as provided
in this Section shall be considered to have complied with its obligation to do
so if such Person has exercised the same degree of care to maintain the
confidentiality of such Information as such Person would accord to its own
confidential information.
EACH LENDER ACKNOWLEDGES THAT INFORMATION AS DEFINED IN THE IMMEDIATELY
PRECEDING PARAGRAPH FURNISHED TO IT PURSUANT TO THIS AGREEMENT MAY INCLUDE
MATERIAL NON-PUBLIC INFORMATION CONCERNING THE COMPANY AND ITS RELATED PARTIES
OR THEIR RESPECTIVE SECURITIES, AND CONFIRMS THAT IT HAS DEVELOPED COMPLIANCE
PROCEDURES REGARDING THE

106

--------------------------------------------------------------------------------




USE OF MATERIAL NON-PUBLIC INFORMATION AND THAT IT WILL HANDLE SUCH MATERIAL
NON-PUBLIC INFORMATION IN ACCORDANCE WITH THOSE PROCEDURES AND APPLICABLE LAW,
INCLUDING FEDERAL AND STATE SECURITIES LAWS.
ALL INFORMATION, INCLUDING REQUESTS FOR WAIVERS AND AMENDMENTS, FURNISHED BY THE
COMPANY OR THE ADMINISTRATIVE AGENT PURSUANT TO, OR IN THE COURSE OF
ADMINISTERING, THIS AGREEMENT WILL BE SYNDICATE-LEVEL INFORMATION, WHICH MAY
CONTAIN MATERIAL NON-PUBLIC INFORMATION ABOUT THE COMPANY, THE OTHER LOAN
PARTIES AND THEIR RELATED PARTIES OR THEIR RESPECTIVE SECURITIES. ACCORDINGLY,
EACH LENDER REPRESENTS TO THE COMPANY AND THE ADMINISTRATIVE AGENT THAT IT HAS
IDENTIFIED IN ITS ADMINISTRATIVE QUESTIONNAIRE A CREDIT CONTACT WHO MAY RECEIVE
INFORMATION THAT MAY CONTAIN MATERIAL NON-PUBLIC INFORMATION IN ACCORDANCE WITH
ITS COMPLIANCE PROCEDURES AND APPLICABLE LAW.
Section 9.13. USA PATRIOT Act; Anti-Money Laundering Laws.
(a)    Each Lender that is subject to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Patriot
Act”) hereby notifies each Loan Party that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies such Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender to identify
such Loan Party in accordance with the Patriot Act.
(b)    Each Canadian Borrower acknowledges that, pursuant to the Proceeds of
Crime (Money Laundering) and Terrorist Financing Act (Canada) and other
applicable anti-money laundering, anti-terrorist financing, government sanction
and “know your client” laws, whether within Canada or elsewhere (collectively,
including any guidelines or orders thereunder, “AML Legislation”), the Lenders
and the Administrative Agent may be required to obtain, verify and record
information regarding such Canadian Borrower, its directors, authorized signing
officers, direct or indirect shareholders or other Persons in control of such
Canadian Borrower, and the transactions contemplated hereby. Each Canadian
Borrower shall promptly provide all such information, including supporting
documentation and other evidence, as may be reasonably requested by any Lender
or the Administrative Agent, or any prospective assign or participant of a
Lender or the Administrative Agent, in order to comply with any applicable AML
Legislation, whether now or hereafter in existence.
If the Administrative Agent has ascertained the identity of any Canadian
Borrower or any authorized signatories of any Canadian Borrower for the purposes
of applicable AML Legislation, then the Administrative Agent:
(i)    shall be deemed to have done so as an agent for each Lender, and this
Agreement shall constitute a “written agreement” in such regard between each
Lender and the Administrative Agent within the meaning of applicable AML
Legislation; and
(ii)    shall provide to each Lender copies of all information obtained in such
regard without any representation or warranty as to its accuracy or
completeness.
Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of any Canadian Borrower or any authorized
signatories of any Canadian Borrower on behalf of any Lender,

107

--------------------------------------------------------------------------------




or to confirm the completeness or accuracy of any information it obtains from
any Canadian Borrower or any such authorized signatory in doing so.
Section 9.14. Releases of Guarantors.
(a)    A Guarantor shall automatically be released from its obligations under
the Guaranty and this Agreement upon the consummation of any transaction
permitted by this Agreement as a result of which such Guarantor ceases to be a
Subsidiary; provided that, if so required by this Agreement, the Required
Lenders shall have consented to such transaction and the terms of such consent
shall not have provided otherwise. In connection with any termination or release
pursuant to this Section, the Administrative Agent shall (and is hereby
irrevocably authorized by each Lender to) execute and deliver to any Loan Party,
at such Loan Party’s expense, all documents that such Loan Party shall
reasonably request to evidence such termination or release. Any execution and
delivery of documents pursuant to this Section shall be without recourse to or
warranty by the Administrative Agent.
(b)    Further, the Administrative Agent may (and is hereby irrevocably
authorized by each Lender to), upon the request of the Company, release any
Subsidiary that is a Guarantor (other than the Company) from its obligations
under the Guaranty and this Agreement if such Guarantor is no longer a Material
Subsidiary.
(c)    At such time as the principal and interest on the Loans, all LC
Disbursements, the fees, expenses and other amounts payable under the Loan
Documents and the other Obligations (other than obligations under any Swap
Agreement or any Banking Services Agreement, and other Obligations expressly
stated to survive such payment and termination) shall have been paid in full in
cash, the Commitments shall have been terminated and no Letters of Credit shall
be outstanding, the Guaranty and all obligations (other than those expressly
stated to survive such termination) of each Guarantor thereunder and under this
Agreement shall automatically terminate, all without delivery of any instrument
or performance of any act by any Person.
Section 9.15. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.
Section 9.16. No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby (including in connection with
any amendment, waiver or other modification hereof or of any other Loan
Document), each Borrower acknowledges and agrees that: (i) (A) the arranging and
other services regarding this Agreement provided by the Lenders are arm’s-length
commercial transactions between such Borrower and its Affiliates, on the one
hand, and the Lenders and their Affiliates, on the other hand, (B) such Borrower
has consulted its own legal, accounting, regulatory and tax advisors to the
extent it has deemed appropriate, and (C) such Borrower is capable of
evaluating,

108

--------------------------------------------------------------------------------




and understands and accepts, the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents; (ii) (A) each of the
Lenders and their Affiliates is and has been acting solely as a principal and,
except as expressly agreed in writing by the relevant parties, has not been, is
not, and will not be acting as an advisor, agent or fiduciary for such Borrower
or any of its Affiliates, or any other Person and (B) no Lender or any of its
Affiliates has any obligation to such Borrower or any of its Affiliates with
respect to the transactions contemplated hereby except, in the case of a Lender,
those obligations expressly set forth herein and in the other Loan Documents;
and (iii) each of the Lenders and their respective Affiliates may be engaged in
a broad range of transactions that involve interests that differ from those of
such Borrower and its Affiliates, and no Lender or any of its Affiliates has any
obligation to disclose any of such interests to such Borrower or its
Affiliates.  To the fullest extent permitted by law, each Borrower hereby waives
and releases any claims that it may have against each of the Lenders and their
Affiliates with respect to any breach or alleged breach of agency or fiduciary
duty in connection with any aspect of any transaction contemplated hereby.
Section 9.17. Prepayment of Loans under the Existing Credit Agreement. Each of
the signatories hereto that is also a party to the Existing Credit Agreement
hereby agrees that any and all required notice periods under the Existing Credit
Agreement in connection with the prepayment (if any) on the Effective Date of
any “Loans” under the Existing Credit Agreement are hereby waived and of no
force and effect.
Section 9.18. Attorney Representation. If a Loan Party incorporated under the
laws of the Netherlands is represented by an attorney in connection with the
signing and/or execution of the Agreement and/or any other Loan Document it is
hereby expressly acknowledged and accepted by the parties to the Agreement
and/or any other Loan Document that the existence and extent of the attorney’s
authority and the effects of the attorney’s exercise or purported exercise of
his or her authority shall be governed by the laws of the Netherlands.
[Signature Pages Follow]



109

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
MICHAEL KORS (USA), INC., as the Company, a Borrower and a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer, Chief Operating Officer and
Treasurer
MICHAEL KORS HOLDINGS LIMITED, as MK Holdings, a Borrower and a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer, Chief Operating Officer and
Treasurer
MICHAEL KORS (CANADA) HOLDINGS LTD., as MK Canada Holdings, a Borrower and a
Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:     Executive Vice President and Chief

Financial Officer


MICHAEL KORS (EUROPE) B.V., as MKE, a Borrower and a Guarantor
By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Attorney
MICHAEL KORS (SWITZERLAND) GMBH, as MK Switzerland, a Borrower and a Guarantor
By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Managing Officer

Signature Page to Amended and Restated Credit Agreement
Michael Kors (USA), Inc.

--------------------------------------------------------------------------------




MICHAEL KORS L.L.C., as a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer, Chief Operating Officer and
Treasurer
MICHAEL KORS STORES (CALIFORNIA), INC., as a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer and Treasurer


MICHAEL KORS RETAIL, INC., as a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer and Treasurer


MICHAEL KORS STORES, L.L.C., as a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer, Chief Operating Officer and
Treasurer
MICHAEL KORS (USA) HOLDINGS, INC., as a Guarantor
By:
/s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title:         Executive Vice President, Chief Financial    

Officer, Chief Operating Officer and
Treasurer



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




MICHAEL KORS (CANADA) CO., as a Guarantor
By: /s/ Joseph B. Parsons

    Name: Joseph B. Parsons
    Title:     Executive Vice President and Chief

Financial Officer


MICHAEL KORS (SWITZERLAND) HOLDINGS GMBH, as a Guarantor
By: /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Managing Officer
MICHAEL KORS (SWITZERLAND)INTERNATIONAL GMBH, as a Guarantor
By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Managing Officer
MICHAEL KORS (UK) LIMITED, as a Guarantor
By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Director
MICHAEL KORS (UK) HOLDINGS LIMITED, as a Guarantor
By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Director





Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




MICHAEL KORS (LUXEMBOURG) HOLDINGS S.À R.L., as a Guarantor
Société à responsabilité limitée
Registered office:    
46A, avenue J.F. Kennedy, L-1855 Luxembourg
Share capital: USD 150,030,000
R.C.S. Luxembourg B191.590




By:    /s/ Joseph B. Parsons        
    Name: Joseph B. Parsons
    Title: Class A Manager

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., individually as a Lender, as the Swingline Lender, as
an Issuing Bank, as a Co-Syndication Agent and as Administrative Agent
By:    /s/ Devin T. Roccisano        
    Name: Devin T Roccisano
    Title: Vice President


Status of Lender under Section 2.17(f)(iii) of the Agreement:
A Treaty Recipient


DTTP Scheme Reference Number:
13/M/0268710/DTTP


Jurisdiction of Tax Residence:
United States of America



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Lender
By:    /s/ Michael N. Tam        
    Name: Michael N. Tam
    Title: Senior Vice President



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




CITIBANK, N.A., individually as a Lender, as an Issuing Bank and as a
Co-Syndication Agent
By:    /s/ Paul V. Phelan        
    Name: Paul V. Phelan
    Title: Director




Status of Lender under Section 2.17(f)(iii) of the Agreement:
is a Treaty Recipient and provides the following information:
Passport number: 013/C/62301/DTTP
Jurisdiction of Tax Residence: United States of America

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., individually as a Lender and as a Co-Documentation Agent
By:    /s/ Sean J. Slattery        
    Name: Sean J. Slattery
    Title: Senior Vice President




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 13/B/7418/DTTP
Jurisdiction of Tax Residence: United States of America



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A., (CANADA BRANCH), as a Lender
By:    /s/ Medina Sales de Andrade        
    Name: Medina Sales de Andrade
    Title: Vice President

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, individually as a Lender and as a
Co-Documentation Agent
By:    /s/ Mark D. Rodgers        
Name: Mark D. Rodgers
    Title: Vice President
Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 13/U/62184/DTTP
Jurisdiction of Tax Residence: United States of America

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




U.S. BANK NATIONAL ASSOCIATION, ACTING THROUGH ITS CANADIAN BRANCH, as a Lender
By:    /s/ Paul Rodgers        
    Name: Paul Rodgers
    Title: Vice President







Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




HSBC BANK USA, NATIONAL ASSOCIATION, individually as a Lender and as a Senior
Managing Agent
By:    /s/ Darren Pinsker        
    Name: Darren Pinsker
    Title: Senior Vice President




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 13/H/314375/DTTP
Jurisdiction of Tax Residence: United States of America

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., individually as a Lender and as a Senior
Managing Agent
By:    /s/ Susan J. Swerdloff        
    Name: Susan J. Swerdloff
    Title: Managing Director
Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 43/B/322072/DTTP
Jurisdiction of Tax Residence: Japan

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




CAPITAL ONE, NATIONAL ASSOCIATION, individually as a Lender and as a Senior
Managing Agent
By:    /s/ Charles J. Margiotti III        
    Name: Charles J. Margiotti III
    Title: Senior Vice President




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 13/C/365299/DTTP
Jurisdiction of Tax Residence: United States of America

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




WELLS FARGO BANK, NATIONAL ASSOCIATION, individually as a Lender and as a Senior
Managing Agent
By:    /s/ Denis Waltrich        
    Name: Denis Waltrich
    Title: Director




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 13/W/61173/DTTP
Jurisdiction of Tax Residence: United States of America



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




BNP PARIBAS, as a Lender
By:    /s/ Pamela J. Fitton        
    Name: Pamela J. Fitton
    Title: Managing Director
By:    /s/ Melissa Dyki        
    Name: Melissa Dyki
    Title: Director




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
DTTP Scheme Reference Number: 5/B/255139/DTTP
Jurisdiction of Tax Residence: France

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




CREDIT SUISSE AG, as a Lender
By:    /s/ Gianluigi Pezzotta        
    Name: Gianluigi Pezzotta
    Title: Director
By:    /s/ Marzio Grassi         
    Name: Marzio Grassi
    Title: Director




Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Treaty Recipient
Jurisdiction of Tax Residence: Switzerland

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




ING BANK N.V. DUBLIN BRANCH, as a Lender
By:    /s/ Barry Fehily        
    Name: Barry Fehily
    Title: Country Manager
By:    /s/ Sean Hassett         
    Name: Sean Hassett
    Title: Director




Status of Lender under Section 2.17(f)(iii) of the Agreement:
not a Qualifying Recipient
DTTP Scheme Reference Number: N/A
Jurisdiction of Tax Residence:
Ireland

Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




INTESA SANPAOLO S.P.A., NEW YORK BRANCH, as a Lender
By:    /s/ Manuela Insana        
    Name: Manuela Insana
    Title: VP & Relationship Manager
By:    /s/ Francesco Di Mario         
    Name: Francesco Di Mario
    Title: FVP & Head of Credit
Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Qualifying Recipient (London Branch)



Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




STANDARD CHARTERED BANK, as a Lender
By:    /s/ Steven Aloupis        
    Name: Steven Aloupis A2388
    Title: Managing Director Capital Markets
Status of Lender under Section 2.17(f)(iii) of the Agreement:
a Qualifying Recipient (other than a Treaty Recipient)







Signature Page to Credit Agreement
Michael Kors (USA), Inc.



--------------------------------------------------------------------------------




SCHEDULE 2.01
COMMITMENTS
LENDER
COMMITMENT
JPMORGAN CHASE BANK, N.A.


$150,000,000.00


CITIBANK, N.A.


$150,000,000.00


BANK OF AMERICA, N.A.


$112,500,000.00


U.S. BANK NATIONAL ASSOCIATION


$112,500,000.00


HSBC BANK USA, NATIONAL ASSOCIATION


$75,000,000.00


THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.


$50,000,000.00


CAPITAL ONE, NATIONAL ASSOCIATION


$50,000,000.00


WELL FARGO BANK, NATIONAL ASSOCIATION


$50,000,000.00


BNP PARIBAS


$50,000,000.00


CREDIT SUISSE AG


$50,000,000.00


ING BANK N.V. DUBLIN BRANCH


$50,000,000.00


INTESA SANPAOLO S.p.A, NEW YORK BRANCH


$50,000,000.00


STANDARD CHARTERED BANK


$50,000,000.00


AGGREGATE COMMITMENT


$1,000,000,000











--------------------------------------------------------------------------------




SCHEDULE 2.02
LETTER OF CREDIT COMMITMENTS
ISSUING BANK
LETTER OF CREDIT COMMITMENT
JPMORGAN CHASE BANK, N.A.
$37,500,000
CITIBANK, N.A.
$37,500,000





